 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30Rochester Telephone Corp.1 and Local 1170 of the Communications Workers of America. Case 3ŒCAŒ20004Œ2 January 19, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On October 30, 1998, Administrative Law Judge Robert T. Snyder issued the attached decision.  The Gen-eral Counsel and the Union have filed exceptions and supporting briefs.  The Respondent has filed cross-exceptions and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order.                                                                                                                                                        1 We grant the Respondent™s motion to change the caption reference from ﬁRochester Telephone Corporationﬂ to ﬁRochester Telephone Corp.ﬂ 2 The parties have excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 Although we adopt the judge™s conclusion that the parties reached a bargaining impasse, we disavow his suggestion that the ﬁcentral in-quiryﬂ in determining the existence of an impasse is ﬁwhether the Un-ion made sufficient progress in meeting the Company™s perceived needs and goalsﬂ by its counterproposals and by other actions.  It is well settled that: A genuine impasse . . . exists only where the parties have exhausted all avenues for reaching agreement and there ﬁis no realistic possibility that continuation of discussion at that time would have been fruitful.ﬂ  There is no impasse where one of the parties makes concessions that are not ﬁtrivial or meaningless . . .ﬂ  for a concession by either party ﬁon a significant issue in dispute precludes a finding of impasse even if a wide gap between the parties remains because under such circum-stances there is reason to believe that further bargaining might produce additional movement.ﬂ . . .  The essential question is whether there has been movement sufficient ﬁto open a ray of hope with a real potential-ity for agreement if explored in good faith in bargaining sessions.ﬂ Hayward Dodge, 292 NLRB 434, 468 (1989), and authorities cited therein (internal citations omitted).  We adopt the judge™s conclusion that the parties here had reached impasse because we agree that the Union™s counterproposal of April 8, 1996, under all the circumstances, did not create a ﬁreason to believe that further bargaining might pro-duce additional movementﬂ by either party. We agree with the administrative law judge that Serramonte Oldsmobile, 318 NLRB 80 (1995), enf. denied in part 86 F.3d 227 (D.C. Cir. 1996), is distinguishable from this case.  We do not rely on the judge™s analysis and application of the circuit court™s decision in Serramonte to the facts here.  In addition, contrary to the judge, we do not rely on the fact that the Union was engaged in a campaign to gener-ate public support for its bargaining positions as evidence that the par-ties were at impasse. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Doren G. Goldstone, Esq., for the General Counsel. Jeremy P. Sherman, Esq. and Kenneth D. Schwartz, Esq. (Sey-farth, Shaw, Fairweather & Geraldson, Esqs.), of Chicago, Illinois, and Robert V. Heftka, Esq., of Rochester, New York, for the Respondent. David A., Mintz, Esq. (Weissman & Mintz, Esqs.), of New York, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ROBERT T. SNYDER, Administrative Law Judge.  This case was tried before me in Henrietta and Rochester, New York, on May 19 through 23, and June 16 through 18, 1997.  The complaint alleges that after commencing negotiations in October 1995 for a successor collective-bargaining agreement with Local 1170 of the Communications Workers of America (Local 1170 or the Union), and the Charging Party herein, on behalf of an appropriate unit, the Rochester Telephone Corporation (RTC), the Company or Respondent, in April 1996 prematurely declared that its negotiations with the Union had reached an impasse, and unilaterally implemented its last bar-gaining proposal, and, as a consequence, Respondent has failed and refused to bargain in violation of Section 8(a)(1) and (5) of the Act.  The alleged unilateral implementation included changes in such subjects as wages, prepension leave benefits, employee health care, pension benefits, and retire health care for current employees upon retirement, each of which is alleged as a term and condition of employment and a mandatory sub-ject for the purpose of collective bargaining. In its timely filed answer, Respondent denied having prema-turely declared impasse or having unlawfully unilaterally im-plemented its last bargaining proposal, or having committed any unfair labor practices by its conduct, but admitted having declared negotiations were at an impasse and that it then law-fully and unilaterally implemented its final offer.  In its answer Respondent asserted three affirmative defenses.  In the first, it claimed that as a consequence of a bonafide impasse in bar-gaining on April 8, 1996, its statutory duty to bargain was sus-pended and it lawfully implemented its final offer on that date.  In the second, it claims that the Union™s bad-faith and surface bargaining suspended its own statutory duty to bargain on the date and permitted it to implement its final offer.  In the third defense, Respondent asserts that because of the Union™s unlaw-ful insistence on a permissive subject of bargaining, its own statutory duty to bargain was suspended and the implementa-tion of its final offer was likewise lawful.  In Member Hurtgen™s view whether an impasse exists requires a multifactor test which is highly fact and circumstance driven.  He does not agree that the selective criteria set forth in this footnote are neces-sarily determinative of the issue.  See his dissent in Grinnell Fire Pro-tection Systems Co., 328 NLRB 585, 588Œ591 (1999). 333 NLRB No. 3  ROCHESTER TELEPHONE CORP. 31Posttrial briefs were each fi
led by counsel for the General 
Counsel, the Union, and Respondent and they have been care-
fully considered. 
On the entire record, including my observation of the de-
meanor of the witnesses,
 I make the following 
FINDINGS OF FACT 
I.  JURISDICTION AND LABOR ORGANIZATION 
STATUS At all material time
s, Respondent, a corporation, with an of-
fice and place of business in Rochester, New York (Respon-

dent™s facility), has been engaged in the furnishing of telephone 
services.  During the 12-month period ending November 30, 
1996, Respondent, in conducting its
 business operations de-
scribed, derived gro
ss revenues in excess of $100,000.  During 

the same period of time, Respondent, in conducting the busi-
ness operations, purchased and received at its Rochester, New 
York facility goods and materi
als, valued in excess of $5000, 
directly from points outside th
e State of New York.  Respon-
dent admits, and I find that at all times, it has been an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  Respondent also admits, and I find that at 
all material times the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Bargaining History, Changes in Respondent™s Corpo-
rate Structure and Regulatory Setting, and the Parties Contrary 
Understandings of Respondent™s Economic Health on the Eve 
of Bargaining for a Successor Agreement
 The Union has had over a 40-year bargaining relationship 
with RTC, representing all non
supervisory employees of the 
plant service department and the plant engineering and con-
struction department of the Company. 
The most recent collective-bargaining agreement between 
the parties was effective from November 23, 1992, through 
January 31, 1996. 
As described by Union Vice President Linda McGrath, a 
nonemployee, who participated in several prior bargaining 

negotiations as well as the negotiations for a successor agree-
ment to the one expiring Janu
ary 31, 1996, RTC supplies tele-
communication services to reside
nts and businesses, with head-
quarters located at 180 South C
linton Street, Rochester, New 
York, and maintains several satellite facilities and repair ser-
vices at 20 to 25 locations, which include garages to which 
outside employees report for th
eir daily assignments.  When 
bargaining commenced for a successor agreement the bargain-
ing unit comprised some 600 employees.  The 
plant service department employs telecommunication specialists, com-tech 

communication technicians, PBX technicians, line technicians, 
and repair service clerks.  Th
e engineering and construction 
departments employ cable splicers, line technicians and clerical 

employees. 
As a public utility, RTC™s local telephone exchange services 
and operations are regulated by the New York State Public 
Service Commission (the PSC). 
 Starting sometime in 1993, RTC sought the Union™s assistan
ce in obtaining permission 
from the PSC for the formation of a new holding company, 
Frontier Corporation (Frontier), of which RTC would become a 
subsidiary continuing to opera
te and manage the telephone 
services provided in the greater Rochester, New York area. 
Under the Company™s petition, Frontier Corporation would 
be free of regulatory controls in operations outside of the Roch-

ester market, and, indeed, later evidence establishes its opera-
tions in a number of other Stat
es and markets, a number of 
which operations resulted from corporate mergers between 
Frontier and other entities.  La
ter testimony established that 
Frontier owns approximately 
29 other telephone companies. The Union™s assistance came 
through the vehicle of a part-
nership for progress agreement which it entered with RTC.  

Later testimony established that
 as a condition of PSC™s ap-
proval, thereby permitting Frontier to become the new holding 
company free of considerable regulatory control, RTC was 
compelled to surrender its monopol
y over telephone service in 
Rochester and such services were opened to competition.  As 
later explained on the record, 
technically, Frontier succeeded 
Rochester Telephone Corporation as the holding Company, 

which previously had telecommuni
cation operations outside the 
Rochester area, Rochester Tele
phone Corporation ceased to 
exist and Rochester Telephone Co
rp. was formed as a wholly 
owned subsidiary of Frontier to
 operate the local Rochester 
telephone and related services busin
ess.  It is Rochester Tele-
phone Corp., which is the Company that has retained the 

collective-bargaining rela
tionship with the Uni
on.1                                                           
The provision for these changes is set forth in a document 
described as the ﬁOpen Market
 Planﬂ (OMP), which was ap-
proved by the PSC and implemented on January 1, 1995.  The 

PSC regulates and establishes telephone rates charged to cus-
tomers as well as telephone servi
ce requirements.  It also guar-
anteed RTC a rate of return on its 
investment.  As a result of the 
institution of the OPM, a regulatory price freeze was placed on 
telephone services for a period of 7 years and other local rates 
were reduced over the first 3 years of the OPM, costing RTC 
$21 million, or almost 7 percent of RTC™s gross revenue.  A 

rate of return was apparently 
no longer guaranteed.  RTC also 
continued an obligation under the OMP as provider of last re-

sort, being required to provide local telephone service to all 
customers.  Its competitors had no 
such obligation.  It was also 
subject to seeing its most lucrative customers stolen away by its 

newly enfranchised competitors.  The Company saw a market 
fraught with dangers as it ente
red unchartered waters, having 
lost its monopoly position in prov
iding telephone and accessory 
services, making it necessary to become more competitive and 
efficient in its operations and subject to competitive pressures 
and attacks it had never faced before. 
In spite of these changes, going into the start of negotiations 
for a successor agreement, in late 1995, the Union had an un-
derstanding from company represen
tatives and newspapers that 
RTC was doing extremely well, having already recorded record 
 1 Nonetheless, and in the absence of any motion from Respondent 
seeking to change the proper name 
of the Respondent, the caption will 
retain the name of Rochester Telephone Corporation as the proper 
name of the Respondent.  However, 
should an order ultimately issue in 
this proceeding against Respondent 
the record now reflects the exis-
tence of Rochester Telephone Corp. 
as successor to Rochester Tele-
phone Corporation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32profits in 1995 of $95 or $96 million a substantial number of 
unit employees were working 
a record number of overtime 
hours, sufficient to earn double 
time, which was required after 
49 hours in a week.  At the same time, the Union™s understand-
ing was that beginning in 1995 the Company™s use of outside 
contractors, which was permitted historically under the contract 
with certain conditions attached, to be discussed, infra, was 
increasing drastically.  The union committee understood 250 to 
300 contractors had been brought in from around the country to 
do unit work, but apparently without any adverse affect on unit 
employee regular worktime. 
Another factor the union faced at the outset of bargaining 
was that out of 600 employees in the unit, 350 to 400 were 
pension eligible, with extensive se
niority.  Thus, pension issues 
were of paramount importance to the Union. 
Previous negotiations had invari
ably resulted in negotiated 
settlements maintaining the status quo or containing some im-
provements in conditions and benefits.  It was also the case in 
the past, that when negotiations extended beyond the contract 
deadline, the Company had agreed
 to extend the contract until the differences were resolved. 
B.  The Bargaining Leading to 
Respondent™s Declaration of Impasse and Unilateral Implementation of Its Last Best Offer 
In entering bargaining, the uni
on committee had as its goals, 
some type of wage increase, putting some additional contrac-
tual restraint on contract work, improve the pension bands pro-
vided for in the current contract, and to maintain the terms of 
retire health care, and of active employee health care. 
With respect to wages, the current agreement, expiring Janu-
ary 31, 1996, contained wage pr
ogression tables for different 
job classification with some of
 these tables combining a num-
ber of different classifications. 
 Each table contained a present 
rate, with 6-month variances be
tween starting employment and 
60 months, a first anniversary increase at January 1, 1994, and 
a second anniversary increase at 
January 1, 1995.  The majority 
of unit employees were probably at the top of their tables. 
The expiring contract recognized an existing ﬁplan for Em-
ployees™ Pensions, Disability Bene
fits and Death Benefitsﬂ (the 
Pension Plan), which would not suffer any reduction in its 
benefits without the consent of the Union.  Any claim of dis-
crimination could be submitted to binding arbitration under the 
parties™ grievance arbitration article.  The plan itself was a de-
fined benefit plan in effect for 40 years established by the 
Company to which it alone ma
de periodic contributions.  A 
letter of intent of the part
ies dated November 23, 1992, and 
attached to the expiring contract, memorialized a negotiated 
agreement to implement changes in the Pension Plan.  Employ-
ees who retire after the agreement™s ratification, will have a 
banding structure utilized in calc
ulating an employee™s pension 
benefit.  Effective January 1, 
1995, each pension band will be 
increased by $1.  The band represented a sum of money which 
was to be assigned to the empl
oyee™s occupational classifica-
tion.  The letter of intent notes that ﬁthis pension benefit will be 

based on the employee™s length of service with the Company 
and the pension band assigned . . . . The dollar amount for the 
appropriate pension band, accord
ing to the time of retirement 
during the contract period, is multiplied by the employee™s 
years and month™s of service.  When multiplied further by 12, 

the calculated monthly total resu
lts in the annual pension bene-
fit amount.ﬂ  Attached was a ta
ble showing the pension bands 
for each job classification in the unit on November 23, 1992, 
and then on January 1, 1995, with the $1 increase, ranging in 
amount from $25.07 for level 1 clerk to a high of $46 for table 
1. Under the existing pension plan, an employee had to have 30 
years of service regardless of age, or 55 years of age and 25 
years of service to receive a full pension.  There were reduced 
pensions for employees with 20
 years of service at age 50. 
Since the institution of the concept of pension bands in the 
1992 agreement, the Union had sought to increase the bands by 
a percentage or absolute figure, as witness the $1 increase ef-
fective January 1, 1995, and such
 a demand was made a part of 
its proposals for a successor agreement. 
The parties™ practice for some years had also provided for 
the payment of prepension leave, a sum of money representing 
vacation credits which employees could receive once they had 
informed the Company of their desire to retire in the near fu-
ture.  Employees with 20 years of
 service received 2 months of 
full paid leave.  Between 25 an
d 40 years of service the pay 
increased between 3 and 6 mont
hs.  The 1987 plan agreement 
was described in its introduction as
 a devise to ease the transi-tion of eligible employees from active employment to retire-
ment by maintaining an employee™s income level for a period 
of time while he adjusts to a nonworking status. 
As to health insurance, the expiring agreement contained a 
memorandum of agreement reciting an agreement effective 
February 12, 1984, under which the Company will pay 100 
percent of the present monthly 
single or family premiums for 
basic Blue Cross/Blue Shield
 coverage regardless of the 
amount of premium (not including any ﬁrider packageﬂ thereto) 
in the case of regular employees who hold such policies issued 
by named providers through the Rochester Telephone Group.  
The Employer would also pay the full cost of any increases in 

premiums for such basic coverage for the life of the agreement.  
Employees paid for their rider package only.  The Employer 
also paid for a major medical plan covering each employee.  
The Union also maintained a vision and eye care plan which 
also provided legal services under a trust fund covering the unit 
employees and to which the Co
mpany contributed monthly and 
which it administers jointly wit the union. 
At the commencement of bargaining, the expiring 1992 
agreement also provided that unit employees who retired during 

its term would receive 100 pe
rcent of their basic Blue 
Cross/Blue Shield coverage, major medical coverage paid for 
by the Company, and reimburse
ment for the monthly premium 
cost of medicare part B.  In addition, they also received a yearly 
medical reimbursement from the Company of $150 for out-of-
pocket medical expenses.  In s
ection 6 of article 23 of the 
1992Œ1996 Agreement, the parties agreed that employees who 

retire prior to July 1, 1996, will
 never have to pay a premium 
for their basic health care coverage, where the Company pays 
100 percent of the cost.  The section notes the Company™s con-
tribution toward basic health 
care is not committed beyond June 
30, 1996, for employees 
who have not retired. 
 ROCHESTER TELEPHONE CORP. 33Current benefits under the expiring contract also included a 
basic life insurance plan providing 
1 year™s wages to the surviv-
ing spouse of a deceased employee
, and a disability plan, which 
provided, depending upon years of service, up to 1 full year™s 
wages during a disability period 
as well as a pension triggered 
by a permanent disability of an otherwise eligible employee. 
In preparation of its bargaining demands, the Union, by and 
large, did not seek to model its demands to those provisions 
appearing in contracts negotiated 
by sister C.W.A. locals with 
other communication companies located in the Eastern United 

States, such as NYNEX and Bell At
lantic.  Neither did the Un-ion direct the Company™s attention to any particular contract 

benefit, except in one instance
, which will be described infra
.  The Union was also aware in the period of bargaining, from 
October 1995 to April 1996, that the Company was starting to 
deal with competitors, including Time Warner, AT&T and 
another company called MDF, who had entered the Rochester 
telephone service market follow
ing adoption of the Open Mar-
ket Plan. Early in the bargaining process, sometime between October 
and December 1995, the Company presented the Union across 

the bargaining table with a doc
ument described as a Frontier 
Human Resources Bulletin date
d October 1, 1995 (the Bulle-tin).  As testified to by McGrath, a member of the Union™s bar-
gaining committee, Daniel Farberman, the Company™s chief 
spokesman for bargaining, explai
ned that the Company felt that 
the bargaining unit had to be aligned with the rest of the em-

ployees in the Frontier Corporation and the Bulletin set forth 
the companywide benefits to which the Union would be ex-
pected to align and which bene
fits the employees would be 
expected to embrace. 
The union bargaining committee review of the Bulletin re-
vealed that the Company was seeking major concessions in pre-
existing terms and conditions, in
cluding elimination of the pen-
sion plan, reduction of both current employee medical benefits 
as well as retiree health care benefits.  At the table the Com-
pany Team explained that Front
ier had been purchasing other 
corporations across the nation and there was a need for all of 
the employees of the Corporation to be aligned.  A lot of the 
newly purchased Companies did 
not have defined benefit pen-
sion plans, nor did they have 
medical coverage or coverage 
comparable to RTC™s. 
At no time during bargaining did the Company assert an in-
ability to pay based on financial hardship as requiring it to take 
a certain position on a subject of bargaining. 
For the first time in the history of their bargaining relation-
ship, the Company terminated the contract on its expiration at 
the end of January 1996, and ce
ased enforcing the dues deduc-
tion and agency shop provision of the expired agreement. 
Also, early in bargaining, at the end of October or early No-
vember 1995, the union committee obtained a copy of the 

Company™s plan to counter a stri
ke.  It contained provisions to 
hire many permanent replacemen
ts for striking workers, bring 
in all of the subcontractors and dr
astically increase security.  At 
this stage of bargaining the Union had said nothing indicating 
that it was planning to strike. 
Part of the Company™s strike plan which was implemented 
after the contract™s expiration, required the workers to return to 
their work locations at the conclusion of the workday, and turn 
in their company identification badges, keys to the company 
trucks, company passes, and then return in the morning on a 
daily basis to sign for their reissuance.  Thus, employees as-
signed company trucks had to retu
rn them to company locations 
each evening.  Previously, employees were able to keep their 
passes and keys and take their company trucks home with them. 
In article 23 (sec. 6, par. 2) 
earlier described, of the existing 
agreement, the Company had expressed an intention to estab-
lish a VEBA Trust for purposes of 
securing health care benefits 
for employees who retire after 
July 1, 1996, the date beyond 
which it had not committed itself to contribute toward retiree 
health coverage in paragraph 1.  Now, early in bargaining for a 
successor agreement, the union committee learned from Robert 
Grassi, the Company™s senior pension analyst, that it had not 
established such a trust.  This
 information caused a reexamina-
tion and change in the Union™s bargaining proposals which it 

had been preparing. 
Starting with bargaining held on October 3, 1995, by mutual 
agreement, the parties held 50 sessions.  During the full period 
of bargaining a number of written
 proposals of both sides were 
exchanged.  The first set of 
management proposals were sub-
mitted to the union on December 14, 1995.  Upon its receipt the 
union committee realized that the Company was seeking many, 
many concessions which would 
be major setbacks for their 
membership and have long-term adverse affects on them.  
Among concepts foreign to the Union™s experience was a pro-
posal to freeze the pension plan, i.e., freeze the benefits avail-
able to retirees, cease any further contributions to the plan and 
any further accumulation of benefit arising from increased ser-
vice, and thus also make it impossible for currently ineligible 
employees, even those with 19 years of service, to accumulate 
sufficient years of service to make them eligible in the future 
for any benefit under the plan.  Another major change proposed 
was the reduction in retiree health care. 
Among other significant proposals, management proposed 
the elimination of tier payments, meal money, and mileage 

payments previously available 
for employees who reported for 
work outside his reporting locality
 and in another tier or subur-
ban or geographic boundary, and were required to work for 2 or 
more hours beyond the end of his tour or when authorized to 
use his own vehicle on a work assignments.  It also sought 
elimination of prepension leave and the establishment of a sec-
ond tier wage and benefits schedule for all new employees 
hired following the effective date of the agreement.  A number 
of the changes proposed were prefaced with language indicat-
ing a desire to unify and standa
rdize employee benefits corpo-
rate wide (among all Frontier 
Corporation entities and loca-tions).  Thus, company proposal 9 headed Management Pro-
posal:  Establish Standard Cor
porate Benefit and Retirement Plan read ﬁManagement submits this proposal in order to mod-
ify the current provisions of the collective-bargaining agree-
ment to establish a corporate 
standard benefit and retirement 
plan.ﬂ The union committee realized that in evaluating these new 
and foreign company proposals it would need a lot of informa-
tion to be supplied by the Company.  It would also require the 
assistance of the research facilities of the International Union.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34The Union™s bargaining team incl
uded, in addition to its local 
president Robert Flavin and Vice President McGrath, local 
members and delegates John Pu
slowski and Dennis Stratton, and as its chief spokesman, Davi
d Palmer, area representative 
for the International Union.  Palmer would contact the Interna-
tional to seek information and to evaluate information re-
quested of and supplied by the Company. 
Over the course of bargaining, there were a number of issues 
and bargaining subjects on which 
the parties reached tentative 
agreement.  Up until early February 1996, these agreements 

were reduced to writing by the Company, initialed by both 
sides, and set aside pending final agreement.  After early Feb-
ruary 1996, this practic
e ceased, and although it
 appears that at 
least two agreements were reached on pending issues, they 

were not memorialized.  The par
ties™ explanations of the rea-
sons for this change and whether, indeed, any tentative agree-
ments were reached at all after February, will be discussed, 
infra. Over a period of time, there 
were also proposals withdrawn by both parties. 
Upon expiration of the old contract, the Union followed its 
normal practice of submitting the Company™s last offer to its 
membership.  Any new agreement would be subject to ratifica-
tion by the membership.  In this instance, the offer was soundly 
rejected, which, itself, constituted an authorization for the local 
Union to ask the International for it to conduct a strike note.  
The Local Union never sought such
 authorization.  Instead, it 
sought International technical, 
administrative, and financial 
support for a corporate campaign 
in which it endeavored to 
mobilize public and sister union support to convince the Com-

pany to modify its last offer. 
The Company™s final offer was submitted on February 29, 
1996.  In bargaining which took place after that date, the Union 
made one counter offer on March 7 and another on April 8, the 
last date of bargaining, following which the Company declared 
impasse and implemented its final offer. 
Under one subject comprising the Company™s final offer, re-
lated to prepension leave, uni
t employees were given until 
April 14, 1996, to elect to retire and retain their prepension 
leave under the expiring agreemen
t.  Furthermore, after prod-
ding, the Company informed the union negotiating team early 
in December 1995, later incorporated in its final proposal of 
February 29, 1996, that as to the Company™s commitment to 
continue 100-percent payment of
 retiree™s basic health care coverage, employees would have to be off the payroll as of 
December 29, 1995, and have to use up all their prepension 
leave prior to July 1, 1996, in order to be covered by the lan-
guage contained in section 6, paragraph 1 of article 23 of the 
expiring agreement guaranteeing the paid medical coverage.  
As a consequence of these two company decisions, a large mass 
of employees retired December
 29, 1995, and another group of 
between 50 and 75, retired during the period of January 1, 
1996, through the beginning of April 1996. 
Turning to some issues which were the subject of bargaining, 
and which the Union deemed important, regarding sub-
contracting, the existing contract, in article 3, evidenced the 
Company™s intent not to contract out work presently and regu-
larly done by employees for the sole purpose of decreasing 
available work for unit employees.  In a letter of intent attached 
to the contract the Company agreed not to contract out work 
presently and regularly done by RTC employees if the affected 
departments are currently equipped to perform such work at a 
reasonably competitive cost and w
ithin the allotted time.  The 
parties agreed to form a joint committee of equal representation 

to review and analyze future deci
sions to contract work in the 
plant department.  Line techni
cians or cable splicers in con-struction shall receive the opportunity of 10 hours of overtime 
when work regularly and presently performed by them is being 
contracted out.  If, regarding th
e future, no practical alternative 
is submitted, the Company will implement its decision to con-
tract out work in the interests of efficient customer service and 
the Union may grieve and arbitrate contracting issues. 
The Union felt it needed some protection for its membership.  
In one instance in 1995 the Company had eliminated
 a job title requiring the incumbents to be pl
aced in other positions.  The 
Union was also concerned that c
ontracting issues were not be-
ing submitted to the committee and vastly increased contracting 
out posed a future threat to the unit jobs.  It wanted to bring 
back more work and restrict futu
re contracting.  In a proposal 
submitted January 24, 1996, the 
Union sought to strengthen 
restrictions on company contra
cting and require immediate 
submission to arbitration of disputed company proposed sub-

contracting assignments in non
emergency situations.  Work 
previously not regularly performed by unit employees was 

excluded and timely company use of permitted part-time and 
temporary employees was not affected. 
In management™s final proposal
 of February 29, 1996, it re-
jected the Union™s proposal and agreed to retain the current 
provisions in the expired agreement. 
The Union modified its initial proposal in this area on March 
7, seeking less stringent restri
ctions in a new proposal to 
change the letter of intent, pr
ohibiting contracting out unless of 
short-term duration (less than 1 month) and employees do not 
have the necessary skills and cannot be timely trained and it 
would require an extraordinary expense to purchase equipment 
and train employees on it and there is an emergency situation 
and unit employees working overtime cannot complete the 
work in a reasonable time.  In
 another provision the Union 
sought to strengthen the joint 
contracting committee™s consid-
eration of contemplated 
contracting out matters. 
By April 8, with the Company standing pat, the Union with-
draw its contracting proposal and ag
reed to return to the letter 
of intent with some modifications, retaining some of the lan-
guage from its March 7 proposal.  The Company implemented, 
as part of its final offer, its final position retaining all of the contracting out provisions of
 the expired agreement. 
On layoffs, another issue the 
Union considered important, 
while the Union proposed no layoffs for the life of the contract, 
in its final proposal of February 29, the Company proposed a 
jobs bank concept as part of a comprehensive goal to provide 
employment security within an
 environment promoting opera-
tional effectiveness.  The Company committed to no layoffs of 

any employees at work, or on approved leave of one sort or 
another on the effective date of the agreement (a so called se-
cured employment level or SEL)
.  Any employee whose regular 
job is eliminated as a result of
 any applicable provision of the 
 ROCHESTER TELEPHONE CORP. 35then current agreement would be protected from layoff under 
the jobs program.  An employee
 in the program, could be as-
signed to temporary work inside or, on a voluntary basis, out-

side the unit, but at his la
st regular rate of pay. 
In its March 7, 1996 counterproposal, the Union proposed adding to the Company™s jobs bank proposal a provision giving 
employees in the job bank first preference to fill any job open-
ings within the bargaining unit and prohibiting employee 
placement in the jobs bank before that employee has done the 
work of temporary employees or contractors so long as he is 
qualified. By April 8, 1996, the Union had agreed, in principle, to a 
company counterproposal requiring that any employee in the 
jobs bank would have first preference to fill any job openings 
within the unit provided he is qualified to do the work.  The 
Union would have added language 
that the employee was quali-
fied or could be trained to be qualified within a reasonable pe-

riod of time. 
Turning to the issue of the retirement income vehicle for 
employees, the existing 401(k) 
plan, provided for voluntary 
employee contributions, and for an increasing percentage match 

by the Company, so that effective January 1, 1995, the Com-
pany was contributing a total of 
30 percent of each employee™s 
contribution up to 6 percent of the employee base compensa-

tion.  Two types of investment
s options were listed for em-
ployee contributions, an interest
 income account containing an 
annual guaranteed rate of return and the other, a specific in-

vestment such as Rochester Telephone common stock.  Invest-ments could be split between the two funds.  Distribution by 
way lump sum, installment payments or an annuity was avail-
able, without tax penalty, on retir
ement, death, disability or 
other employment termination. 
 This investment vehicle was 
separate and apart form the Pens
ion Plan previously described. 
Apparently, during the term of the 1992Œ1996 agreement, 
the Company chose as the sole 
investment vehicle for its own matching contributions, its own 
RTC stock, and required this 
match to be maintained for 5 
years from the date of contribu-
tion. The Union™s goal in bargaining was to increase company 
contributions up to 60 percent of the employee™s contribution, 
to increase employee base pay 
by adding in overtime pay, and 
to eliminate the requirement of
 Company™s matching invest-
ments in its own stock. 
In a tentative agreement initi
aled on February 5, 1996, the 
parties agreed to modify the existing 401(k) plan by deleting an 
age 21 and 1 year of service eligibility requirement, permitting 
employee investments to be made 
into any one or more of six 
investment accounts managed by
 the Putnam Fund, including a 
company stock fund, and including overtime wages in base 
compensation for purposes of computing percentage employee 
contributions.  The Union contin
ued to insist on matching com-
pany investments greater than 30 percent and that it invest its 

contributions in vehicles other th
an company stock.  Indeed, the 
company position now in bargaining for a successor agreement, 
was that it would only guarantee to make an annual .5-percent 
contribution of employee pay on behalf of each employee and, 
further, to make a matching contribution of 3 percent of the 
employees™ first 3 percent contribution of their own pay, but 
only for 1996.  For years beyond, the Company™s match would 
be based on its profitability. 
The Company also made an offer in lieu of any wage in-
crease and which was designed to 
replace article 
33, section 1, paragraphs 1 to 4 dealing with 
wage rate changes and cost of 
living adjustments.  The company proposal provided that all 
employees covered by this Agreement will be eligible to re-
ceive a compensation bonus to be paid by March 1 of each year 
of the agreement, beginning on March 1, 1997.  The bonus 
percentage, calculated on empl
oyees base wage rate, would 
vary, between 3 percent for meeting a threshold production, 

efficiency and consumer satisf
action goal, to 7.0 percent for 
meeting a standard goal, and 12 percent for achieving a premier 
goal.  The criteria and calculations for achieving these goals 
was to be set by the Company.  Thus, the language, ﬁThis bo-
nus will be paid only if the Corporation meets the performance 
measure objectives that it sets for 
itself each year.ﬂ  In addition, 
the Company offered a 1995 corporate performance bonus in 

the amount of $1000 to be paid to
 employees within 30 days of 
ratification.  Needless to say, none of these bonuses, when paid 
would increase base pay, for 
example for purpose of calculating 
employee contributions to the 401(k) plan or for any other pur-
pose in which base pay may have played a role in determining 
employee benefits. 
Under the Company™s proposal, the form of the 401(k) plan 
it proposed became the sole, con
tinuing retirement investment 
and saving vehicle for newly em
ployed unit employee, and the 
main such vehicle for employees
 who, of course, would con-
tinue to have frozen pension accounts maintained for them 
under the Company™s plan so long as they had achieved the 
minimum years of service required, which had been 20, but 
which the Company proposed to lower to 17. 
The Union had serious concerns about the Company™s pro-
posal.  There were employers at the present time not contribut-
ing to the 401(k) and many who could not afford to do so.  
Furthermore, the sole source of retirement funds for many em-

ployees at the Company, at least the portion contributed by the 
Company, would be reliant on the value of Company stock 
which was then going down.  Thus, the employees would have 
no guarantee of a retirement plan. 
In the end, the Union in its
 counterproposal, sought to no 
avail increasing company matches of 40, 50, and then 60 per-
cent of the employee™s first 6-percent contribution and getting 
the Company to invest in vehicles other than company stock. 
As noted by Union Vice President McGrath, the company™s 
proposals on freezing the pension plan and changing retiree 
health benefits were consistent with the Company™s human 
resource bulletin presented to th
e Union in bargaining.  The 
October 1995 bulletin, at page 
13, describes the decision Fron-
tier took to standardize on one sy
stem of employee retirement 
and savings by choosing the 401(k) plan, the Frontier Group 
Employees™ Retirement
 Savings Plan (ERSP) as the best ap-
proach for the kind of lean and competitive company it in-
tended to be.  The article goes on to relate that as of December 
31, 1996, defined benefit pension plans sponsored by Frontier 
(or any predecessor company and/
or operating subsidiaries) for 
nonbargaining unit employees will be frozen.  The article does 

not note, but the elements of collective-bargaining law, permit a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36Company such a Frontier to offer to freeze an existing defined 
benefit pension plan and offer its ESRP during bargaining for 
the employees in a bargaining unit, such as the RTC employ-

ees, and, in reliance on an alle
ged valid bargaining impasse, to 
unilaterally introduce the ESRP as
 the sole retirement income 
plan for its employees.  Such was the course the Company fol-
lowed in the instant proceeding.  Furthermore, the company 
negotiators, as earlier noted, ex
pressed to the union team, their 
intent to introduce an ESRP into the bargaining unit. 
It is also interesting to note in this regard that the bulletin 
discusses amendments to existin
g defined benefit pension plans 
designed to ease transition to a 401(k) plan as the sole retire-
ment vehicle, referring specifically, at page 14, to amendments 
it made to the Rochester Tele
phone Corporation Management 
Plan, retroactive to August 16, 1995, reducing current service 
requirements of 30 years, to 27 
years, reducing age and service 
requirements from age 55 plus 20 years of service, to age 52 

plus 17 years, among other cha
nges, and increasing pension 
benefit formulas by a factor of
 20 percent for all participants 
with 5 or more years of service on December 31, 1996.  These 
same amendments to the Pension 
Plan covering unit employees, 
including like reductions in servi
ce and age requirements and a 
20-percent increase in pension bands, were included in the 
Company™s final offer and later unilaterally implemented on its 
declaration of impasse on April 8, 1996. 
As to the subject of retiree health care, the Union in its pro-
posal sought to extend the July 1, 1996 date appearing in the 
existing contract as the last date for employees to retire and 
receive the Company™s guaranteed basic health care coverage 
(see art. 23, sec. 6, par. 1), to
 July 1, 1999.  This was the only 
change sought by the Union on this subject.  The Company, in 

its proposal, wanted the retiree 
health care based on the corpo-
rate plan which meant it w
ould pay 1995 Blue Choice rates 
only.  Those rates equated to 
$225 a family, $100 a single per-
son, per month.  Out of that sum the retiree would have pay 
their own major medical and to pay for his or her spouses™ 
Medicare Part B.  Previously, under the expired agreement the 
Company paid for major medical and contributed $28.60 per 
month for each member and spouses™ coverage under medicare 
Part B, out of a total charge of $46 to $48 per month.  The 
Company™s offer also withdrew the $150 a month reimburse-
ment to retirees for such out of pocket expenses as eyewear and 
prescriptions.  And free phone service for retirees was also withdrawn.  The $225, the 1995 premium rate, was offered by 
the Company for the life of the successor agreement.  Blue 
Choice is the less costly HMO plan
 offered by Blue Cross/Blue 
Shield in the Rochester area.  
This proposal for retirees follows 
the Frontier Bulletin, which at page 15, states that, effective 
January 1, 1997, for future retirees, company contributions to 
retiree health care will be cappe
d at 1995 dollar levels.  The 
Company™s offer of Blue Choice is
 also consistent with page 3 of the Frontier Bulletin which di
scusses the development of Tel Flex, a plan designed to standardize benefit plan offerings cor-
poratewide, and to be offered beginning January 1, 1996, 
which, in the Rochester area, called for the use of the commu-
nity rated Blue Choice or Pref
erred Care HMO in 1996.  Fi-nally, in discussions at the ba
rgaining table concerning retiree 
health care the Company made reference to the Frontier Bulle-
tin. Tel Flex is described as a cafeteria style plan permitting the 
employee to select a personalized benefit package.  Under it, 
employees are provided with a 
certain number of benefit dol-
lars, to use as they go shopping for an individualized benefit 
program.  The dollar allowance,
 in 1996, would equal 70 per-
cent of the price of Medical Plan Option (Blue Choice in Roch-

ester), 70 percent of Dental Plan
 1, 70 percent of the Vision 
Plan plus the price of described 
life insurance, accidental death 
and dismemberment insurance a
nd long term disability insur-
ance. 
In its final offer of February 29, 1996, the Company, which 
had previously insisted on the Tel Flex (even rating) benefits 
package for all employees, now offered either the Tel Flex to 
all current and new employees, as presented, or to all current 
employees the option to remain under the current medical bene-
fits as outlined in the expired agreement (even rating), previ-
ously described as including company payment of 100 percent 
of the monthly single or family 
premiums for basic Blue Cross 
and Blue Shield coverage, or to
 move permanently to the Tel 
Flex benefits package as propos
ed.  All new employees would 
be offered only Tel Flex. 
In discussions during bargaining, the union committee made 
clear that retiree health care was a major issue for the Union 
and that the Company™s offers in this area posed major ex-
penses for future unit retiree
s living on fixed incomes which 
they would be ill equipped to afford.  In essence, the Company 
was taking the heart out of the retirees and future retirees. 
As to retiree health care, on March 7, 1996, the Union made 
a counter offer including a conce
ssion, changing from July 1, 
1999, to January 1, 1997, the da
te by which employees could 
retire and never have to pay a premium for basic health care 
coverage.  As to employees who retirees after December 31, 
1996, the Company will pay 100 percent of present basic cov-
erage or 100 percent of HMO coverage, depending on coverage 

on their date of retirement.  The Union™s April 8, 1996 proposal 
appears to repeat this offer.  The Company rejected it and con-
tinued, without change, to assert
 its final offer, of paying 100 
percent of the cost for basic 
coverage for those who retiree 
prior to December 31, 1996.  Beyond that date, the Company™s 
contribution to basic health care
 would confirm with the bene-
fits offered through the RTC benefits package provided to man-
agementŠcapping company contribu
tions at 1995 dollar levels 
and applying the Tel Flex and Blue Choice medical plan option.  

Company contributions beyond expiration of a successor 
agreement, for employees who have not retired, was specifi-
cally not committed. 
Another issue of importance to the Union involved the com-
pany use of temporary employees.  The agreement, in section 2 
of article 25, limited their use to
 6 months in any calendar year, 
except they may be utilized up to one to replace a regular em-
ployee on leave of absence or out on disability.  The Union 
sought to place a cap on utilization of temporary employees, 
expressing the view that the Company had been abusing their 

use, retaining some for up to 
2 years, and going well beyond 
their prior use as summer student
 replacements.  Temporaries 
 ROCHESTER TELEPHONE CORP. 37received no wage increases or contract benefits.  The argument 
permitted grievances but no arbitration on the issues. 
Initially, the Union sought to restrict their use to 10 percent 
of any title.  The Company in January 1996, initially sought to 
permit their use for up to 3 years.  Later, on February 5, the 
Company sought a limit of 1 year and 15 percent of a job clas-
sification on their use during Oc
tober to April, and no restric-
tion May to September. 
On March 7, the Union countered with a proposal limiting 
their use to 32 percent of outside forces and 30 percent for all 
other titles during May to Septem
ber.  On April 8, the Union 
changed its proposal to limit temporaries to the percentages it previously proposed only dur
ing May and September, and 
placed no limits on their use in June, July, and August.  The 
Company™s final offer, which it 
later unilaterally implemented, 
remained unchanged from its February 5 proposal. 
The Company™s offer of no wage increase, and a nonguaran-
teed compensation bonus, and a 1995 performance bonus, was 

a major disappointment for the Union.  The union committee 
explained to the company committee that its proposal of no 
wage increase over a 3-year period was a very radical change 
for the union membership to have to accept.  The Union pro-posed a trial program during the life of the agreement to gradu-
ally educate the members to change their thinking as it relates 
to a bonus versus a general increase.  The Union thus proposed 
in its March 7 offer to reduce its proposed annual wage in-
creases to 4, 3-1/2, and 3 percent, which it described as the 
same as NYNEX, with the COLA provisions remaining the 
same.  The Union added it was prepared to discuss an addi-
tional moderate compensation bo
nus based on the corporation™s performance measures as a trial of the Company™s approach.  

The Union was also willing to discuss a 1995 corporate per-
formance bonus to be paid within
 30 days of ratification with 
the amount requiring further negotiations.  The Union prefaced 
its March 7 counterproposal to the Company™s final proposal of 
February 29, by noting it was 
making movement in 21 separate 
areas which it specified and ending its preface with the com-
ment that it was also prepared to discuss modifications to these 
and other proposals as part of a process of good-faith bargain-
ing. The Company did not modify its final offer on wages, and on 
April 8 the Union submitted a new proposal on wages as part of 
a new comprehensive counterproposal, stating it was doing so 
even though the Company did not fully respond to its compre-
hensive proposal submitted on March 7.  The Union noted it 
was requesting discussion and serious consideration of both its March 7 and April 8, 1996 proposals.  The Union retained the 

same wage increase demand it ha
d made on March 7.  As to a compensation bonus, whereas previously the Union was only 
willing to discuss a moderate one, it now agreed to accept a 
company bonus based upon the Company™s threshold, standard 
and premier targets.  It proposed amounts of $1000 for reaching 
all three threshold targets, $1500 
for reaching all three standard 
targets, and $2000 for reaching all 
three premier targets.  This 
differed from the Company™s compensation bonus plan which 
proposed paying percentages to 
be calculated on the employees 
base wage rate, varying between 3 percent for meeting Thresh-

old objectives, to 7 percent for 
meeting standard objectives, and 
12 percent for meeting premier 
objectives, such payments not 
being guaranteed but to be paid
 only if the Corporation meets 
the performance measure objectives that it set for itself each 
year. 
The Union also now proposed a definite $1000 Corporate 
Performance Bonus to be paid with
in 30 days of ratification.  
Previously it had only been 
willing to discuss a 1995 bonus, 
with the amount subject to furthe
r negotiations.  This last pro-
posal adopted the Company™s figure of $1000, but, of course, 

overall, the Union still demanded annual wage increases and 
COLA™s whereas the Company proposed no such increases. 
Regarding prepension leave, which the Company sought to 
eliminate, during bargaining, the Company had supplied the 
Union with a list of some 300 odd employees who were eligible 
for some type of prepension leave and the amounts they would 
receive should they retire during the 3 years of a successor 
contract, which included a prepension leave clause.  The cost 
factor provided was in the neighborhood of $4.8 million.  Sub-
sequently, after the group of employees retired in December 
1995, the figure dropped to $2 or $2.5 million. 
As to the pension, the Company™s proposal to freeze the de-
fined benefit pension plan first made on January 22, 1996, not 
only would cease the accrual of any additional years of covered 
service for employees already vested, with at least 20 years of 
service, but it also meant that for those employees, with as 
many as 19 years but with fewer than 20 years, required for a 
basic pension, their time already served would be lost.  As a 
result of freezing the pension 
plan, future monthly pension 
benefits of eligible participan
ts would be based on the partici-pant™s accrued years-of-service and final average compensation 
as of December 31, 1996.  The Company also informed the 
Union that the death benefit portion of the pension plan would 
be discontinued.  Previously the plan had paid 1 year™s pay to 
the surviving spouse or other bene
ficiary on the death of retiree, 
or the present wage on the death of a vested employee.   
Also, the disability pension 
would no longer be in force 
when the plan was frozen.  Under the disability provision, an 
employee out of work for up to a year who was unable to return 
to work would be able to receiv
e a pension equivalent to their 
normal pension, provided he was otherwise eligible.  The bene-
fit of this pension to an employee was that he would not have to 
pay for survivors rights, which was paid automatically into the 
plan until the employee reached 
age 65, at which time he could 
elect to provide such benefits or not.  The Company™s disability 

proposal was part of the Tel Flex program it offered.  Regard-
ing short-term disability the plan would provide income re-
placement equal to 67 percent of predisability base salary for 
90 days.  As to long-term disa
bility, the Company would pro-
vide 50 percent up to age 65, or longer if disabled after age 60.  
Employees could elect to receive 60 or 70 percent income re-
placement levels by paying an additional premium.  I have 
previously described the Company™s proposal to decrease eligi-
bility by 3 years, to also decrease age and service requirements 
for both a full and an early retirem
ent pension, and to increase 
the bands by 20 percent under the frozen pension plan. 
The Company also proposed that the amount of life insur-
ance covering each employee under the expiring agreement, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38equal to annual base pay adju
sted to the next higher $1000 be reduced to $10,000. 
The Union had early made and then modified certain propos-
als regarding the pension, which, following the Company™s 
January 27, 1996 proposal to fr
eeze the pension 
and to elimi-nate prepension leave, were never adopted by the Company by 
the time the Company made and later reaffirmed its final offer 
incorporating, inter alia
, the January 27 proposals cited.  One 
was to change the then requirement under the pension plan that 
an employee be 50 years of age with at least 25 years of service 
to be eligible for a survivor to receive early retirement benefits.  
During the term of the expiring contract, two or three employ-
ees had died before reaching 50 years of age, but with at least 
25 years of service, and their 
surviving spouses were denied any pension benefits.  Another was to change the concept of 
feathering as applied to wages when an employee is demoted 
because of a physical inability to perform a higher rated job.  
The expiring agreement provided for a gradual reduction in 
wages to the lower classified 
job under such circumstances.  
The Union in bargaining sought to extend the time frame for 
feathering, and the same gradua
l reduction in bands as applies 
to wages for an employee seekin
g to retire with a pension. 
On March 7, 1996, the Union modified its prior proposal on 
physical demotions and pension 
feathering, effective February 
1, 1996, now providing 36 months
 period before employees 
with 15 years or more service received the full lower classified 

salary on a physical demotion, and a full reduction in their pen-
sion band.  By April 8, the Union had withdrawn its last pro-
posal and agreed to accept the current contract language, pro-
viding for a maximum 24-month pe
riod for wage feathering for 
employees with 15 years of se
rvice (and 14 months for em-
ployees with less than 15 years), but was still seeking the 
phrase ﬁwagesﬂ to be modified
 to include ﬁpension band.ﬂ 
With respect to the pension plan, the Company had informed 
the Union that the plan had ro
ughly 105 million in assets and 
that it had not contributed to the plan for 2 or 3 years because it 
was over funded.  Nonetheless,
 according to McGrath, the 
Company expressed the view in bargaining that the Union 
could not have a settlement unless it was willing to agree to a 
freezing of the pension, that the corporation wanted to be aligned with all of these other employees of the corporation 
whether it was here in Rochester or in Minnesota or wherever.  
McGrath testified that she didn™t believe it was ever expressed 
at any time that it was a question of saving money.  Their posi-
tion was that they needed the Union to align with the rest and 
embrace this proposal.  During thes
e exchanges, as testified to 
by McGrath, the Union felt very strongly and expressed the 
view at the bargaining table that 
it had to keep some type of 
defined benefit pension plan for its members.  The company 
proposal for the 401(k) plan certainly was not going to provide 
the employees and members with any retirement security in the 
future, especially with it bei
ng based on company stock.  The 
only guarantee was a half of percent that the Company was 
guaranteeing employees. 
In spite of these expression of views by the Union, the union 
bargaining committee did consider alternatives to its initial 
position insisting on maintenance of
 the defined benefit pension 
plan.  Although the committee members lacked the expertise to 
evaluate the major change in retirement security the Company 
was proposing, the Union had ac
cess to pension specialists on 
the staff of the International Union and were guided by such 

specialists in requesting information from the Company for 
evaluation by the International. 
By March 1996, on the advise of the International, a cash 
balance account for each employee, derived from the value 
each employee had in the pension plan, was being raised by the 
Committee during bargaining.  The Company had provided the 
Union for analysis by Internat
ional experts with a print out 
showing the value each employee enjoyed in the pension plan, 

without, and then with, the increase in the bands by 20 percent.  
Under the union suggestion the pension plan would be con-
verted into a cash balance account for each employee and based 
on actuarial figures and projecte
d rates of return, a guaranteed 
return of interest would be added to the accounts over the years.  
In bargaining over the pension or retirement security issue, the 
Union™s local bargaining committee looked to the International 
Union for advise, guidelines, and, indeed, approval, since 
clearly this issue had national ra
mifications as other employers 
could seek to rely on the Union™s deal with the Company as 
setting a precedent for future ba
rgaining with the CWA and its 
affiliates. 
On March 7, the union counterproposal on pensions still 
sought to retain the current pension plan, with a 10-percent 

increase in bands effective February 1, 1996.  As to the prepen-
sion leave, the Union agreed with its elimination as of Decem-
ber 31, 1996, but it sought to soften the loss with other propos-
als.  Employees with 20 years or
 more of service on January 1, 
1997, who retire with a service or
 early retirement service pen-
sion shall receive the dollar equivalent of present prepension 
leave or additional pension benefit during the first year of re-
tirement.  Employees with less than 20 years of service on 
January 1, 1997, shall receive an additional ½-percent company 
contributions into their 401(k).  The Union also withdrew its 
demand for survivor rights.  Finally, the Union noted its will-
ingness to discuss transforming the pension plan into a defined 
benefit cash balance account. 
At the March 7 meeting Uni
on Spokesperson David Palmer 
explained the Union™s concept of converting the pension plan 
into individual cash balance acco
unts.  There was some discus-
sion at the table, but both sides agreed that the subject matter 
should continue to be discusse
d between the actuaries and ex-
perts on both sides. 
On March 7, the Company conti
nued to assert that its final 
offer of February 29 still st
ood without any modification. 
In preparation for the next (and as it turned out, the last) 
meeting scheduled for April 8, the union committee engaged in 
consultations with International 
Union officials and had internal 
discussions in a serious effort to make major movement, par-
ticularly in the areas of pension and prepension leave but in 
some other areas as well.   On April 8 the Union presented two 
options.  One was to keep the curr
ent pension plan in place with 
a modest increase in pension bands and eliminate prepension 
leave.  In essence, it was a reiteration of the Union™s March 7 
proposal.  The other was to establish a new 401(k) plan, freeze 
the pension plan, and eliminate prepension leave.  Under the 
first option, option A, pension bands would be increased by 10 
 ROCHESTER TELEPHONE CORP. 39percent.  It reiterates the March 7 offer to convert the elimi-
nated prepension leave into a dollar equivalent additional pen-
sion benefit upon retirement to these employees with 20 years 
of service, and to add a 1/2-percent contribution into their 
401(k) accounts for employees with less than 20 years. 
Under option B, for the first time the Union agreed to freeze 
the current pension plan, and also agreed to eliminate prepen-
sion leave.  Pension bands shall increase by 20 percent effective 
immediately upon ratification of a new agreement and all cur-
rent employees will have pension eligibility requirements re-
duced by 3 years.  These two changes had already accompanied 
the Company™s proposal to freeze the pension, but here they 
were a part of more comprehensive union proposal.  While the 
Union agreed the pension plan would be frozen, it proposed 
that vested employees have the option when they retire or leave 
the Company of receiving the value of their pension in a lump 
sum, and those employees who do 
not so opt, shall have their 
frozen pension benefits adjusted upward annually based on 

consumer price index (CPI) In addition to the foregoing, the Union proposed under op-
tion B that the Company make a guaranteed cash contribution 
of 6 percent of the annual income of each employee to a single 
401(k) plan for each employee, and that this 1997 contribution 
be guaranteed as the minimum annual contribution for each 
future year of the employee™s service with the Company.  Fu-
ture contributions shall be revi
ewed annually and shall be cal-
culated to generate an account ba
lance if invested in an average 

money market account that w
ould be no less than an amount 
sufficient to purchase an annu
ity substantially equal to the 
benefit value of the current pension plan assuming a 10-percent 
annual increase in the bands plus the annuity value of any em-
ployee™s currently accrued prepension leave. 
Finally, under option B, the Un
ion proposes that employees 
may also contribute their own 
pretax dollars to the single 
401(k) plan to which the Company shall contribute a 40-percent 

match of company stock under the Putnam Plan up to the first 6 

percent of the employee™s wages (including overtime).  The 
match shall increase to 50 percent in 1997 and 60 percent in 
1998.  This third component of option B appears to repeat a separate proposal regarding the 4
01(k) plan (item 8) which the 
Union made as part of its new comprehensive counterproposal 
of April 8.  In fact, they were duplicative. 
McGrath noted that the 6-percent figure was added by hand 
under the following circumstances.  The International Union 
was going to provide the Local Union with a number which it 
felt was necessary for the Union to maintain an account for the 
employees that would be equal to their pension plan.  The un-
ion committee had typed up the proposal (option B) but by the 
time they had left the union office to meet the company bar-
gaining team at the hotel to 
present the proposal the Interna-
tional Union had not contacted th
em.  At the hotel, the commit-
tee was able to make contact by telephone and received the 

figure which was then hand inserted into the proposal. 
In the period following March 7 the union committee was 
acting with a sense of real urgency in an attempt to come up 
with an new counterproposal which would meet the Company™s 

needs but also satisfy its members needs.  The computations 
and analysis regarding the reti
rement security proposal were 
being conducted at Internat
ional Union headquarters. 
McGrath acknowledged that the formula proposed regarding 
future company contributions to 
the 401(k) plan appeared to be 
very complicated.  At the barg
aining table, the Union provided 
the new comprehensive proposal, the company representatives 
received it, look it over, said th
ey had no questions and left the 
room. Concerning health care for employees, I have previously dis-
cussed the Company™s insistence, during bargaining, on pro-
moting consistency corporatewide by proposing a Tel Flex Plan 
for employees, and I have e
xplained and described the Com-
pany™s proposal in this area. 
 The existing and expiring Agree-
ment provided, in a letter of intent, for the Company to contrib-
ute increasing amounts each contract year to a Union Health, 
Welfare, and Pension Fund for each enrolled employee on the 
payroll 31 days or more, starting at $37.50 per month, and in-
creasing by the third year to $41.67 per month. 
The Union proposed on January 26, 1996, increasing the 
Company™s contributions $2 as of February 1, 1996, and $3 as 
of February 1, 1998.  On December 14, 1996, the Company had 
provided the union team with the Frontier Bulletin and pre-
sented the Tel Flex plan appearing at page 3.  In addition, the 
Company sought to move to ﬁeven ratingﬂ in determining com-
pany contributions toward basi
c Blue Cross and Blue Shield premiums.  In contrast to ﬁcommunity ratingﬂ on which present 
premiums were based, and whic
h is responsive to community 
costs incurred for health care, established by the State Insur-
ance Department, ﬁeven ratingﬂ is a form of the premium per-
mitted to be set by the insurance carriers for the following year 
and which is announced as early 
as August or September, in 
contrast to community rating whic
h is not established until mid-
December.  Although even rating can be lower than community 
rating, and the carrier will reduce the following year™s premium 
to reflect the saving, it is only 
the employer who benefits since 
the reduction, if any, comes off the basic premium, which the 
Company paid, and not the rider premium, which was and is 
borne by the employee. 
By February 29, in its final proposal, the Company, as earlier 
noted, offered all employees th
e option to remain under the 
current medical benefits as 
outlined under the expired Agree-
ment (even rating) or to move permanently to the Tel Flex 
benefits package as proposed, w
ith all new employees offered 
only Tel Flex.  As noted, the even
 rating would adversely affect 
employees who have the full cost of the rider package, and who 
would not receive any benefit 
from a reduction in the premium 
from one year to the next because the carrier, in this case Blue 
Cross/Blue Shield, applied th
e reduction to the premium for 
basic coverage paid for by the Company.  
The Tel Flex plan, as earlier noted, required the employee 
who opted for it, as well as all new employees, to pay for major 
medical coverage, as well as fo
r dental and vision care.  The 
Company™s contribution was limited to 70 percent of the Blue 
Choice basic ($10,000) life insurance and very limited 90-day 
short-term disability limited to 67 percent of base salary and 
only 50-percent income replacemen
t for long term, disability to 
age 65.  For greater disability 
benefits employees had to pay 
out of pocket. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40In bargaining, the union committee informed the company 
team that the company offers me
ant a diminution of benefits for 
employees that they felt they had to retain.  It was asking too 
much for the employees to take no wage increase for the next 3 
years, give up their pension plan, give up their prepension, 
accept only a half of a percent guaranteed in the 401(k), and yet 
come up out of pocket to pay for their medical and greater than 
minimum life insurance and disability benefits.  The Union 
pointed out that at present, employees were paying $115 to 
$120 per month for their rider package under Blue Cross. 
On March 7, the Union sought to retain the existing medical 
coverage, with the Company paying 100 percent of basic cov-
erage, and sought an option for new employees to select tradi-
tional coverage and pay the addi
tional premium cost or receive 
Blue Choice with extended benefits, with company payment of 
100 percent of the monthly premium. 
Employees with access to other 
coverage, may elect to waive 
company coverage and receive reimbursement of 50 percent of 
the monthly cost of single cove
rage of Blue Choice with ex-
tended benefits, and retain the right to return to company cov-
erage at their discretion.  In adopting this proposal the Union 
was aware that under the Company™s Tel Flex Plan, employees 
who waived coverage™s and en
ded up with money left over 
from the amount contributed by the Company, could take 50 
percent of the individual coverage and have it invested in their 
40l(k) plan.  This was a cost saving to the Company.  This un-
ion proposal provided another cost saving device to the Com-
pany. 
By April 8, the Union had agreed to the company proposal to 
increase its contributions toward traditional coverage to $43.67 
and then $45.67 per month and noted that the parties had 
reached a tentative agreement.  It continued to seek mainte-
nance™s of current benefits and 
reiterated its March 7 proposals 
regarding health care for present and new employees. 
Another issue which ultimately 
divided the parties concerned 
a management proposal for a s
econd-tier wage and benefit 
schedule which it retained to the end.  The expiring agreement 
contained no such schedule an
d, according to McGrath, the 
Union had never faced such a demand before.  On December 

14, 1995, the Company, as part of its set of proposals, proposed 
a second-tier wage and benefit schedule for all new employees 
hired following the effective date of the new agreement.  On 
December 28, the Company provided a wage progression table 
for second-tier employees and lis
ted 14 separate second-tier 
employee benefits, running from Te
l Flex and Managed Health 

Care through the 401(k) plan and a change in the holiday 
schedule. The wage schedules provided excluded craft titles, retained 
the existing 60-month progression divided into 10 6-month 
periods, but reduced the wages drastically.  Typically, the 
common top rate proposed for seven titles, running from C.O. 
Installer to Telecom Specialist was $598.50 after 60 months, 
down from $855.  Later on January 26, 1996, the Company 
proposed extending all current wage progression tables from 60 
to 96 months (8 years) with no change in the current top craft 
wage structure.  The proposal also sought to change the existing 
regular clerical workweek from 37-1/2 to 40 hours.  This 
change affected some 150 to 200 clerical titles.  
Some of these 
titles, such as repair service clerks who take customer service 
calls, work a great deal of overtime, which heretofore was 
earned at time and a half after 37-1/2 hours per week.  By Janu-
ary 28, 1996, the Company reduced 
the start rate for clerical 
titles from $401 to $225, and reducing all subsequent rates 

except the final rate, which remained at $559.50.  In its Final 
Proposal of February 29, 1996, this final rate was raised to 
$562.  The reductions totaled 25 pe
rcent.  The previous top rate 
was $749.50 a week.  The Company also finally reduced the 

wage table for crafts from 96 to 84 months.  At no time under 
the Company™s proposal, would the second-tier employees 
achieve the same wage schedule as existing employees. 
The union negotiators expressed concern at the bargaining 
table that the reductions were 
too drastic, the Company would 
not be able to hire qualified 
people at these wage rates and 
there would be a large turnover within the bargaining unit, as 
there was in the other existing unit with a lower wage scale.  
There would also be real morale problems which would work 
against the Company.  In support 
of its second-tier proposal the 
Company had noted that current wages were not competitive, 
but provided examples of salaries in outside clerical jobs which 
the Union discounted as not be
ing comparable such as CVS 
drugstore cashiers and cler
icals at a Baptist Home. 
The change in holidays proposed by the Company for new 
employees, was a reduction of the 
current 11 to 6.  This pro-
posal conformed to the Frontier Corporation Paid Time Off 
Program, or PTO, which Frontier announced it had elected to 
adopt, corporate wide, effective 
January 1, 1996, at page 19 of 
the bulletin.  Under it, the Co
mpany recognized paid time off 
for a core of six significant national holidays, New Year™s Day, 
Memorial Day, Independence Day, Labor Day, Thanksgiving 
Day, and Christmas Day.  All 
preexisting vacation, personal, 
sick and/or ﬁCTOﬂ programs would be terminated, and em-

ployees, with differing ranges of
 services, would receive a sin-
gle ﬁbucketﬂ of days (including the six core holidays) that can 

be used for whatever reason va
rying between 19 for employees 
with less than 5 years of service, to 34 days for those with 25 
years on January 1, 1996.  New hires would began to accrue 
PTO with the first full pay pe
riod, but could not take any 
scheduled PTO time until comp
leting 6 months of service. 
The Union sought to counter 
these wage schedule proposals 
for new hires on March 7 by offering to increase clerical tables 
by 12 months and craft tables by 16 months.  In doing so, the 
Union was addressing the company concern for some overtime 
wage relief. 
Regarding equalization of a
ssigned overtime, the expiring 
agreement contained a commitment by the Company, insofar as 
practicable, to decide overtime 
opportunities as equally as is 
reasonably possible among the 
employees in the group in-
volved who are qualified to do the work.  Over the term of the 
agreement employees had complained to the Union about com-
pany failure to equalize overtime and that they were due 
money.  During bargaining, e
ach side formed a subcommittee to deal with the issue.  Vari
ous addendums had been agreed to 

over the term of the contract, 
and while the Union sought to 
include them in the new agreement, the Company sought to 
change certain elements of the overtime agreement.  Some of 
 ROCHESTER TELEPHONE CORP. 41these the union opposed.  Among other issues outstanding, was 
the amount of the Company™s liability. 
In its final proposal of February 29, the Company submitted 
a Memorandum of Understanding Overtime Administration.  
Among other changes proposed, by this memo the Company 
sought to eliminate the current 
requirement to equalize between 
East/West Metro and East/Wes
t Suburban areas for Tel Com Specs (Specialists), offered 
to pay $69,247.94 among affected 
employees in full settlement of any and all past claims and 

permitted equalization to a spread of hours of 50 in a location 
and 75 between locations among c
onstruction line and colele 
groups in metro and suburban locations.  In another change 
proposed under this memo, John Pulaskie, a member of the 
union bargaining committee, w
ould have his overtime hours missed during 95/96 collective-ba
rgaining negotiations as a 
result of his participation excluded from the overtime equaliza-
tion process.  This decision could 
be grieved but not arbitrated.  
The Union never agreed to all of the terms itemized in the 

memo and it was imposed when the Company implemented its 
final offer. 
On March 7, the Union offered changes in five of the nine 
paragraphs comprising the Co
mpany™s memorandum, finding 
acceptable four of them, but concluding that there was a sig-

nificant cost in terms of loss of overtime to groups of employ-
ees it represented and to one in
 particular, Pulaskie, who had 
and was continuing to participate in the negotiations.  The Un-

ion also proposed that an addendum be adopted to resolve a 
series of issues involving equalization of overtime for employ-
ees in frame and switch classifi
cation in a number of different 
locations.  The Union spelled this
 out in a page 3 addendum to 
its March 7 counterproposal.  The Company apparently never 
addressed this new addendum and failed to offer any counter-
proposals to the Union™s proposed resolution of the outstanding 
overtime equalization issues.  The Union deemed those over-
time issues very significant to its membership. 
As to another issue, payment of doubletime, the current 
agreement provided for doubletime payment to start after 49 

hours worked in a week.  The Company on January 26, pro-
posed its elimination, maintained 
that position in its final offer, 
made no counter to the Union™s counter of March 7 to pay dou-
bletime pay after 50 hours, and ultimately implemented this 
change.  The Union had requested data from the Company, its 
review of which led it to conclude that 60 percent of overtime 
worked by unit employees reached double-time figures. 
The Company also proposed to 
modify existing provisions of 
the agreement to permit more flexible scheduling for telecom-
munication specialists.  Previous
ly none of them had regular 
work schedules including Sunday.  Such a voluntary work as-
signment was compensated at double-time pay under article 13.  
The Company proposed establishing a Sunday to Thursday 
work schedule with 24 employees scheduled on a rotating ba-
sis, each Sunday to Thursday schedule to be followed by a 
Tuesday to Saturday one, and w
ith Sunday work paid at time 
and a half.  On March 7 the Union accepted this proposal but 

proposed the Sunday hours be counted toward the 49 needed to 
achieve double-time pay and to 
divide such overtime opportu-
nity equally among employees in 
the group involved.  No com-

pany counterproposal was received and the Company™s Sunday 
through Thursday work schedule as
 it originally proposed was 
unilaterally adopted on implementation. 
Some other company proposals were ultimately adopted by 
the Union by March 7, 1996, and thus, could be said to consti-
tute tentative agreements pending a final overall agreement, 
even though they were not memorialized, initiated and set 
aside.  These included such subjects as separation allowances, 
where the Union withdraw a proposal for a lump sum in addi-
tion to separation pay; meal allowances, where the Union with-
drew a proposal to add 50 cents and provide for employees 
brought in early and finally agreed
 to such allowances to be 
paid to employees after 4 hours beyond their duty tour, an in-
crease from the 2 hours the Agreemen
t stipulated.  A third such 
subject involved a company proposal to establish a separate air 

pressure work group.  It would 
have its own separate vacation, 
overtime and work schedule and be
 separated from the rest of 
the telecommunications specialists
.  They would have better 
vacation selections, better work 
schedule and be able to con-
tinue to work the overtime of the rest of the Telecom Special-

ists.  This proposal and preliminary discussions had predated 
negotiations.  In making this proposal on February 29 in its 
final offer the Company stated 
its understanding that agreement 
had been reached.  The Union had advised it was in agreement 

on the concept but still had to deal with some member concerns 
about separating out and favoring a work group which included 
some junior employees.  By March 7, the Union noted in its 
counterproposal that it had accepted the company proposal. 
As for discussions held at the bargaining table, during the 
later stages of negotiations, at 
a meeting held on February 26, 
Mickey Ash, an area director from the International Union, 

substituted as main union spokesman for David Palmer, who 
was absent.  On this occasion,
 Ash presented a union proposal 
entitled Union Package No. 1.  He told the company team the 

committee had met and felt it had to put packages together and 
were going to present Package No. 1 to see if they could bring 
things into settlement.  Ash explained there were two more 

packages the Union would be presenting after they got through 
Package No.1.  Ash also advised the Company that Robert 
Patrician (the Union™s pension 
expert) needed the Company™s 
figures on prepension leave as 
well as its subcontracting prac-
tices.  It included a re
quest for copies of 
existing subcontracts. 
Package No. 1 referred to keep
ing the existing pension plan, 
increasing pension bands by 10 percent, transforming the pre-
pension leave into a pension bonus, at an estimated cost of 
$480,000 per year, and the need to protect those currently eligi-
ble.  It also referred to physic
al reductions, i.e., transfers be-
cause of physical reasons to a 
job having a lower schedule, not 
to be fully effective until 4 years had elapsed, and to survivor 
rights which should be effective 
without age restrictions (the 
reference here in all probability is to elimination of the age 50 

requirement, previously discussed as a union goal in bargain-
ing). In the one-page submission the Union also noted its agree-ment to the Company™s air pressure group proposal, 40 hours 
workweek for clericals and to new Sunday to Thursday work 
schedule, but adding the Union™s condition that such Sunday 
work hours count toward the 49 currently required to receive 
double time pay. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42At the meeting Ash also asked 
for information about health 
care, in particular the cost of 
Blue Cross and major medical for 
the past 3 to 4 years, and Union President Flavin sought infor-
mation about contractors.  In 
response to a question from Com-
pany Spokesman Farberman, Ash cl
arified that as to prepension 
leave, the Union wanted the dollar value of prepension leave to 
which employees were then entitled after 20 years of employ-
ment.  The Union also sought information about company use 
of temporary employees, whic
h was required to be supplied 
under the agreement, a topic also previously discussed herein. 
In response to a question from Farberman as to how the Un-
ion™s proposed pension bonus would work, the union commit-
tee said the accrued prepension leave could be paid as a buy out 
or it could be part of a cash ba
lance account to which each in-
dividual employee™s interests in 
the pension plan could be con-
verted.  Ash also confirmed that only employees with 20 years™ 
service would be eligible.  On a further inquiry from Farber-
man, Ash explained that after the buyout, the prepension leave 
would be terminated as an employ
ee benefit.  Flavin noted that 
the savings to the Company from its elimination would total 
$4.5 million.  Robert Heftka on the company team disputed that 
figure, noting that as a result of yearend retirements that figure 
was now down to $2.5 million.  And Farberman noted that 
$480,000 was set aside each year by the Company to pay the 
prepension expense.  This accords with the figure used by the 
Union as the one time cost of transforming prepension leave 
into a pension bonus.   
John Tassone of the Company™
s bargaining team, asked how 
the Union could agree to the elimination of prepension leave if 
there was going to be a payout.  The Union responded that un-
der its proposal such leave was being capped so that no one 
would accrue future leave. 
At this February 26 meeting, the Union referred to a letter to 
the Company from David Palmer
 requesting information re-
garding the contractors the Company was using to perform unit 

work.  Farberman acknowledged having the letter at the ses-

sion, but suggested it referred to
 union interest in grieving con-
tract violations, while Ash responded the letter and information 

it sought was related to union formulation of its contract work 
proposal which was being prepared.  Farberman agreed to pro-vide the information, and later 
did so in a massive submission 
to the Union on March 20, 1996. 
McGrath explained in preparations for the February 26 meet-
ing, the union committee believed that the Company was sin-
cere in its desire to freeze the pension plan.  Then, at a meeting 
the union committee held with Ash a couple of days before 
February 26, Ash advised that he had a conversation with Far-
berman at which he was informed that the pension issue was 
going to go away and that they needed operational concessions 
from the Union, such as the 40-hour workweek, the Sunday work schedule, elimination of 
doubletime and the pension was 
not going to be an issue in order to reach agreement.  As a re-

sult, although there was some di
ssension among participants, a 
consensus was reached that the Union™s strategy for the Febru-

ary 26 meeting would be to pla
ce the pension and prepension 
issues at the top of one package,
 and if they could be resolved, 
then to go on to those operational issues in which Farberman 
had said the Company needed relief, some of the union conces-
sions regarding which would be placed at the bottom of the 
same package. 
After a company caucus, Farberman reported that Robert 
Grassi, the Company™s senior pension analyst, was providing 
information to Union Analyst Patrician related to the pension 
issue.  The Union also questioned the accuracy of information 
the Company had supplied about the use of temporaries and 
Farberman acknowledged it has been supplied hastily.  As to 
use of contractors, Flavin clarified that the Union was seeking 
names, rates of pay, 
and job titles but when he asked if the in-
formation would be supplied, he was ignored.  In this discus-

sion Flavin referred to the Company™s PR man referring to over 
350 contractors doing work in anticipation of a strike and Far-
berman denied that the individua
l, Simonetti, spoke for him. 
Regarding the pension issue, th
e Company indicated it could 
add a couple of percentage points to its proposal to increase the 
bands, by 20 percent but they still needed to get from the union 
committee its position on the pension, whether it was receptive 
to the Company™s proposal to freeze the pension or was it the 
Union™s position there could be no settlement without the pen-
sion plan.  Farberman here referr
ed to a statement Patrician had 
made to the company committee that the Union was never go-
ing to move on the pension plan.  Patrician had come up from 
Washington to Rochester on either February 22 or 23 at the 
Union™s request to meet with the Company™s pension people, in 
all likelihood including Grassi, to 
get data from them and have 
discussions in regard to the pension plan, its cost factors and 
related data.  Later testimony established that he and Palmer 
attended an informal luncheon with company representatives a 
few days before February 26 wh
en a scheduled bargaining ses-
sion was canceled by the Union.  Flavin responded to Farber-

man™s comments by denying that the Union™s bargaining com-
mittee had ever made that statement.  Ash said that he would 
write the question down, that he felt the Company was asking 
them a question, a seeming evasion. 
According to McGrath, Farberman now noted that at the in-
formal luncheon attended by Patrician and Palmer, Palmer had 

made an emphatic gesture of hitti
ng the wall while stating that 
the Union would never give up 
the pension.  Farberman also 
mentioned that at the informal meeting, Palmer had raised the 
option of a cash balance account, previously described.  Flavin 
asked whether Palmer had taken it further in their discussions at 
that private meeting.  As of February 26, the Union had not 
placed a cash balance 
proposal on the table. 
McGrath confirmed that up to this point in bargainingŠlate 
February 1996Šit was the Union™s position to try and maintain 
the defined benefit pension plan. 
 As stated by McGrath, ﬁWe 
just wanted a plan that would keep the members whole.  If it 
had to be the cash balance account with a guaranteed return on 
it, to make the employees whole, so that they would have the 
same value as the pension, we had the protection . . . . ﬂ (Tr. 
429Œ430.) Also, at this February 26 meeting Farberman is quoted by 
McGrath as stating that the pension issue was not an economic 
issue for the Company, that they had to be focused and be 
 ROCHESTER TELEPHONE CORP. 43aligned.
2  Farberman also said that the Company would respond 
to the Union™s February 26, 1996 single-page proposal either 
the next day or on Wednesday (February 28), in writing. 
The meeting ended without un
ion packages 2 and 3 being 
presented.  They were later incorporated in the union counter-
proposal offered on March 7. 
At the meeting of February 29, the Company presented 
Management™s final proposal, stating that they were doing so as 
they felt that there was no move
ment on the Union side.  Far-
berman kept referring to the co
mments by Patrician and Palmer 
that the Union would not move on pension, that there was no 

way it would give up the freezi
ng of the pension plan.  The 
union committee responded that it had never taken that position 
and it was still looking at proposals and still making movement. 
The Company also expressed dismay at the Union™s adver-
tisements which had started to run in the community.  Flavin 
responded that the Company™s bargaining committee was in its 
present posture because Carr, CEO of RTC, was upset over the 
Union™s ads, and the committee was just out to hardline them. 
As soon as multiple copies of the Company™s final proposal 
was handed over, the Union asked for a caucus.  When the 
Company asked if they were going to take it out of the room 
Palmer said no, we would leave it there.  The union committee, 
now again led by Palmer, went to their caucus now to talk and 
meet with Ash, who had rema
ined there.  According to 
McGrath, the union committee was shocked, because Ash had 

just told them that the night before Farberman had informed 
him the Company would not make a final proposal at this meet-
ing. Ash told them in the caucus room he was as shocked as they 
were, to go get the proposal, review it and come back with it.  
The committee returned to the bargaining room and discussed 

the proposal across the table. 
Palmer asked why the Union wa
s getting this final proposal when Farberman had told Ash they were going to get the 
brother of the final proposal.  
Farberman responded that since 
the Union was not embracing their issues, therefore they were 
putting the final proposal on the table that the Union had to 
accept or else.  Farberman noted that they had never seen union 
packages 2 or 3 and therefore the Union had not moved enough 
to embrace their total package.  The union committee informed 
the Company that they were still looking at the Company™s 
pension package, prepension package, their whole major issues, 
and they were still trying to come to a settlement.  Flavin, in 
particular, denied that the union committee had ever said that 
they would not bargain on pension.
  Flavin also suggested that 
Patrician still needed to talk to Grassi and they needed to work 
together on the cash (balance) fund. 
As to the Company™s prior mention of adding some percent-
ages to the 20-percent increase in pension bands the final offer 
proposed, Farberman explained its absence from their final 
proposal by stating that they felt the Union was not moving on 
their five major issues and, ther
efore, they just did not add any 
more to the 20 percent.  This reference to five major issues by 
                                                          
 2 The transcript reference to ﬁalarmed
ﬂ appearing at p. 431, L. 12, is 
ordered changed to ﬁalignedﬂ to acco
rd with the actual language used 
by McGrath in attributing the statement to Farberman. 
Farberman is subsequently repeated orally, and in writing a 

number of times and becomes a leitmotif of the major differ-
ences in bargaining position between the Company and the 
Union which, the Company claimed, characterized their respec-
tive positions as the Company, 
more than a month later, de-
clares, an impasse in bargaini
ng and unilaterally implements 
the terms of its final offer.  Th
e five subject areas are pension, 
including 401(k), prepension, employee wages, health care for 
employees, and for retirees.  While the Union agreed that these 
issues were crucial from the Company™s viewpoint for resolu-
tion on its terms as a basis for its entering a successor collec-
tive-bargaining agreement, it also saw these issues as signifi-
cant but noted that there were others as well, such as subcon-
tracting, second tier wages and bene
fits and elimination of tier, 
meal money, and mileage pa
yments, and overtime pay and 
equalization. 
At this Thursday, February 29 session, Farberman also in-
formed the union committee that he had a letter to the Union in 
which the Company was setting a deadline of Tuesday, March 
5, to respond to its final proposal.  When Palmer asked what if 
the Union were to call a membership meeting for Thursday, 
Farberman responded that if the Union needed to do that, they 
would consider that. 
The union committee spent the whole weekend following 
February 29 working on the Company™s final proposal and 
trying to come up with a counterproposal.  On Monday, March 
4, Flavin telephoned Farberman 
regarding questions the Union 
had on the Company™s disability proposal.  All union commit-
tee members and three company members, Farberman, Heftka, 
and Gail Noyes, participated through a speakerphone.  The 
questions related to what benef
its employees retained under the 
Company™s proposal if they opted to retain current long-term 
disability benefits.  The Company got back to the union com-
mittee the same day, by speakerphone, with answers to some of 
the questions, but could not 
respond on one item the Union 
raised, as to what happened on the 91st day under the long-term 
disability plan when employees had already received 67 percent 
of base salary for 90 days under the proposed short-term dis-
ability program.  Flavin also informed Farberman that the union 
committee was spending the weekend at the union offices on 
the final proposal, had gotten their lawyers involved, and were 
waiting for a response from them on the legality of the com-
pany proposal to deduct workmen™s compensation benefits 
from disability payments. 
As noted earlier, the Union submitted a counterproposal in 
response to the management™s final proposal on March 7.  In a preliminary paragraph the Union recites it was making move-
ment in over 29 discreet subject areas.  Palmer read through the 
proposals, there followed some discussion, and then the Com-
pany caucused for about 3 hours.  It will be recalled that in the 
face of the Company™s final proposal the union demands in-
cluded annual percentage wage increases and possible compen-
sation and performance bonuses, 100-percent company cover-
age of basic health care for retirees after December 31, 1996, 
100-percent coverage of new employees™ Blue Choice monthly 
premium, present employee retention of current medical cover-
age, company match up to the first 6 percent of an employee™s 
base wage contributed to the 401(k) plan, retention of the cur-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44rent pension plan and adding the dollar equivalent of a discon-
tinued prepension leave to the pension for employees with at 
least 20 years of service and 1/2 percent into their 401(k) for 
employees with less service. 
After the caucus, the Company responded to union questions 
relating to company contributions to its single 401(k) plan as 
explained at page 17 of its Frontier Bulletin.  The Union sought 
clarification as to statements at page 17 that indicated the Com-
pany would have the discretion 
to raise or lower matching con-
tributions to the plan beyond 1996. 
A portion of company minutes of the March 7 session were 
received in evidence and form the basis for what follows.  Far-
berman responded that the company offer was not the benefit 
book (otherwise described at the Frontier Bulletin of October 
1995).  Farberman recited the company offer on 401(k) as .5- 
percent contribution to all employees and 100-percent match, 
dollar for dollar on the first 3 percent of earnings for 1996, but 
that match could slide up or down in future years depending on 
the profitability of the corporation.  When questioned by 
Palmer about the Company™s desi
re to achieve parity and the 
book™s reference to the reservation 
to senior management of the 
right to change, Farberman again noted the 401(k) offer was 
what it was, the Union was not being asked to sign the corpo-
rate benefit book and there was no proposal permitting officers 
to change the 401(k).  Farberman did acknowledge the Com-
pany wanted alignment an
d continued to seek it. 
Farberman now stated the company team assumed the Union 
was rejecting their February 29 
proposal.  Flavin responded that 
you expected a counterproposal and we gave you one.  When 

Farberman™s statement that the February 29 proposal remained 
their final offer, and they had 
no more movement on that issue 
was met by Flavin™s inquiry whet
her he was refusing to bargain 
any more, Farberman replied, in typical fashion, no, I will sit 
here and discuss any proposal that will bring you closer to our 
final offer so that you can embrace it.  Farberman repeated that 
this was their last and final pr
oposal and Flavin asked to con-
tinue to bargain on Monday (March 11), so that the company 
team could ask the union t
eam questions on its proposal. 
At this point, Farberman stated he wanted to give the Union 
an opportunity to have a discussion in order to embrace the 
Company™s proposal.  He asked, have you rejected based on 
clarifications or are you willing 
to accept our 401(k)?  Flavin 
replied, only in a total package.  Later, during his cross-
examination, Farberman placed reliance on Flavin™s statements 
made at the March 7 bargaini
ng session as warranting his con-clusion that the Union by the end of February was unwilling to 
enter any further tentative agreements pending a final overall 
agreement and justified the Company in not preparing any fur-
ther such agreements.  It is evident that Farberman™s reliance is 
misplaced and he cannot be credited on this conflict.  Flavin™s 
comments here were limited to 
only one bargaining subject, the 
401(k) plan, and even as to that
 subject Flavin was not accept-
ing the proposal at this time but was willing to consider the 
Company™s 401(k) proposal and perhaps agree to it so long as 
all other terms and conditions of a successor agreement had 
been resolved.  The bargaining notes report of Flavin™s com-
ment is consistent with McGrat
h™s independent testimony, that 
Flavin stated the 401(k) would be part of a total package when 

the parties came to an agreement. 
As to future meetings, McGrath testified that while the 
Company continually stated they 
felt further meetings would be 
fruitless, that the Union was 
not embracing their proposal, the 
Union pointed out that it had just made a counterproposal 
which had major, major moves, that it included for the first 
time an indication of surrendering or giving up on the pension 
plan.  This reference was surely to the union proposal in para-
graph 20 expressing a willingness to discuss transforming the 
pension plan into a defined benefit cash balance account.  The 
Union understood, but did not express in its proposal that the 
adoption of a cash balance account would result in a freezing of 
the pension plan.  That, as a re
sult, the Union was coming more in line with the company proposals.  Flavin also noted that the 
Union was giving up prepension (but in an offer which, inter
 alia
, added the dollar equivalent of such leave to the pension 
benefit for 20 years vested employees). 
The Union said there was a membership meeting coming up 
and they would call when ready to meet again.  The Company 
said it had no further questions, and Farberman urged the Union 
that if it had any further movement to make to put it on the 
table.  Farberman noted that 
the Union had not addressed the 
major issues that had been pointed out to it, and, therefore, it 

should take the Company™s final offer and change the date to 
March 7, 1996.  The Union replied it had just provided a pro-
posal, that it would continue to look, and if it could make modi-
fications, they would be made.  In particular as to the pension 
plan, when Farberman again thre
w up Patrician™s and Palmer™s 
earlier comments, Flavin again denied that the Union™s bargain-
ing committee had ever said it would never agree to a freezing 
of the pension plan and added ﬁnever say never.ﬂ 
After a caucus asked for by the Union, Palmer reported that 
the union committee had a conference call scheduled for the 
next day with Pierce and Bahr 
(Jan Pierce, vice president of 
CWA and head of its District 1 for CWA, and Morton Bahr, 
president of CWA, the International Union).  When Farberman 
asked where do we go from here, Palmer replied he wouldn™t 
know the answer until the conference call the next day with the 
higher-ups, that the committee needed direction from them, and 
then they would get back to the Company. 
Before concluding, Farberman 
asked if the Union would be 
taking the Company™s final offer to its membership.  Flavin 
said this was the Union™s business and to stay out of it. 
The Union held a ratification meeting of its membership on 
March 13 at which there was almo
st a unanimous vote to reject the Company™s final offer. 
The next bargaining session was held on March 18 with the 
same bargaining teams in attendance.  The Union scheduled 
this session to make sure the Company understood the members 
had rejected its final offer and to see if the parties couldn™t 
embrace each other™s proposals and achieve a settlement.  Far-
berman said the company committee was there at the request of 
the Union and it was the Company™s hope that the Union was 
there to accept their final proposal
.  He was willing to entertain 
any discussion that would help the Union embrace their pro-

posal.  Farberman said the Company was not going to be modi-
fying anything.  Flavin responded that the Union wanted to 
 ROCHESTER TELEPHONE CORP. 45bargain.   Farberman stated that he felt the parties were dead-
locked, and the meetings were fruitless unless the Union was 
willing to move to the Company™s final proposal.  Farberman 
also used the term impasse to 
describe the parties™ positions. 
The union side indicated they were still looking at the Com-
pany™s proposal and looking to see if there was any movement 
left on their side.  Flavin noted that the Union was still working 
on another package and was looking to try and address the con-
cerns of the Company.  When Farberman asked if that proposal 
or package would embrace management™s final proposal, Fla-
vin replied we were still working on it and we didn™t know.  
Farberman repeated his statements about the meetings now 
being fruitless unless the Union moved to the Company™s posi-
tion, again referred to the national union representatives telling 
him the Union would never give up the pension plan and there-
fore he did not think we were
 making any progress, and we 
were deadlocked, and at impasse.  If the Union did not accept 
the Company™s final proposal, the Company would be looking 
to impose conditions of employment on its members.  Flavin 
denied the parties were at impasse, he felt there was still 
movement to be made and we should continue to meet. 
Palmer noted the Company had not moved from day one on 
the major issues and that the Union was trying to embrace their 
proposal, and was preparing anothe
r proposal.  With respect to 
Palmer™s initial comments the record reflects that on February 
28, March 27, and April 10, 1996, the Union filed four unfair 
labor practice charges against the Company.  The first, in Case 
3ŒCAŒ19917 alleged that the Company violated Section 8(a)(1) 
and (5) of the Act by ignoring the provisions of the expired 
contract governing the contracting out of work for the purpose 
of intimidating the Union to accept the Company™s concession-
ary demands at the bargaining table.  The second, in Case 3Œ
CAŒ19972, alleged violation of Section 8(a)(1) and (5) of the 
Act by the Company by failing to negotiate in good faith and 
engaging in surface bargaining.  The third, filed on April 10, in 
Case 3ŒCA20004Œ1 alleges a viola
tion of Section 8(a)(1) and 

(5) of the Act by the Company by continually refusing to pro-
vide information necessary and 
relevant to collective bargain-
ing.  The fourth, filed on April 10 in Case 3ŒCAŒ20004Œ2, on 
the basis of which the instant complaint issued, alleges that 
since April 8, 1996, the Company has violated Section 8(a)(1) 
and (5) of the Act, by unlawfully declaring a bargaining im-
passe and implementing unilateral changes in the terms and 
conditions of employment of RTC employees. 
On June 28, Sandra Dunbar, the Acting Regional Director of 
Region 3, issued a letter to Davi
d Mintz, counsel for the Union, 
dismissing all four of the charges, except a portion of the 
charge in Case 3ŒCAŒ20004Œ1, on which she determined to 
issue complaint.  Acting Director Dunbar found insufficient evidence to support the allegations in the charges on which she 
refused to issue complaint.  In particular, in Case 3ŒCAŒ19972, 
she found, inter alia, that, ﬁwh
ile the employer stood firm on 
several proposals, including prepension leave, retiree health-
care, wages, pension plan and em
ployee health care, the inves-
tigation revealed that the Employ
er did not engage in bad faith 
or surface bargaining, but, rather, in hard bargaining.  
Lucky 7 
Limousine, 312 NLRB 770 (1993); 
Larsdale, Inc., 
310 NLRB 
1317 (1993).ﬂ  On July 11, 1996, in a 55-page submission to 
the office of the General Counsel, Union Attorney Mintz filed 
an appeal seeking a reversal of the acting Regional Director and 
a direction that complaints be issued on each of the dismissed 
charges.  By letter dated Nove
mber 29, 1996, addressed to at-
torney Mintz, Fred Feinstein,
 General Counsel, by Yvonne T. 
Dixon, drector of the Office of Appeals, ruled, sustaining the 
appeal in part and denying it in
 part.  He concluded that the 
Employer™s April 8, 1996 declar
ation of impasse and imple-

mentation of its last offer raised
 8(a)(1) and (5) issues warrant-
ing Board determination based on record testimony developed 
during a hearing before an administrative law judge.  However, 
the allegations in the three other charges were denied substan-
tially for the reasons set forth in the acting Regional Director™s 
letter of June 28.  Thus, after engaging in an independent re-
view, the General Counsel affirmed the acting Regional Direc-

tor™s dismissal of the surface ba
rgaining charge, among others.  
With regard to that portion of the Union™s March 25, 1996 let-

ter requesting information about 
sales discussions regarding the 
sale of RTC, the request whic
h the Company had refused to 
honor and which formed the basis for the Acting Director™s 
initial determination to issue 
complaint, the General Counsel 
noted that, as a result of the 
Employer having subsequently 
advised the Union that no sales 
discussions had taken place, 
this issue was rendered moot. 
As a result of the foregoing dete
rminations by the Office of 
Appeals, counsel for the General Counsel has been foreclosed 
from arguing in this proceeding, that the Company™s determina-
tion not to deviate from fixed po
sitions taken during the course 
of bargaining, among other con
duct, could form a basis for 
claiming an unlawful premature 
declaration of impasse.  The 
counsel for the General Counsel nonetheless argues that such 

conduct may be examined in the course of weighing the bona
 fides of the Company™s conduct alleged as violative of the Act.  
This argument shall be reviewed infra
. Following a caucus called by the Union at the session on 
March 18, Palmer reported a belief 
that the parties were not that 
far apart on the Union™s proposal for contracting out work and 
on the employment security lang
uage.  On contracting out, the 
Union continued to seek a mi
nimum 60-day advance notice of 
company intent to contract and that all such issues he brought 
to the joint bargaining committee.  Here, McGrath recalled 
Farberman noting that both side
s were close on the contracting 
out work language, and as long as there was a word here or 
there being changed without changi
ng the content or intent they 
were getting close, but if we™re that close, accept the Com-

pany™s proposal.  On employme
nt security and operational 
effectiveness (the institution of a jobs bank program to avoid 
layoffs), while Farberman noted the parties were close, he sug-
gested laying both proposals side by side, and if they were the 
same, then the parties had agreement.  When Flavin asked if the 
Union had to accept the Company™s proposal verbatim, Far-
berman didn™t reply. 
Farberman, while acknowledging that the union committee 
were honest people and had work
ed hard, exclaimed there was no further place to go, and the Union had to accept their final 
offer.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46At this March 18 session, the 
Union made a further request 
for information, comprising the cost savings to the Company if 
the Union embraced its total final package. 
Farberman again noted there was no flexibility on manage-
ment™s side.  There was absolu
tely no movement from their 
final proposal.  He felt that th
e memberships™ vote reaffirmed 
the Union™s rejection of the proposal.  The Company was will-
ing to continue to bargain if the Union would embrace the 
Company™s final proposal.  The union side responded that they 
were working on a counterproposal and wanted to meet again.  
Farberman repeated that the Union™s counterproposal needed to 
embrace all of the proposals in the Company™s final package.  
Farberman asked if the Union™s counterproposal would include 
the 20 percent increase in pension bands and a freeze in the 
pension.  The Union responded they were still working on their 
proposal. By letter dated March 19, Farb
erman provided to Palmer re-sponses to questions asked of management, noting that the 
submission completed the Union™s request for information 
made at the meeting of March 18.  In a 2-page attachment, the 
Company responded to the inquiry as to savings from adoption 
of its final package, listing with 
respect to each of the thirteen 
economic proposals contained in 
its final package, the savings 
to the Company from adoption of the package.  In some in-
stances, the Company noted that it had already provided certain 
information as to its costs through 1995, and provided it again, 
but that savings for future years could not be readily deter-
mined as they were subject to 
the number of additional hirings, 
how long employees remain on s
hort term, and enter long-term 
disability, and whether the Company met its economic objec-
tives. By letter dated March 20, directed to John Tassone, RTC™s 
director of human resources and operations, Flavin requested a 
resumption of bargaining on Marc
h 25.  He noted additional 
modifications by the Union on Contracting of Work, Employ-
ment Security and Operationa
l Effectiveness and the Sunday 
and Thursday schedule which should lead to agreement.  With 
respect to the pension 401(k) proposals, in particular the Com-
pany™s comparative schedules and 
interest rate assumptions, the 
Union posed a series of questions.  Flavin asked the Company 
to compute, separately, its costs of funding over 30 years its 
401(k), and the pension plan, for new employees having certain 
annual earnings and making a certain contribution at an interest 
rate of 7 percent, and the dollars available for the hypothetical 
employee on retirement under 
both investment vehicles. 
Flavin went on to provide the Union™s own figures, showing 
that even with the Company™s 12-percent interest rate assump-
tion, the hypothetical employee retiring after 30 years of ser-
vice would enjoy a significantly greater return on the moneys 
invested retaining the current pension and 401(k) plan than 
under the Company™s proposed 401(k) plan, and, thus, the new 
investment vehicle (dependent
 on a voluntary contribution) 
could not possibly compensate for what members presently 
have, although the Union was still willing to listen. 
Flavin goes on to question the Company™s public ﬁtake-it-or-
leave-itﬂ attitude and 
continually threateni
ng impasse and refers 
to documents in his possession suggesting a company intent to 
provoke a strike.  In spite of th
e foregoing, Flavin states the 
Union will continue to modify its proposals in an effort to reach 
agreement.  While it believed the Company™s conduct shows it 
is engaging in surface bargaini
ng, it hopes to make progress to 
reach agreement. 
The following day, March 21, Farberman replied to Flavin, 
reiterating management™s position that negotiations are at im-

passe, and that the Union has ma
de it clear in various ways, 
which he recites (and previously
 recited at bargaining sessions) 
that it is unwilling to accept management™s final offer.  Farber-
man repeats, they have no intention of modifying that offer and 
it is the best offer they are willing to make.  Farberman makes 
clear again that at the heart of their final offer are the Com-
pany™s proposals on the issues 
of pension, prepension, em-
ployee benefits, retiree health care, and compensation.  The 
Company views the Union™s shuff
ling of its positions on other 
issues meaningless in the face of its continued rejection of the 

Company™s final proposal, in particular, the Company™s de-
mands on these five key issues. 
While Farberman agrees to meet on March 25, he states 
nothing of significance will be accomplished if the Union is 
unwilling to reconsider its position, 
and if the Union persists in its rejection of their final offer, the Company is prepared to 
implement terms and conditions consistent with that final offer 
in accord with applicable law. 
In the March 21 letter, Farberman reminds the Union that 
under the Company™s final offer, employees who wish to take 
advantage of prepension leave must take their last day of work 
on or before April 13, 1996. 
By letter on RTC letterhead da
ted March 22, addressed to 
fellow employees, Anthony Cassara, RTC president, informs 
them he is attaching a copy of the March 21 Farberman letter, 
which clarifies its position on th
e current status
 of contract negotiations and advising that th
ose wishing a complete copy of 
the Company™s final offer could 
call employee relations at a 
telephone number listed. 
In a one-page letter dated March 21, Flavin asks Tassone for 
the total cost to the Company for a 3-year contract, calculated 
upon the last company offer, the terms and conditions of the 
recently expired contract, and the Union™s most recent set of 
proposals, to be provided before Monday™s March 25 bargain-
ing session. By letter dated March 22, to 
Flavin, Farberman responds to 
the Union™s information request of
 March 20 with respect to the 
Company™s pension 401(k) proposals, listing each of Flavin™s 
questions in turn and answering th
em, with specific figures.  He 
also attaches a two-page docum
ent generated by Grassi which 
provides the calculations for the answers submitted.  Farberman 
argues it is evident from these 
figures submitted that an em-
ployee would enjoy a 27.36-percent higher benefit under man-
agement™s proposed plan.  He also urges that a 9-percent inter-
est rate is more accurate than the Union™s 7-percent assump-
tion. By letter dated March 27, Fa
rberman requests once again of 
Palmer that all future requests
 for information be put through 
his office, as chief spokesman, reciting the recent multiple re-

quests made by different union
 people and to different loca-
tions.  By another letter of the 
same date, but addressed to Fla-
vin, Farberman now responds to the Union™s March 27 request 
 ROCHESTER TELEPHONE CORP. 47made to John Tassone for three different total costs for a 3- 
year contract based on company and union proposals and also 
predicated on a status quo agreem
ent, noting the three calcula-
tions are based on certain assump
tions, employment levels and 
attrition rates.  The Company™s calculation based on the Un-
ion™s most recent proposal exceeds the cost of its own last offer 
by between $16 and $17 million. 
At the March 25 meeting, with the same committees present, 
Palmer explained why he was 
seeking the information re-
quested in a March 25 letter he 
had written to Farberman.  In 
that letter Palmer stated that Union was prepared to consider as 
an alternative to the pension plan either the employer™s current 
profit sharing plan or an altern
ative one to be negotiated which 
needed to be based upon an asce
rtainable measure of the em-
ployer™s profits, subject to ve
rification and control.  Palmer 
then requested information related to the current profit sharing 
plan, much of it for the last 5 years, to help the Union deter-
mine if amounts have been or will be generated for employees 
by the plan and whether or not the Company overpays man-
agement or allocates the same money into profits. 
Tassone asked what was the Union™s alternative profit-
sharing plan and Palmer, according to McGrath, instead criti-
cized the Company™s bonus plans, 
on which it set all the dates 
and goals and regarding which the Union had no say but upon 
which goals employees were expected to base future earnings. 
A lengthy discussion of the Company™s 401(k) plan ensued, 
followed by a caucus called by the Company.  Afterward, when 
the Company repeated the Union hadn™t embraced freezing the 
pension plan, the union team responded it was in the process of 
preparing another proposal and was looking at the cash balance 
account and other options. 
At this March 25 meeting, McGrath attributes to Farberman 
a comment that prior to this he didn™t see where the Union was 
moving closer to the Company and now he could see the Union 
moving closer on one of the Company™s five proposals, without 
identifying which one. 
At some point at this March 
25 meeting, the informal lunch-
eon meeting among Patrician, 
Palmer, and management was 
discussed.  McGrath was refr
eshed by reviewing company 
minutes that Palmer stated that 
at that luncheon his position had 
been that the Company™s proposal was unacceptable to the 
Union at that time.  Hopefully, the Union and Company would 
move from their positions as bargaining continued, and agree-
ment could be reached. 
Farberman asked the union committee to alert its members to 
the date by which, under the Company™s final offer, prepension 
leave would be eliminated.  With
 that in mind the Union sought 
an early April session. 
By another letter also date
d March 27, Farberman responded 
to Palmer™s March 25 informati
on request, referring also to a 

March 26 telephone conversation 
during which they agreed to 
modifications.  In the remainder 
of the letter each question is 
listed, with either the Company providing the information or 
noting an agreement that the information is no longer needed, 
or the Union agreed to a withdrawal of its request.  In a number 
of instances, Farberman notes that the information was not yet 
provided but would be provided in a certain form, e.g., stock 
prices for each month over the past 5 years, and the Putnam 
Plan Trust Agreement and 401(k) Plan Document, and minutes 
of the employee benefits committee where changes in the cur-
rent 401(k) plan were discussed, if any. 
There is no evidence or claim by the Union that the followup 
information was not timely provided. 
Then, by letter dated March 29, and prepared on CWA Dis-
trict 1 letterhead, Palmer informs Tassone that after serious 
discussion among the bargaining committee members and with 
the National Union they have decided to submit a new compre-
hensive counterproposal to the Company, which will include 
two pension alternatives, one wh
ich maintains the current pen-
sion framework, and one which incorporates the Company™s 

basic 401(k) principles.  Palmer 
describes the letter proposal as 
freezing the pension plan, eliminating prepension leave and 
relying solely upon a single 401(k) for retirement benefits.  
Significantly, Palmer then notes, ﬁWhile this new alternative 
proposal will incorporate the Company™s 401(k) framework, 
the union must be confident that
 it also guarantees sufficient 
retirement benefits for our members.ﬂ  Because of needed time 

to prepare and meet with CWA™s 
pension experts, Palmer asks to push back an April 1 meeting date, to April 8, to start at 9 
a.m. and to block out the full da
y.  Palmer also suggests engag-
ing a mediator to assist an
d asks for Tassone™s views. 
Farberman responds to Palmer by letter of April 1, agreeing 
to meet April 8 at 9 a.m., 
and noting no objection to Union 
engaging a mediator from the 
Federal Mediation and Concilia-
tion Service.  But Farberman asks 
that such a mediator be fully briefed by the parties and review 
the bargaining history prior to 
April 8 so that our time on that date ﬁcan be spent determining 
if the Union is now prepared to accept our final offer.ﬂ  Far-
berman goes on to emphasize that a changed union position on 
pensions will not break the present impasse if it continues to 
reject management™s position on th
e other key elements in their 
final offer, noting that the five key elements are spelled out for 
Palmer in his letter of March 
21.  Farberman warns that union 
concessions on April 8 which fall short of agreement to the 
Company™s key demands will not break the deadlock and will 
force management to consider it
s other options under the law. 
Palmer immediately responded to
 Farberman by letter dated 
April 2, decrying its negative and provocative tone, warning 
that any attempt to unilaterally implement its proposals on pre-
pension leave or any other subjec
t would be treated as unlawful 
by the Union, but notwithstanding the foregoing, announcing 
the Union™s plan to outline a new comprehensive proposal for 
the Company™s review.  As to a mediator, Palmer suggested the 
parties immediately seek the services of a named mediator with 
the NYS Mediation Service as the quickest route to such assis-
tance.  Palmer notes the Union 
could probably not meet with a 
mediator before April 8, and, if the Company preferred such a 
preliminary meeting, it would agr
ee to move the April 8 session 
to later in the week. 
Apparently, Farberman and Pa
lmer spoke on April 2, be-
cause Farberman, by letter of th
at date, confirmed his advise to 
Palmer that Jack Canzoneri, of
 the Federal Mediation and Con-
ciliation Service, whom he noted
 is the designated FMCS me-
diator for the parties, had indi
cated his willingness and avail-
ability to serve as mediator as early as April 3. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48The next and last bargaining session was held on April 8, 
with Canzoneri, the Federal me
diator, present.  This session 
was the first at which any mediator was present. 
The Union first met separately 
with the mediator at approxi-mately 10 a.m., reviewing the ba
rgaining history to date, and 
went over its new counterproposal with him, noting all the 
changes it had made.  Starting 
at noon, the union team pre-
sented its proposal to the compan
y team.  Palmer read the seven 
page document and attachment, wh
ich dealt with modifications 
the Union was proposing to the existing contract work article 
which it had now agreed to retain.  New proposals included 
those dealing with contracting of work, job security (the Com-
pany™s job bank concept), 401(
k) plan, temporary employees, 
wages, upgrades, physical demo
tions, pension feathering, pen-
sions, including prepension leav
e.  Other unchanged March 7 
proposals were also enumerated in this new comprehensive 
counterproposal.  On certain of the terms, most unchanged from 
March 7, the document noted tentative agreement.  These in-
cluded vehicle assignment; vaca
tion; meal, mileage and tier 
payments; tools; upgrades for tw
o named employees as well as 
time reporting clerks; telephone di
scount; MDF; life insurance; 
Medicare B (on which the Union indicates it is withdrawing its 
proposal and agreeing to retain
 current language); temporary 
job classification transfers; grievance and arbitration; tuition; 
safety; recovery of overpayments; perfect attendance; meal 
money allowance; air pressure 
and clerical hours (on which the Union announces acceptance of company proposal); job bid-
ding; apprenticeship program; 
and disability procedure. 
Many of the differences between the parties that continued to 
remain on April 8, even afte
r the new proposals were made, 
have been previously described. 
In particular, in those five key areas where the Company™s 
longstanding positions had remained firm and which the Com-
pany continued to insist that the Union embrace, significant 
differences remained.  They included retiree health care, wages, 
pension and 401(k) plan, pr
epension leave, and employee 
health care (described in the 
Union™s April 8 counterproposal as 
standard corporate benefits).  The differences in these areas 

which existed between the parties as of April 8 have been pre-
viously detailed. 
After reading the counterpropos
al, the company team asked 
questions.  The union team asked 
questions regarding contract work and Sunday through Thursday work schedule and the 
Company responded.  A half hour caucus then ensued.  On the 
parties™ return to the table Farberman said that they had re-
ceived the Union™s proposal, and that the Company felt that 
they were still far apart, and that there was no real movement 
by the Union to embrace the Company™s proposal, and he felt 
they were at impasse.  He added he would get back to the Un-
ion with their next step.  When asked by Flavin or Palmer if the 
Company would be making a counterproposal to the Union™s 
proposal, they were told, no. 
When the Union side mentioned the movement they had 
made on the pension issue, the Company said they had not 
moved enough toward its proposal 
and didn™t particularly like 
the Union™s proposal, and since 
there was no movement toward 
the Company, there would be nothing forthcoming from them.  
When Flavin said that the Union had come with a proposal to 
give up the pension, and wasn™t that enough for the Company, 
Farberman replied that they had not embraced his proposal and 
the Union™s proposal was not enough.  If you looked at the two 
proposals, the Union had not embraced theirs.  Someone from 
the Union side commented that this was the first time its pro-
posal had embraced the Compan
y™s concept of an actual bonus 
and was that not enough for the Company.  The answer given 

was no, it was not. 
Farberman stated that if one looked at the Union™s proposals 
of March 7 and April 8, it had not matched the Company™s.  He 
also said there would be no further movement by the Company.  
Palmer now expressed the Union™s feeling that they were not at 
impasse, that the Union had 
made approximately 29 major 
moves with its last two package proposals, and the parties were 
not at impasse.  There was stil
l movement that could not be 
made on both sides. 
McGrath noted that at no point during the April 8 session, 
did the Company ask for a clarification or engage in any dis-
cussion regarding the contents of the Union™s proposal.  Nor 
did the Company provide any calculations that they may have 
made regarding the financial impact of the proposal that the 
Union had made. 
A recess was now called by the 
mediator at about 2:10 p.m. 
during which he met separately with the Company.  The union 
committee waited to resume the session until about 4 p.m. but 
there was no further face-to-face meeting.  When the Union left 
the Holiday Inn where the session had been held, the Commit-
tee™s conclusion was that anot
her bargaining session would be 
held within a day or two. 
No further bargaining session wa
s scheduled or held.  In-
stead, by letter dated the same day, April 8, Farberman in-

formed Palmer that the parties were at impasse over the terms 
and conditions for a new labor agreement and that the terms 
and conditions of the expired contract would continue in effect 
at this time with certain exceptions.  In the last paragraph Far-
berman noted that it was discontinuing enforcing article 5, sec-

tion 1 (Agency Shop) and article 
5, section 2 (Collection of 
Union Dues).  In the middle paragraph, Farberman advised that effective immediately, the Company was implementing new 
terms and conditions of employ
ment consistent with the Com-
pany™s final offer dated February 29, 1996, and that a detailed 

description of these new terms 
and conditions as contained in 
the Company™s final offer would be forwarded to him under 
separate cover. 
In a letter dated April 9, addressed to its employees, new 
RTC President Denise Gutstein forwarded a copy of its April 8 
letter declaring impasse and 
noting it had implemented man-agement™s best and final offer.  Gutstein referred again to the 
Company™s offer under the impl
emented terms providing em-ployees until April 14 to take prepension leave if they leave 

work by April 13, and granting a 20-percent increase in the 
pension to employees retiring at
 this time or currently on pre-
pension leave. By letter dated April 10, Palmer responded to Farberman™s 
April 8 letter, disputing the part
ies were at impasse, noting the 
Union had continued to bargain in good faith despite the ap-
pearance of bad-faith bargaining by RTC, and reporting that 
 ROCHESTER TELEPHONE CORP. 49mediator Canzoneri, with whom he had spoken, would be con-
tacting Farberman to discuss 
additional bargai
ning dates. 
On April 19, Farberman informed Flavin that consistent with 
implementation of the final offe
r the employees would be re-
ceiving a 1995 Corporate Performance Bonus on May 9 pay-

day.  Farberman went on to e
xplain how currently disabled and 
part-time employees would be treat
ed under past practice.  In a further letter of April 22, Gutstein informed employees of the 
pay for performance process which the Company had started 
implementing, holding out the prospect of a 3- to 12- percent 
potential bonus, and that the Company had begun the process to 
add new full-time employees. 
During her cross-examination by company counsel, McGrath 
agreed that in her years of participation in bargaining, agree-
ments were reached typically afte
r 10 to 15 sessions rather than 
40 to 50.  She also agreed that on the subject of wages, the 
Union on March 7, 1996, sought parity with the wage package 
negotiated by the Un
ion at NYNEX.  McGr
ath further agreed 
that in her pretrial affidavit, a portion of which was read into 
the record, she referred to the five key elements which were the 
major issues in bargaining, as wages, prepension leave, the 
defined benefit pension plan and 
401(k) plan, retiree health care 
and employee health plan.  These were essentially the same 
issues which the Company had called key.  McGrath however 
noted that other issues were also major to the Union™s concerns.  
As to the five enumerated issues, McGrath affirmed as her tes-
timony the portion of her affida
vit in which she related the 
Company™s demands in these five areas to what it informed the 

Union from day one were instructi
ons by Frontier to make sure 
that the Rochester Telephone bene
fits were in alignment with the Frontier corporate package, and that there would not be a 
contract without that alignment. Company counsel sought to bring out in his cross-
examination of McGrath the m
ovement the Company had made 
on these five issues over the course of bargaining.  That move-

ment had not been major.  It included a modification of the percentage offered in connection with the bonus proposal, a 
limitation of the scope of the two-tier wage proposal to certain 
classifications of employees (but
 as McGrath pointed out there 
was no change in the Company™s offer of no wage increase), a 

change in the health care proposal to provide a grandfathering 
option to current employees of retaining present medical cover-
age, an increase in the pension bands to 20 percent, and an 
extension of the provision for retiree health care from July 1 to 
December 31, 1996. 
McGrath also acknowledged that with respect to the Frontier 
Benefit Book, in January or 
February 1996, in response to 
questions, Farberman told the Union that an agreement did not 
depend on adopting the Book.  Palmer had also acknowledged 
during bargaining that the union committee understood that the 
Book was being used just as a guideline. 
While McGrath noted that in its
 March and, particularly, its 
April 1996 proposals on wages, the Union was sending a mes-
sage that it was prepared to accept a corporate bonus plan, she 
had to agree that these accommodations were conditioned on 
the Company also agreeing to provide a general wage increase. 
McGrath did not know and could not provide the cost of 
transforming the prepension leave benefit for those eligible into 
a pension bonus.  As to option A of the Union™s April 8 pension 
and 401(k) proposal, McGrath agreed that it added a benefitŠ
an additional .05-percent contribution into the 401(k) for em-
ployees with less than 20 years of serviceŠnot demanded by 
the Union on March 7.  McGrath could not supply the cost of 
this change.  As to the lump sum pay out of the vested individ-
ual employee™s pension, or a
nnual upward adjustment based on 
the CPI, contained in option B, neither could McGrath advise 
what these additional benefits adde
d to the cost of its proposal.  
As to the Union™s option B proposal in regards to the 401(k) 

plan of a guaranteed cash contribution of 6 percent of employee 
annual income plus a future contribution based on an amount 
sufficient to provide an annuity equal to the benefit of the cur-
rent pension plan with an annual 10-percent increase in bands 
plus the annuity value of the employee™s current accrued pre-
pension leave, McGrath did not know whether these proposals 
were more or less expensive than
 the Union™s package No. 1 on 
February 26.  Neither did she ask for this information from the 
national Union which had prepared these figures. 
McGrath also agreed that as to the key area of health care or 
employee health benefits, not only had the Company modified 
its final proposal to provide current employees a choice of re-
maining in their current plans or of opting for the Tel Flex 
package, the Union on April 8 opposed providing this option 
and continued to demand mainte
nance of their current cover-
age. During her cross-examination, McGrath was also compelled 
to agree with her own notes take
n at the meeting that at the 
February 26, 1996 bargaining se
ssion at which Ash replaced 
Palmer as union spokesperson and presented the Union™s Pack-
age No. 1, in reply to Farberma
n™s question, ﬁDo you mean that 
unless I agree to keep the existing pension plan, then I will 
never see another proposal from you?ﬂ  Ash replied, ﬁYes.  
This is a major issue that we don™t feel we can ever get it rati-
fied.ﬂ One of the Company™s defenses to
 the complaint is that in its 
corporate campaign against the Company™s final proposal, the 

Union was acting contrary to its 
stated position at the bargain-
ing table of seeking to accomm
odate and negotiate a successor 
agreement and that its campaign rhetoric reflected its true posi-
tion. In a flyer dated March 21, described as a fact sheet, and 
signed by Flavin and McGrath as chief officers of the Union, 
the public was invited to show its support and attend a rally set 
for March 28 organized by the Union and supported by the 
Rochester Vicinity Labor Council, AFLŒCIO and Allied Build-
ing Trades, and advertised to Save our Community and Stop the 
Attack on Working People, Wages and Benefits.  On an at-
tachment consisting of a series
 of pages, some of the Com-pany™s demands and the Union™
s counterproposal were listed, 
including their divergent positions on long-term disability, 
pension plan, 401(k) plan, wage increase, and health insurance 
for active workers and future retirees.  In this document the 
Union clearly emphasized those 
issues it deemed most impor-
tant and they substantially matched the Company™s. 
McGrath described the rally that
 was held as a show of sup-
port for the Union in their bargaining process to give the em-
ployees a morale booster.  The inference is warranted and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50McGrath agreed that by means of the rally and its corporate 
campaign generally, the Union wa
s seeking to generate pres-
sure on the Company from the public and the organized labor 
movement and its local constituents to modify the Company™s 
final offer, as well as to buoy up the morale of the unit employ-
ees.  In a tape recording McGr
ath made of a telephone message for members calling into the Union on Friday, March 29, the 
day following the rally, she estimated the attendance at the rally 
as between 1200 and 1500 and informed members that the pur-
pose of the rally was to try to stop Rochester Tel from forcing a 
contract down the throat of the Union.  She also agreed that on 
the tape recording she informed members who called the spe-
cial number that the Company™s 
contract proposal was so far 
out it would hurt every member 
and their families and would also hurt their community.  By March 29, McGrath and the 
union committee were well aware that the Company was pre-
pared to declare an impasse at the next bargaining session. 
As late as April 1, 1996, Flavin was writing Pierce, the CWA 
vice president, with copies 
for Bahr, Ash, Palmer, and McGrath, seeking support and fast action for an additional 
budget for the Union™s mobilization at RTC, and judging it of 
the utmost importance that they continue to put pressure on 
with their mobilization and me
dia campaign.  McGrath de-
scribed the requested moneys fr
om the national union as going 
for ads, rallies and in general,
 mobilization efforts.  On the 
same date, April 1, Pierce faxed the CWA president a memo 
seeking a renewal of funds from 
the International Union for a continued media effort supporti
ng the Union™s contract talks 
with Frontier/RTC.  He described the public™s reaction to the 

media campaign, including TV, 
radio, and print message, as 
encouraging, including the approximately 1200 people in atten-
dance at the recent Rochester 
rally.  Among other devices, 
Pierce suggested creating new print messages geared towards the upcoming Frontier shareholde
rs meeting on April 24th in 
Boston. On April 4, in a bulletin addre
ssed to and distributed to its 
600 members, and described as
 ﬁBargaining Bulletin No. 4 
Fairness to Familiesﬂ and ﬁImp
asse,ﬂ the Union acknowledged 
that the Company would very lik
ely declare impasse and put in 
place its alleged final offer of February 29, in which event the 
Union would go to the National Labor Relations Board and to 
Federal court.  A second page 
of the bulletin describes the 
Company™s conduct to date, in canceling the contract, planning 
for a strike, taking the trucks and Company ID™s away, employ-
ing extra security, among other act
s, and ends up telling Jerry 
Carr, the company CEO, to go to hell.  By letter of the same 
date, April 4, on union letterhead, Flavin forwarded a copy of 
the bulletin to all union™s asking th
at it be given to their mem-
bers and promising to battle the Company before the National 
Labor Relations Board, and in the courts. 
When pressed whether by April 8, the Union still found un-
acceptable the Company™s final proposal of February 29, 
McGrath testified that the Company™s final offer was unaccept-
able, and that was why the Union made a counterproposal.  
Similarly, although the Union continued to reject the Com-
pany™s position on the five key 
issues, it made its April 8 coun-terproposal in order to move cl
oser to the Company™s position. 
During her direct examination by the General Counsel, 
McGrath noted that the union committee did not have the cost 

of its pension proposal on April 8 because the 6-percent figure 
had just been received from Patrician by telephone immediately 
prior to submitting it to the Company.  Furthermore, usually, in 
the past, during bargaining the Company came back to the table 
and informed the Union what its proposals cost, but at no time 
in the 1995Œ1996 bargaining sessions, did the Company do this. 
With respect to the subcontracting issue, on which the Union 
came much closer to the Company™s position by April 8, but 
still sought additional protections against abuse not contained 
in the expiring agreement™s letter of intent, McGrath testified 
she could not possibly supply the 
cost of its proposal because 
by April 8 the Company had still not provided the Union with 

the precise number of outside c
ontractors it had been using 
starting in January 1996 and did not do so until the April or 
May timeframe.  However, duri
ng the presentation of its case-
in-chief, the Company produced and included in the record 
documentation of its having provided the Union in March with 
the numbers and associated cost of
 its utilization of contractors 
for the period January 10 through March 9, 1996.  In a covering 
letter dated March 20 directed to
 Union Attorney Mintz, Heftka 
first disputes the Union™s contentions that the Company™s use 

of contractor™s violates the expired agreement,
 3 and that the 
Company™s bargaining committee did not produce requested 
information regarding the issue of contractors raised by Ash on 
February 26.  Heftka then atta
ches (1), a computer printout, 
providing activity, account code, work date and hours reported 
by employees of the contracting firms during the specified pe-
riod and, (2), copies of invoices
 received from contracting firms 
seeking payment for hours worked by their employees.  The 

series of pages comprising these materials appears to exceed 
100. During her re-cross examination, McGrath agreed that the 
proposals the Union presented in March and April regarding 
pension and prepension leave were formulated by the Interna-
tional.  David Palmer the next 
General Counsel witness, basi-cally corroborated McGrath regard
ing events and discussions at 
the bargaining table and the antecedents of union proposals.  He 
testified that based on the fact that possibly half of the members 
of the bargaining unit could possibly be eligible for early re-
tirement, in formulating bargaining proposals, the committee 
deemed both the pension plan and 
retiree health care as of par-
ticular importance to the union membership.  He agreed that the 
Union™s bargaining goals includ
ed obtaining a pay increase, 
strengthening the pension plan and protecting health and other 
benefits.  Such goals conformed 
with the CWA pattern, in par-
ticular, of avoiding regressive te
rms.  But Palmer denied that 
the terms or conditions provided by competitive employers 
played any part in the formulation of the Union™s bargaining 

goals. He reiterated that going into bargaining, the Company em-
phasized that two factors were driving its demands, a concern 
about local competition (as a co
nsequence of the PSC adoption 
                                                          
 3 As previously noted the Union™s unfair labor practice charge alleg-
ing failure to provide information as 
a refusal to bargain, was dismissed 
and the dismissal was affirmed on appeal. 
 ROCHESTER TELEPHONE CORP. 51of the Open Market Plan) and a desire to bring the contract at 
RTC in alignment with the Frontier benefit plan.  As a conse-
quence, the Company furnished early on the October 1995 
Frontier Bulletin. 
The Union concluded that as a result of how the Company 
had positioned itself with subcontractors, a strike would not be in the Union™s best interests.  Instead, a corporate publicity 
campaign, used by the CWA 
with other employers, was 
adopted as a part of the overall 
bargaining strategy with RTC. 
Palmer confirmed McGrath™s testimony that the Company™s 
final proposal of February 29 wa
s a wake up call, convincing 
the union committee that the Company was serious about freez-
ing the pension plan (along w
ith eliminating the prepension leave).  A day or two earlier, when Palmer learned that the 
Company had been unwilling to make a movement on Package 
1 at the session held on February 26 until they knew the con-
tents of Packages 2 and 3, it became obvious to him that the 

Company was not willing to retain the current pension plan. 
Palmer™s recognition by late Fe
bruary of the Company™s firm 
position on refusing to retain a continuing deferred benefit pen-
sion plan, was not reached without some chagrin.  Although 
Palmer testified he anticipated an offer from the Company on 
February 29 he did not believe it
 would be a final offer.  And after receiving it at the session, when Palmer learned from Ash 

at the caucus the Union immediately called, that he believed he 
had been lied to by Farberman in their private interchanges, 
Palmer and the union committee felt they had been misled.  
Nonetheless, they now realized the work they had to do in re-
sponding to the final offer. 
In response to Farberman™s February 29 letter establishing a 
March 5 deadline for the Union to respond, Palmer advised he 
was prepared to submit a complete counterproposal on March 
7. During the course of the su
ccessive bargaining sessions, 
when Farberman continued to assert that representatives of the 
Union had made it clear that they would not agree to the Com-
pany™s proposals on both pension and other key areas, and they 
were hopelessly deadlocked, Pa
lmer responded to Farberman 
that he didn™t have to hear that again and referred to the Com-

pany™s lack of movement from the first day of bargaining on 
those five key issues.  Palmer was not asked and did not di-
rectly respond to Farberman™s attr
ibution of statements to Patri-cian and himself that the Union would never agree to freeze the 
pension.  Palmer was asked about and did describe in general 
and conclusionary terms only, 
a meeting held in Rochester 
which he and Patrician attended,
 the purpose of which was for 
Patrician to be able to sit down with Grassi, himself, and Far-
berman and, he believed, Heftka and Tassone, away from the 
bargaining table, to discuss the ca
sh balance scenario.  This was 
the informal luncheon meeting pr
eviously mentioned at which 
Farberman described Palmer™s conduct
4 in striking the wall and 
announcing the Union would never give up the pension.  The 
Union told the Company the five key proposals were not ac-
ceptable.  Privately, as Palmer commented, ﬁOnce we got to 
                                                          
                                                           
4 While the parties differed about who struck the wall, I conclude it 
was Patrician who did so, but that 
Palmer did not di
savow Patrician™s 
contemporaneous comments made at the meeting. 
this point in time, it was obvious 
to us that we were going to 
have to make some movement in some of these five key areas, 
and that™s what we we
re striving to do at this point in time.ﬂ 
(Tr. 814.) 
Palmer noted that it was not until
 the evening of April 7, that 
the Union™s comprehensive counterproposal of April 8 was 
completed (except for the 6 percent figure added the following 
day).  With respect to drafting the Union™s pension proposal, 
containing both options A and B, Palmer explained that the 
problem was they were trying to put together a 401(k) plan 
which replaced the pension pl
an and CWA had not done that 
anywhere that they knew of.  Paraphrasing Palmer here, flesh-
ing out the substance of such a proposal took time.  And the 
problem was compounded and added pressure arose from the 
union committee™s knowledge that the Company believed the 
parties were at im
passe and was going to shortly impose its 
final proposal.  There were ongoing discussions with Interna-
tional pension expert Pa
trician, in Rochester prior to April 8, 
and by telephone on April 8. 
At the conclusion of the face-to-face session on April 8, the 
Company announced they were at impasse and said bargaining 
was over.  The Fede
ral Mediator Canzoneri, after speaking 
separately with the Company, informed Palmer he would be in 
touch as to a further session.  
Later that evening, at his area 
office in Buffalo, Palmer received a fax of the company letter 

declaring the impasse and implementation previously de-
scribed.  Although Palmer referr
ed to a contact with Canzoneri 
regarding additional bargaining 
dates, following his April 10 
letter to Farberman, no such 
meetings were arranged or held. 
Palmer believed that having just given the Company at 1 
p.m. a proposal that for the first time had movement in agreeing 
to a single 401(k) plan as the pension plan for future employ-
ees, and then receiving a fax of a letter at 6 p.m. declaring im-
passe, the Company did not give the union proposal due con-
sideration. Subsequently, bargaining did 
not resume for another 6 
months.5 Palmer explained that the Union™s consideration of a cash 
balance account, resulted from in
formation it received that the 
existing pension fund was over funded by approximately $3 
million a year, generating these revenues in favor of the Com-
pany.  In consultation with Patrician, the idea was explored of 
determining the value of each employee™s share in the pension, 
establishing individual accounts 
in these amounts and distribut-ing the balance of the money in 
the plan (the excess balance) 
and the money generated through investment to each such ac-
count for the future.  According 
to Palmer, this concept of a 
cash balance account and the use to which the excess funds in 
the pension fund could be put 
on behalf of the employees, un-
derlay part of the Union™s Apri
l 8 pension proposal.  Once the 
pension plan was frozen, as it was overfunded, the plan would 
not accrue any further liability. 
 Any future revenues generated 
from the fund would be excess and could legitimately be ap-
 5 Based on a representation by Respondent counsel, after bargaining 
resumed in the fall of 1996, and the membership rejected another com-
pany proposal following another resumption in bargaining, agreement 
was finally reached on a successor contract in early May 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52plied to the Company™s guaranteed contributions to the single 
401(k) plan as proposed by the Union and/or offset the added 
costs of retiree health care. 
To assist the union committee in preparing its later proposals 
of March 7 (where it expressed 
a willingness to discuss trans-
forming the pension plan into 
a defined cash 
balance account) 
and April 8 (when it proposed lump sum distribution of the 
value of then frozen pension 
benefit at the employee™s option 
on retirement or separation), Patrician had prepared for Palmer 

and reviewed with him in Rochester sometime after February 
20, a 20-page document.  Prepared with the assistance of an 
actuary, the document contained columns of figures for each 
unit employee and purported to compare lump sum distribu-
tions of the present value of the pension benefit, based on age, 
years of service and pension band, at retirement, or age 65, 

each such employee would receive, with and without the 3-year 
reduction in age and service requirement proposed by the Com-
pany. 
In spite of the foregoing explanation of the genesis of the 
Union™s April 8, 401(k) proposal, Palmer admitted that the 
union committee offered no explanation or justification to the 
Company which might convince it to adopt the Union™s pro-
posal, other than what the Company could glean from the writ-
ten proposal itself.  A close study of the proposal itself shows 
no mention of an excess pension balance or of an application of 
such future balances to funding of company contributions into 
each employee™s 401(k).  Rather, the preliminary presentation 
in paragraph 21, before descri
bing option A or B, makes clear 
that the Union wants to avoid reliance on employee contribu-
tions for the basic retirement benefit because of their inability 
to do so or because of the uncertainties of interest rates to guar-
antee the benefit.  But the proposal does not describe how pre-
sent or future company excess pe
nsion balances can be used to 
offset contributions the Uni
on would impose on the Company 
with the ﬁgoal of guaranteeing 
a retirement benefit equivalent 

to the benefits that exist todayﬂ (GC Exh. 26, p. 4, Union Pro-

posal, No. 21). 
An analysis which Patrician provided to the union committee 
on March 20, only served to confirm the Union™s view that on 
retirement, employees would su
ffer a significant diminution in 
their retirement annuity under the Company™s proposal.  Patri-
cian compared a hypothetical employee with 30 years of ser-
vice receiving an annuity under the Company™s frozen pension 
plan on the on hand, and receiving a monthly amount based on 
a combination of 401(k) investment pay out, prepension leave, 
annual pension under the present agreement on the other.  The 
difference exceeded $3000 annually.  In preparing his figures 
Patrician used an average rate of return of 7 percent rather than 
the Company™s 12-percent figure.  The parties™ differences in 
interest rates are reflected in 
letters previously described and 
exchanged between the parties in which the Union requests 
information and the Company responds during the period 
March 20 to 22.  The same study also showed the adverse af-
fects on an employee denied 
the Union demanded annual per-centage wage increases over the life of a 3-year agreement and 
instead limited to receiving a
nnual bonuses which do not add to 
base pay.   
Again, while the Union used this study in preparing its April 
8 counterproposal on pension/401(k) plan and wages, it did not 
inform the Company of its results, nor, as earlier noted, did it 
provide any rationale for its proposals. 
By March 7, when the union committee saw the company 
counter its proposal of that date with its February 29 final offer, 
Palmer understood the Company had no intention of moving 
and the Union had to decide whether to move to the Company™s 
position of a single 401(k) plan for retirement.  Palmer talked 
with both Patrician and CWA President Bahr who emphasized 
the drastic step involved in m
oving, for the first time in any 
CWA negotiated contract, away fro
m a defined benefit plan to 
a 401(k) plan and wanted members to understand that.  As 
noted earlier, after preparing the Union™s April 8 counterpro-
posal the committee left open the guaranteed percentage figure 
for company contribution into the 401(k) plan, because Patri-
cian had not yet supplied it.  When he did, on April 8, he told 
Palmer this is about what you™
re going to need because there™s 
some bad risk money here in a 401(k) plan. 
When asked whether the Union was locked into the 6-
percent figure Patrician supplied and the committee hand wrote 
into its proposal, Palmer replied it was not but he did not indi-cate any other figure the Union would accept.  According to 
Palmer, the important factor is the fact that the Union was of-
fering a 401(k) plan in place of 
the pension.  Palmer also com-mented the Union was not locked into its April 8 wage pro-

posal, which he noted was a half 
a percent less than its previous 
one.  Until the February 29 company final offer Palmer be-
lieved, against the view of other committee members, that it 
was still possible to achieve an agreement on a general wage 
increase.  Palmer did not explain 
why, as late as April 8, the 
union committee reasonably believed the Company would be 

amenable to a 10-1/2-percent wage increase over 3 years with 
COLAS coupled with a guaranteed compensation bonus over 2 
years and a performance bonus payable after ratification, when 
the Company™s final offer since February 29 had denied any 
wage increase and made both compensation and performance 
bonuses over the life of a 3-year contract conditional on achiev-

ing corporate performance a
nd efficiency objectives. 
Palmer did explain the Union™s opposition to the Company™s 
contribution to the 401(k) plan being in its own stock, that a 
sizable portion of the employees™ retirement portfolioŠboth 
the automatic and the matching contributionsŠcould be at risk 
because of the volatility of the stock whose share price, in the 
less than a year and a half since the hearing, was down substan-
tially. 
During his cross-examination by the Company, Palmer ac-
knowledged that the positions arrived at by the Union at the 
bargaining table in March and Apr
il on the subjects of pension, 
prepension leave and retiree health care were formulated by the 
CWA International in conjuncti
on with Local 1170.  With re-
spect to the amount of a guaranteed annual contribution by the 

Company to a single 401(k) plan, Local 1170 was relying on 
the International to supply that figure. 
Palmer agreed that the Local Union had made it manifestly 
clear through statements of the local bargaining committee, 
representatives of the International Union and the membership 
itself through its vote rejecting ra
tification, that it was unwilling 
 ROCHESTER TELEPHONE CORP. 53to accept management™s final o
ffer, as proposed.  He also 
agreed that when Farberman sa
id in his March 21, 1996 letter 
to Flavin that we have no intention to modify this final offer, 
this is consistent with the position taken by the Company be-
ginning February 29 and in s
ubsequent sessions.  And he 
agreed that Farberman™s statement in that letter that he had told 
the Union repeatedly it is the best offer the Company is willing 
to make, was also true.  Nonetheless, Palmer expressed his 
belief that there was room for movement in the Company™s 

final position.  He was let to this conclusion by the fact that the 
Company continued to bargain after February 29, that the 
Company agreed to come to the table and hear the Union™s 
counterproposal.  But nothing else he could point to, no other 
action on the Company™s part, contributed to his belief that 
company movement was possible.
  And Palmer agreed that 
several times Farberman had informed the Union that if it 

wasn™t prepared to accept the Company™s position on the five 
key issues, it was really meanin
gless to engage in further dis-
cussions. 
Palmer insisted that although on April 8, the Union did not 
accept as written one or more of the Company™s positions on 
the five issues, it moved toward acceptance of the 401(k) plan 
and the bonus structure, albeit
 in conjunction with a base pay 
raise.  But Palmer was compelled to agree that when it contin-
ued to demand an across the board wage increase on April 8, as 
well as a bonus, it was telling th
e Company that as long as it 
gave a wage increase as specified in the Union™s offer, the Un-

ion would also accept a bonus pr
ogram.  Palmer also agreed 
that even as of April 8 the Union did not communicate it was 

prepared to consider accepting an offer without an across the 
board wage increase, or only a b
onus arrangement.  Palmer also 
conceded the Union™s wage proposal was more expensive than 

the Company™s, and included a demand for guaranteed dollars 
in the bonus, unlike the Company™s which guaranteed only a 
corporate performance bonus of $1000 for 1995 and only pro-
vided for a compensation bonus each year starting in 1997 con-
ditioned on the Company meeti
ng the performance objectives 
that it set for itself each year
 commencing in 1996.  Later, on 
redirect examination, Palmer clarified that the Union™s April 8 
counterproposal as to the compensation bonus did not seek a 
guaranteed sum, but only speci
fic dollar amounts conditioned 
on the Company achieving the threshold, standard and premier 

targets which the Company alone would set. 
On retiree health care, a basic difference persisted between 
the parties on April 8, the Company proposing to stop 100-
percent coverage of the premium for employees who retire after 
December 31, 1996, and the Union proposing to continue such 
coverage. 
Turning to the differences as of April 8 on the pension and 
401(k) plan issue, it was Palme
r™s contention that the future 
guaranteed company contributions
 the Union called for in its 
paragraph 2, option B proposal 
would come from investment 
income generated by the frozen pension plan and not from any 
increased contributions by the Co
mpany.  Similarly, those em-
ployees who did not opt for a lump sum distribution of their 

frozen pension account on retirement but rather for an annual 
upward adjustment in their annual pension pay out based on the 
CPI, would have these increases 
generated solely 
by investment 
income in the pension plan.  Palmer noted here that when the 
union committee inquired about the uses to which the Company 
intended to put the excess moneys in a now frozen pension 
plan, no answer was forthcomi
ng.  Palmer commented that 
without any further build up in 
liability over time which would 
have resulted from increased years of service, the excess mon-
eys in the pension plan would continue to grow from invest-
ment income. 
Palmer could not provide a figure representing the added 
costs to the Company arising from adoption of the Union™s 
proposal under its option B permitting retirees to opt for a lump 
sum payment of the value of their frozen pension benefit.  As 
for the 6-percent figure supplied by Patrician for insertion in 
the Union™s option B proposal, representing the guaranteed 
cash contribution to be paid by the Company to the employee™s 
individual 401(k) plan, Palmer ha
d been informed by Patrician 
that this figure would allow an employee with 30-years of ser-

vice to have a pension (retirement
 income) that was equivalent 
to the old pension plan.  Palmer finally agreed that on April 8, 
the Company™s final offer remained completely unacceptable to 
the Union™s bargaining committee.  But he maintained that the 
Union™s counterproposal of that 
date had movement toward the Company™s final offer such that the Union expected the Com-

pany would bargain and bring back a counterproposal. 
Palmer also later clarified what appeared to be two separate 
401(k) proposals set forth in the Union™s April 8 counterpro-
posal, at paragraph 8, and at 
subparagraph 3 of Option B of 
paragraph 21.  They are basically identical.  In each paragraph 
the Union seeks a company matc
h of employee contributions, 
of 40 percent; then 50 percent and then 60 percent up to the 

first 6 percent of employees income, in each of the 3 years of 
an agreement, and into the Putnam Plan, which specifies that 
the company contribution shall be in company stock. 
In its defense, Respondent called
 two witnesses.  The first, 
Robert Merrill, had been direct
or of product development and 
management for RTC from N
ovember 1994 through October 
1996, before going on to other responsibilities, for strategic 
planning for RTC, and, more recently as carrier services direc-
tor for Frontier.  Previously, he 
had been director of regulatory 
affairs for RTC dealing with the PSC among other regulatory 
bodies.  Before that, Merrill 
had been employed by AT&T 
during the mid-80s as manager of marketing and market analy-

sis during the court ordered divestiture of its local exchange 
companies.  As product manager for RTC he was responsible 
for all products and services, 
including product development, pricing, costs, and profitability. 
He described the Open Market
 Plan which opened the local 
Rochester market to competitors for all local dial tone services.  

As a consequence of the PSC adoption of this plan, the Com-
pany anticipated significant comp
etition in local telephone and 
related services, pressure on prices, and pressure on services.  It 
was expected that local competitors would seek to steal away 
the Company™s most profitabl
e customers.  Among its new competitors who entered the loca
l market after January 1, 1995, 
were Time-Warner, AT&T, M
FS, and Citizen™s Telephone.  
Prior to that date RTC had been a regulated local service pro-

vider with a franchise right to service the local telephone ser-
vice market.  As a regulated utility, RTC was guaranteed a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54return on its investment and fu
rther was guaranteed to recover 
all its expenses through the rate
 hearing process conducted by 
the PSC.  Now, new competitors could compete either by re-
selling RTC™s network or by establishing their own network. 
Furthermore, under the Open Market Plan, local exchange 
rates for residential customers were
 to be frozen for 7 years.  In 
addition, over the first 3 years of the plan, local exchange rates 

were to be reduced by $21 mil
lion, almost 7 percent of the 
Company™s annual gross revenue in Rochester.  Of equal or 
even greater importance, the companies entering the field of 
supplying local Rochester telep
hone service, would be estab-lishing price levels and service 
levels, as bench marks which 
Respondent would now have to attempt to meet.  Effective 
January 1, 1995, the Company immediately started losing cus-
tomers and access lines. 
As a consequence of the foregoing changes in its status and 
the influx of competition, the Company focused to a much 
greater degree on cost controls
, reducing expenses, and im-
proved, more efficient and more 
productive customer service.  
Of particular significance, under the Open Market Plan, Re-spondent remained the provider of
 last resort, requiring it to 
service all customers in the area, including those it could not 
possibly service profitably, while its competitors, without such 
a requirement, could target, and at
tempt to skim off its highest 
profit customers first.  This 
happened immediately when, as a 
direct result of American On Li
ne switching to Time Warner as 
a provider of telephone and related services, the Company lost 

from its network almost $15 million minutes a month starting 
in January 1995.  This loss continued to grow as more and more 
internet providers signed up for Time-Warner™s services.  Other 
Companies which left RTC and signed with competitors were 
Time Warner itself, Harris Beech
, a leading law firm in Roch-
ester, Genesse Hospital and the University of Rochester, all 
major customers who were among the Respondent™s most prof-
itable. 
Merrill saw starting to happen in Rochester what he had ex-
perienced when employed by AT&T in the 1980s, where, after 

its breakup, over the course of the next 13 years, prices de-
clined by a third and AT&T™s market share in long-distance 
service declined from the high 90™s percentile in 1984, to 60 
percent today. 
During his cross-examination Merrill testified he was aware 
that in 1995 the Company™s profit margin was in the $75 to 
$100 million range and for 1996 it was that much or even more 
as a result of the Company™s emphasis on growth.  Revenues in 
1995 were over $275 million, and in 1996 over $296 million.  
Merrill was further obliged to state that neither he nor anyone 
under his direction participated in formulating any bargaining 
strategy for the Company going into negotiations with CWA in 
October 1995, nor did he or anyone else under his direction 
prepare any analysis or documents
 for use in those negotiations. 
Merrill explained that the competition in providing local ex-
change service in Rochester has 
taken two forms.  In one form, 
a Company could install its ow
n switch and provide sufficient facilities and thereby generate it
s own dial tone.  To date, only 
one provider, Time-Warner, has taken 
that route.  It is costly to 
install a switch and develop an 
infrastructure to support it.  The 
other form is to approach the Company and arrange to purchase 
networks, at wholesale, and resell the Company™s services at 
retail.  All competitors to date, with the exception of Time 
Warner, have chosen this latter route, which is less capital in-
tensive, is faster and has less 
risk.  The Company thus has earn-
ings which represent the buying of services from it under tarrifs 
regulated by the PSC which it did not have previously.  To a 
certain extent, these earnings have replaced, albeit
 at a dis-
counted rate, the earnings lost from retail customers.  And the 

Company™s competitors, by and large, have thereby become its 
customers.  Furthermore, Merrill
 himself is not familiar with 
the activities of the marketing group whose focus has been to 

regain customers who have left 
the Company™s network.  Thus, 
Merrill could not say whether or not the Company has suffered 

a net loss of customers and access lines in the 2-1/2-year period 
since the adoption of the Open Market Plan. 
Daniel Farberman testified that
 since December 1994, he had 
been the Company™s personnel director of employee relations, 
his duties including administration for the two bargaining units 
in Rochester.  He had previously been director of personnel for 
the City of Buffalo, responsible
 for collective bargaining, for 
approximately 1 year.  Before that, he had been employed by 

General Motors Corporation for 12 to 13 years in operations 
and labor relations, including duties involving collective bar-
gaining. 
RTC, the wholly owned subsidiary now of Frontier Corpora-
tion since the changes brought a
bout with the implementation 
of the open market plan, has continued as the company party to 
the collective-bargaining relationship with the Union, only its 
name having changed from Ro
chester Telephone Corporation 
to Rochester Telephone Corp.  Frontier operates 29 other re-

gional telephone companies across the United States.  CWA 
represents two other bargaining
 units within the Frontier con-
glomerate, in Iowa and Minnesota, but Local 1170 of CWA 
(the Union), represents only the Company™s unit employees in 
Rochester. 
As the Company™s chief spokesperson, in the 1995Œ1996 
bargaining for a successor agreem
ent, he and Mickey Ash dis-
cussed in early fall 1995 the advisability of beginning bargain-
ing early.  Farberman recalled specifically only one occasion 
when Ash attended the bargaining as union chief spokesperson, 
on February 26, when he replac
ed Palmer.  According to Far-
berman, when Ash provided the company team with the singe 
page Union Package No. 1, describing it as the first of a series 
of three package proposals the Union had to present, he also 
stated that if the Company would not accept the Union™s first 
package proposal in its entirety, the Union was not going to 
present any further packages to the Company.  Farberman now 
asked, ﬁAre you telling me that unless I agree specifically to 
what is stated here, I will not get any futher proposals from the 
Union?ﬂ  Ash replied, that was absolutely correct.  As will be 
recalled, Union Package No. 1 demanded the retention of the 
existing pension plan, with a ba
nd increase of 10 percent, and 
the transformation of prepension leave for those eligible into a 
pension bonus.  As Ash was not calle
d as a witness to rebut this 
testimony I draw an adverse infere
nce that if he had testified he 
would not have disputed Farberman™s testimony.  
International 
Automated Business Machines, Inc., 
285 NLRB 1122, 1123 
(1987); Greg Construction Co., 
277 NLRB 1411, 1419 (1985).  
 ROCHESTER TELEPHONE CORP. 55McGrath, although called later 
as a rebuttal witness was not 
asked about these comments attributed to Ash at the meeting 
she attended.  I thus credit Farberman™s testimony.  I note it is 
also consistent with other te
stimony given by McGrath, who 
described the Union™s 
strategy going into the February 26 ses-
sion, Ash™s avoidance of a direct answer to Farberman™s in-
quiry as to whether it was the Union™s position there could be 
no settlement without the pension plan, and McGrath™s own 
statement of the Union™s position in late February to seek to 
maintain the pension plan or, if it could not, a plan that would 
keep the members whole and provide the same protection as the 
pension plan such as the cash 
balance account with a guaran-
teed return. 
Farberman described the company decision to issue a final 
offer 3 days later, at the next bargaining session, as dictated by 

a series of factors, including Ash™s ultimatum as well as con-
duct away from the bargaining table, such as the Union™s and 
International Union™s corporate campaign, all of which led the 
Company to conclude it had no
 more movement to make and 
that a final offer was appropriate to be issued. 
Farberman denied that on or prior to February 26, 1996, he 
had said anything to Ash to suggest that he wasn™t committed to 
the Company™s position on the pensi
on, i.e., to freezing it.  As 
to McGrath™s testimony that during a caucus at the next session 
on February 26, Ash told the Union Committee Farberman 
misinformed him that the Company was not going to make a 
final offer at the session, Farberman now recounted an unex-
pected meeting with Ash in the lobby of the Holiday Inn, Air-
port in Rochester where sessions were held, after the meeting of 
February 26 had broken up.  Ash asked him where are we going 
next.  Farberman replied he wasn™t sure.  Ash then asked whether or not he thought the Company would be issuing a 

final offer to the Union.  Fa
rberman said he did not know whether they would be doing that or not.  In words that con-
veyed they were very close to the end of their rope, Farberman 
indicated he was going to have to
 confer with his superiors and colleagues before deciding the Company™s next move.  Based 
upon Farberman™s presentation of this interchange, as well as 
his denial of any ambiguity about the Company™s intention to 
freeze the pension in any prior exchange with Ash, neither of 
which Ash was called upon to dispute, see 
International Auto-
mated Machines 
cited supra, I credit Farberman as to each of 
them, and further, conclude, th
at Ash™s purported reliance on 
private information he received from Farberman warranting a claim of surprise as to either the Company™s negative reaction 
to his offer of Union Package No. 1 or to the Company™s sub-
mission of its final offer on February 29, is not supportable on 
the evidence.  Accordingly, I conclude that to the extent the 
counsel for the General Counsel
 places any reliance on the 
union misunderstanding of the Company™s true positions in 

bargaining prior to and on February 29, 1996, its position is 
unwarranted and lacking in merit. 
Farberman, who participated in the formulation of the Com-
pany™s bargaining proposals (and then presented and defended 
them in bargaining) asserted that the open market and competi-
tive realities of the open market 
plan were the significant driv-
ing force behind most of the economic proposals that the Com-
pany made.  There was a changed competitive environment and 
significant downward price pre
ssures and reductions in its 
revenue generating ability.  The 
rate caps and freezing of rates 
were added factors shaping the Company™s bargaining posture. 
From the first meeting with the Union in October 1995 the 
company team spoke of new competitive entrants into the mar-
ket, and factors shaping customer attitudes toward its role as 
service provider.  With choice available to customers, they had 
to be convinced of the quality 
of service and fairness of the 
pricing.  The Company brought in
 a number of presenters to 
inform the Union about the market factors facing the Company.  
They included presentations on
 identifying competitors, and 
their dual role as both customers and competitors, and their 
impact on profitability; studies 
on customer levels of dissatis-
faction with the Company™s inability to meet service goals of 
timeliness of repair and installation; the current performance 
indicia of the Company; near and long terms forecasts for prof-
itability, revenue and income in both the prior regulated and 
current less regulated environment; and current changes in 
technology and their impacts on the Company and the industry. 
During bargaining the Company 
presented wage and benefit 
surveys of Rochester area employers and specific area employ-
ers in telecommunications, as well as material comparing the 
Company™s labor costs nationwide with IBEW and CWA rep-
resented employers and with its principal competitor, Time-
Warner, which showed company pay significantly higher for 
employees performing similar work, and some common labor 
classifications among area employers showing similar results.  
As earlier noted, the union committee strongly disputed that the 
jobs cited were comparable.  
Farberman reported its nationwide 
surveys showed only one em
ployer, NYNEX, with higher 
wages.  Farberman also described to the Union, company fears 

of competitors skimming off its
 most lucrative customers. 
As a device to improve customer service, the Company tied 
one of its compensation bonus proposals to a measurable in-
crease in customer satisfaction.  Its two-tier wage proposal was 
specifically designed to reduce it
s costs and improve customer 
service by permitting the hire of additional front-line service 
providers at permanently lower pay.  The Company™s response 
to union proposals to severely re
strict subcontracting and re-
quire arbitration prior to contracting out, was to reaffirm its 

historic practice, to continue in place the letter of intent, and to 
offer its employment security proposal incorporating a jobs 
bank guaranteeing jobs to all employees displaced or laid off 
for other than disciplinary reasons. 
Farberman claimed that the Uni
on kept referring to contract 
terms it had at other employers.  Both at the table and away the 
union committee insisted on following the negotiated pattern of 
settlements by CWA and affiliates at other employers.  The 
committee members described the pattern as a pattern of nego-
tiated wage increases approximately 10 to 12 percent a year, 
increased levels of pension be
nefits of approximately 10 per-
cent, and no reduction of either current employee health care 

benefits or similar retiree benefi
ts.  When asked to provide a specific example of this conduct, Farberman mentioned the 

Union™s wage proposal on March 
7 and April 8, described as 
ﬁthe same as NYNEXﬂ. 
 He also recalled both prior to and after 
Management™s final offer, in re
sponse to his own question as to 
what the Union was looking for or what the Union needed to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56reach a settlement, Flavin responded ﬁfollow the pattern.ﬂ  He 
also referred to statements in Union Attorney David Mintz™ 
letter of February 1996 to John O™Mara, chairman of the PSC, 
critical of Frontier for creating a crisis in Rochester for em-
ployees and customers by demanding unprecedented economic 
concessions as it pursues its 
goal of a ﬁcommon denominatorﬂ 
national corporate wage and benefit package.  In the letter, 
Mintz refers to the Union™s goal in the current negotiations as 
seeking no more and no less than the pattern that has been ne-gotiated and established by CWA and other unions in the re-
gion™s telecommunications industry. 
Farberman also pointed to quotes attributed to Jeff Miller, a 
CWA official, attributing the labor dispute in Rochester to the 
Company™s insistence on bucking the pattern of negotiated 
settlements reached elsewhere by the CWA.
6  At a union rally 
in front of his office on February 22, he heard International 
Vice President Pierce say that the CWA would not stand for the 
Company bucking the pattern of 
negotiated settlements and was prepared to spend hundreds of thousands of dollars to teach this 
Company a lesson and to have it stand as an example to future 
companies who prepared to attempt to break the pattern of bar-
gaining. 
Farberman also described anot
her instance when union func-
tionaries including one who was not a bargaining representa-
tive, made statements showing an unwillingness on the Union™s 
part to accept the Company™s 
proposal to freeze the pension 
plan.  These statements have pr
eviously been explored during 
McGrath™s examination.  Here, they are presented by a witness 
present at their pronouncements.  As Farberman described it, a 
negotiation session had been scheduled for February 23 but was 
canceled by the Union.  Previo
usly, Palmer had explained at 
prior sessions that the issue of pensions was of major concern 
to the Union, to the extent that CWA President Bahr had a per-
sonal interest because of the potential impact the elimination 
for the future of a defined benefit pension plan would have on 
the CWA and other telephone comp
anies, nationally.  As a 
consequence, this issue in some respects was out of the hands 
of the local committee and was going to be governed if not 

entirely by the national CWA. 
In preparation for the meeting on February 23 the Union had 
requested a significant amount of information regarding the 
administration and financial health of the pension plan and of the 401(k) plan, as well as the 
actuarial data and actuarial as-
sumptions that were built into thos
e plans.  In order to facilitate 
bargaining on the issue the Company provided Robert Patri-
cian, the Union™s expert on these matters, with access to not 
only Robert Grassi, its in-house pension administrator (de-
scribed as senior pension analyst 
in its Bulletin) but also a John 
Ponzini, an actuary and principal of Buck Associates, the Com-
pany™s actuarial consultant an
d administrator of its plans. 
The meeting of February 23 wa
s to address 
management™s proposals dealing with the pensi
on and also to explore options 
                                                          
 6 Actually, Miller described as a spokesman for CWA, is quoted in 
the Rochester Democrat and Chronicle of February 6 as referring to 
Rochester Tel as going to challenge 
the Union on many issues in the 
expired contract and ﬁtry to buck th
e contract framework that we have 
throughout the rest of the industry . . . .ﬂ 
the Union was going to propose, one being a cash balance ac-
count the Union had floated and was then exploring.  The 
Company was going to discuss again a 20-percent increase in 
pension bands along within the freeze in the current defined 
benefit pension plan.  However, upon arrival at the Holiday Inn, 
the company team, accompanied by Grassi, learned that the 
union team was unprepared to bargain that day.  A suggestion 
was made to have lunch together, while Patrician was still in 
town, and at least have some di
scussion to further bargaining 
on this issue. 
Present at lunch were Farber
man, Tassone, Heftka, Grassi, 
Palmer, and Patrician.  Both Palmer and Patrician declared the 

pension issue as very important to the Union, and the Com-
pany™s proposal, on the table at 
the time, was simply unaccept-
able to it.  Patrician made a fist, placed it up against the restau-
rant wall and said, ﬁThis is wh
ere we are, right up against the 
wall.ﬂ  Patrician took this to mean the parties would not be able to reach a negotiated settleme
nt on management™s proposal.  
Patrician told the assemblage that from the national union™s 
point of view they were unwilli
ng to deviate from the pattern 
established by the CWA in othe
r negotiated agreements with 
regard to pension plans.  Farb
erman could not specifically re-
call any comment on this subject by Palmer. 
As Farberman went on to discuss the March 7 meeting, he 
testified that when he asked at
 some point after union presenta-
tion of its counterproposal, if the parties could clear peripheral 
items from the table, Flavin re
sponded it was a package which 
rose or fell as one; no single it
em could be plucked out.  Based 
on receipt in evidence of limited company bargaining notes 

from March 7, I have previously
 discredited Farberman™s attri-
bution of these comments to Flavin and found that the Union 

had not taken the position that tentative agreements could not 
be concluded pending final agreem
ent.  Yet, Farberman wished 
the record to reflect the conclusion that even if the parties were 
of a common mind on a proposal, e.g., one dealing with con-
tracting out of work, it was the union position that the parties 

could not break this out and tenta
tively agree to it and put it off 
to the side.  Not only did Farberman mistake the import and 

meaning of Flavin™s remarks (see GC Exh. 114, p. 6 of the 
extract of bargaining notes and my comments at Tr. 1176) but 
his view was contradicted by items 3, 12, 16, 33, and 34 of the 
Union™s March 7 counterpropos
al (GC Exh. 25A) showing 
tentative agreements reached on 
job security, upgrades for three 
clerks and plan to upgrade others, separation allowance, air 
pressure and clerical hours, and items 4, 14, 19, and 23 of the 
Union™s April 8 counterproposal (GC Exh. 26) showing tenta-
tive agreements relating to overtime (with only five technical 
changes possibly remaining open), CES proposal, Medicare B, 
and Health and Welfare Fund. 
Nonetheless, and in spite of the foregoing, the parties™ prac-
tice of memorializing and initialing tentative agreements ceased 
after February 5.  As explained by McGrath during rebuttal 
testimony, the Company, which had traditionally taken the 
responsibility for preparing and arranging their execution, 
ceased taking the lead on these matters.  Farberman later opined 
that his interpretation of Flavin
™s March 7 comment resulted in 
the Company refraining from pulling out those issues which he 
acknowledged had been resolved after mid February and which 
 ROCHESTER TELEPHONE CORP. 57had narrowed the gap between them, and preparing tentative 
agreements for initialing by the parties. 
When he turned to the session held on April 8, Farberman 
responded emphatically that the 
Union™s proposals in the areas 
of compensation and pension absolutely did not bring the par-

ties closer to reaching an agreement.  As he explained, first 
regarding pensions, in option 
B, while the first three sen-
tencesŠoffering to freeze pensio
n, eliminate prepension leave, 
increase bands 20 percent and 
reduce eligibility requirements 
by 3 yearsŠappeared to conform to the Company™s own final 
offer, it was the subsequent 
related demands and conditions 
which showed a wide and, ultimately, irreconcilable difference 
which could not be narrowed or eliminated.  The fourth sen-
tence, providing an option of lump sum payout for retirees in-
stead of the normal staggered annuity payments, significantly 
increases the cost of the employer™s administration of the plan 
creating a significant additional expense for the Company.  
Farberman was already aware from prior discussions with the 
Company™s actuaries and pension administrators in preparation 
for bargaining that a lump sum option was cost prohibitive.  In 
the fifth sentence, by adding an upward annual adjustment in 
the frozen pension benefit base
d on the CPI for these employ-
ees who do not opt for the lump sum payment, the Union™s 

proposal unfroze the pension to the extent of measurable in-creases annually in the cost of living, contrary to the Com-

pany™s proposal to eliminate all 
growth in the pension plan and 
future costs associated with such growth. 
Farberman denied the Union™s claim of overfunding of the pension and the availability of ex
cess monies sufficient to fund 
these additional benefits.  While the fund through investment generated enough moneys to offs
et management™s yearly con-
tribution to the plan, it did not
 have sufficient monies beyond 
its maximum liabilities to warrant being considered overfunded 
under ERISA criteria.  Furthermore, with the Company™s pro-
posed 20-percent increase in pe
nsion bands and 3-year reduc-
tion in eligibility requirements, there was not currently suffi-
cient moneys in the plan to sustain it into the foreseeable future 
with no growth either through investment income or Company 
contributions. As to the 401(k) plan, the Union™s proposal, while it recog-
nized the dual income streams 
of matching contributions as 
well as unmatched contributions, just as had the Company™s, 
demanded significantly greater 
matching contributions of a 
significantly greater annual em
ployee contribution, now 6 per-
cent of annual income instead of 3 percent, as well as a signifi-
cantly greater contribution inde
pendent of employee contribu-
tion, now 6 percent instead of .5
 percent of employee income, 
which would be guaranteed by the Company for the length of 
the employee™s service.  In a
ddition, contributions would be 
required in future years to guarantee a return equal to a 10-
percent annual increase in bands as applied to the value of the 
current pension plan plus the annuity value of any employee™s 
currently accrued prepension leav
e.  Farberman concluded after 
having the proposal read and explained by Palmer, breaking, 

reading it again, and discussing it with his committee, that this 
proposal was regressive and adde
d significant expenses to the 
Company. 
As to the Union™s compensation proposal, its demand for a 
general wage increase of 10-1/2-percent spread over 3 years 

remained unchanged from March 7,
 and, it sought, in addition, 
the bonus program which the Comp
any had sought to substitute 
for a general wage increase. Also, the Union, contrary to the 
Company, demanded set bonuses for 1997 and 1998 provided 
the company targets were met.  As characterized by Farberman, 
the combination of wage incr
ease and two forms of bonus, the 
other being the $1000 performance bonus payable in 1996, 

clearly created significant ad
ditional expenses for the Com-
pany. 
As early as March 7, Farberman testified that after reviewing 
the Union™s proposal of that date, he informed their committee 
that they had failed to embrace the Company™s five key issues 
and its final proposal in its entirely.  The Company was at the 
end of the process and had no more negotiation room to move.  
By March 13, when the union membership overwhelmingly 
rejected the Company™s final proposal, Farberman now con-
cluded that negotiations were at 
a state of impasse.  As Farber-
man explained, he had been repeatedly told by the Union™s 
bargaining committee, by representatives of the National Union 
and now by an overwhelming vote of the local that the Com-
pany™s proposal was completely unacceptable to them and at no 
time would they accept it.  And, 
Farberman added, he believed 
them. 
Still, the Company agreed to meet to receive and review the 
Union™s counterproposal it intended to submit.  A scheduled 
meeting for March 18 was not held.  At a meeting held on 
March 25 the Union asked for 
time to submit a proposal on 
April 1 but that meeting was canceled by the Union and the 
parties did not meet until April 8.  In a series of letters to the 
Union during this period, which have been previously de-
scribed, in particular, his letter
 of March 21, Farberman reiter-
ated the Company™s position that it did not intend to modify its 
final offer and thus the parties 
were at impasse, and, further, 
spelled out that continued rejection of the Company™s proposals 
on the five issues at the heart of its final offer which he then 
listed could lead to its implementation.  In a letter of April 1, 
Farberman informed Palmer that on April 8 ﬁA changed Union 
position on the issue of pensions
 will not break the present 
impasse in negotiations if the 
Union continues to reject man-
agement™s position on the other ke
y elements in our final of-
fer.ﬂ  Farberman then referred 
to his spelling out those key 
elements in his letter of March 21. 
Apparently without the knowledge of the Union, a day or 
two prior to April 8 the compan
y committee met privately with 
the Federal mediator.  On April 8, after the Union™s presenta-
tion, there was a break and the parties caucused separately.  The 
company team reviewed the un
ion counterproposal and with 
particular attention to those pr
oposals which deviated from its 
own, among them the pension and compensation proposals just 
discussed, attempted to affix the costs beyond management™s 
final offer.  The Company already had prepared spread sheet 
tables showing what 1, 2, and 
3 percent wage increases would 
cost.  As to the Union™s option B pension proposal, the Com-
pany had previously investigated the possibility of a lump sum 
option in the pension plan and had asked actuaries Buck Asso-
ciates to provide a rough idea of 
related expenses.  As a conse-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58quence, Farberman had a good estimate of such expenses even 
without having in his possession the exact numbers.  They to-
taled $5 to $7 million up front and an additional one half to 
three quarters of a million dollars a year, every year.  As to the 
guaranteed 6 percent cash contribution to the 401(k), it was 
easy to make a rough calculation based on payroll costs of ap-
proximately $28 million over the life of a 3-year contract.  Far-
berman calculated the cost as $580,000. annually.  The Union™s 
matching proposal also added 
additional costs beyond the 
Company™s own more limited matching grant.  As to the Un-
ion™s option A, its prepension pr
oposal added costs whereas the 
Company™s had none. 
Following the caucus, the Company returned to the main 
meeting room with the mediator present.  Farberman explained 
they had reviewed the Union™s April 8 proposal and found we 
were hopelessly deadlocked.  We ha
d issued our best offer, and 
we are not prepared to move any further.  Farberman said he 
believed the negotiations were 
at impasse.  He did not know 
what their next steps would be, and he would advise the Union.  
In response to Palmer™s inquiry, Farberman said the Company 
did not intend to issue another pr
oposal to the Union and that it 
had issued its best and final offe
r.  We were at the end of the 
line, and negotiations were at impasse. 
In justifying the conclusion of an impasse, Farberman 
pointed to the wage issue, wh
ere the Union had never wavered 
in it demands for a general wage increase; the two-tier wage 
schedule, which the Union continued to oppose; the Union™s 
continued opposition to Tel Flex for (new) employee health 
care; its unwavering and conflicting demand for 100-percent 
coverage of basic health care for retirees; the Union™s insistence 
on qualified employees receiving either the equivalent of pre-
pension leave as an additional pension benefit under option A, 
or having their 401(k) account re
flect, in part, the annuity value 
of the employee™s currently accrued prepension leave under 
option B; and the Union™s April 8 attachment of unacceptable 
conditions to an ostensibly froze
n pension plan which were cost 
prohibitive and contrary to the Company™s proposal and its 
philosophy. 
During his cross-examination by the counsel for the General 
Counsel, Farberman described the pattern which the Union was 
insisting on was a status quo or c
ontinuation of the current level of employee wages and benefits
 and retirement benefits cur-
rently enjoyed by represented members at RTC or elsewhere 
within the CWA, regardless of the level of benefits.  While the 
Union never presented any fact sheets summarizing the terms 
and conditions of employment in 
the four categories of wages, 
benefits, pension and retiree bene
fits in place under agreements 
with other employers, they did identify employers who made 
up part of the pattern as NYNEX, Bell Atlantic, and AT&T.  
But the Union did not suggest these three companies had the 

same or different levels of benefits in the four categories.  
When the General Counsel asked how Farberman could deter-

mine the pattern from varying bene
fits for employees at each of 
the three employers, Farberman answered he was told by the 
Union that the pattern in this situation was no change in the 
pension plan and a 10-percent increase in the bands. 
Farberman knew NYNEX did not 
have a current contract, 
and he had not reviewed labor contracts with the other two 
employers.  Yet he did not ask the Union for them. 
As for the Union™s wage demand of March 7 and April 8, 
characterized as ﬁthe same as NYNEX,ﬂ Farberman knew this 
was a lesser demand then the Union™s initial demand of 5 per-
cent yearly.  Thus, in its initial demand the Union was appar-
ently not seeking to mainta
in a pattern with the NYNEX agreement.  Also, by demanding bonuses on April 8, the Union 

was clearly demanding more than the pattern.  As a conse-
quence of these changes, Farberman wasn™t sure what the bot-
tom line was in terms of a pattern.  But Farberman continued to 
insist that as to wages the Union™s 10-1/2- to 12-percent de-
mand was in conformity with the CWA pattern of a 10 to 12 
percent wage increase over the life of a 3-year contract. 
To support his claim that the Union was seeking benefits 
previously negotiated elsewher
e, Farberman pointed to the 
Union™s demand to retain without change the current retiree 
health benefits, which appeared to track the CWA™s achieve-
ment at Bell Atlantic, where, as a consequence of a successful 
corporate campaign the Union was able to change Bell™s posi-
tion and obtain an agreement for no change in retiree benefits.  
However, Farberman was compelled to agree that by demand-
ing 100 percent of retiree present traditional Blue Cross cover-
age or 100 percent of HMO coverage paid for by the Company, 
the Union was seeking a change from the prior coverage which 
had been company payment of basic coverage and member 
payment for a rider package at the member™s option.  This 
change was also, in Farberman™s view, a deviation from the so-
called industry pattern.  
In spite of Farberman™s understanding of the Union™s reli-ance on maintaining a pattern in its demands made on the 
Company, he never sought from the Union a breakdown of the 
components of the pattern to which the Union was referring and 
he could not relate the Union™
s demand for achieving the ﬁpat-
ternﬂ to any particular geographic location, in particular, with 
respect to AT&T which, he
 knew, operated nationwide. 
As to the Company™s declaratio
n of impasse and decision to 
unilaterally implement its last of
fer, Farberman explained that 
following the close of the April 8 session, he and the Company 

bargaining team consulted later 
that day by telephone and in 
person with members of senior management and a collaborative 
decision was reached that was unanimous.  Quite a few prior 
consultations had also been held after February 29 concerning 
implementation of the final offer.  It was agreed that if the Un-
ion failed to embrace the Company™s final offer it would im-
plement, but when was left open.  It was also agreed that the 
company team would update mana
gement at the conclusion of 
each bargaining session. 
As to the company decision not to extend the contract be-
yond January 31, 1996, Farberman 
explained that the Company 
was attempting to achieve a fundamental change in the way it 
had been operating its business.  In such circumstances, sending 
a signal to the Union that they were willing to continue the 
status quo indefinitely would not 
have furthered the process of 
change. 
Farberman also saw no inconsistency in Patrician insisting at 
the informal luncheon meeting on February 23 that the Union 
 ROCHESTER TELEPHONE CORP. 59would never accept the Company™
s proposal to eliminate the 
pension plan, and also suggesting company consideration of a 
cash balance account in place of the present retirement system.  
Patrician™s and the Union™s objection was to the freezing of the 
pension as it was proposed, and not including future employees 
in the plan and relying solely on the 401(k) plan and with a 
minimum company contribution for their retirement benefit.  
One could thus conclude that Pa
trician™s goal in looking into a 
cash balance account was to provi
de a uniform investment ve-

hicle for all present and future employees, such that the present 
value in the pension account for each vested employee would 
be retained and future employees would be able to achieve a 
form of parity through a 401(k) plan.  Looked at this way, the 
Union™s April 8 pension and 401(k) proposal in option B seeks 
to achieve these same objectives, 
by retaining the value present 
employees had achieved and would 
be expected to continue to 
achieve in the existing pension plan, but now achieved in the 
form of a guaranteed company contribution to a single 401(k) 
plan which would be required to 
generate the same values for 
each employee as an ongoing defined benefit pension plan.  
Under such a proposal, Patrician could readily approve the 
freezing of the current pension 
plan.  Whether this concept 
exhibited sufficient movement in the Union™s position on April 8 such that the Company would be required to explore its rami-
fications and the Union™s willingness to move or concede fur-
ther is the central issue in this case. 
In Farberman™s view, the Union™s April 8 counterproposal 
sent him a signal that if the Union was going to go down the 
employer™s road they would ma
ke it extremely expensive for 
the Company.  On April 8 Farberman did not believe that the 
Union in offering its April 8 proposal was attempting to close 
the gap between the parties in negotiations, even though he also 
believed the Union was at the table for the purpose of reaching 
a collective-bargaining agreement and, further, that the Union 
believed on April 8 the parties were not at impasse. 
As Farberman described them, the Company™s goals in enter-
ing bargaining were to effectua
te a fundamental change in the 
way it incented, compensated, and motivated its employees.  
The Company was facing a radical change in its business envi-
ronment both with respect to new competitors and with respect 
to price.  Structural changes were needed in the way it con-
ducted its business.  It needed to hire more employees, and to 
align the goals and objectives of its employees so they focused 
on providing superior customer se
rvice.  A main focus was on 
controlling expenses, increasing 
revenues and profitability in a 
shrinking market which clearly 
had restrictions on prices. 
As for the Company™s selection of a single 401(l) plan as the 
sole form for future employees retirement protection, Farber-
man saw some economic advantag
e long term in moving from 
a defined benefit to a defined 
contributions scheme, but its 
primary objective was in giving employees some stake in the 
future continued economic health of the Company.  Under the 
Company™s 401(k) proposal, besides the traditional corporate 
match, employees received employ
er contributions made solely 
in company stock and which would vary in the future depend-
ing on the growth and profitability of the business, thus having 
the economic well being of the co
rporation and its staff of em-
ployees rise and fall together.  The same objective was made 
manifest in the Company™s compensation proposal, where the 
size of future employee bonuses 
were made dependent on both 
the corporation and the employees achieving set goals in the 
areas of efficiency, productivity
, and customer relations and 
satisfaction with respect to on
e set of bonuses, and dependent 
upon the Company™s profitability as to other. 
When the counsel for the General Counsel sought to explore 
the meaning of the use of the te
rm ﬁalignmentﬂ by Farberman, 
he merely repeated the formula of seeking to align the goals 
and objectives of all of their employees so they focus on the 
common objective of providing superior customer service.  In 
doing so, he clearly avoided a direct answer to the question as 
to whether alignment between terms or conditions for this bar-
gaining unit and other groups of employees was a bargaining 
objective of the Company (Tr. 1348Œ1349).  This, in spite of 
the fact that, as this Decision has earlier noted, the Frontier 
Bulletin repeatedly stresses the 
goal of aligning the compensa-
tion, benefits, retirement income
 and other term
s and conditions of employment of al
l Frontier employees. 
Later, while undergoing cross-
examination by union counsel, 
Farberman was obliged to concede that at the bargaining ses-
sion held on February 26, he informed the Union in discussing 
the pension plan and changes in 
proposals, ﬁshort term is a cost to us.  It is not an economic issue.  We are doing it for align-
ment and focus.  Potentially in the years ahead it may save.ﬂ 
In describing the company team
™s prior consultations about lump sum payouts of pension be
nefits with Buck Associates, 
Farberman noted that the consultant had advised that a single 
cash sum payout as sought by the Union in paragraph l of its 
option B pension proposal was the most expensive variant of 
how a lump sum benefit could be structured. 
When pressed, Farberman explained that had the Union em-
braced 95 percent of the Company™s final offer, they would 
have had to take a close look at
 it.  When questioned whether, as a result of the retirement of 200 of the most senior employ-
ees, roughly a third of the unit, by April 1996, the Company 
had reexamined its focus on the 
key issues of pension and re-
tiree health care, since the new retirees were now locked into 
the Company™s newly implemen
ted retiree benefits and no 
longer part of the unit, Farberma
n said he didn™t believe there 
had been.  His multiple answers here show either an unwilling-
ness to reexamine bargaining pos
itions in light of a significant 
shift in unit demographics or to respond directly to the ques-
tion. (See Tr. 1355Œ1356.)  In either case they support a judg-
ment that, with respect to the goals the Company was seeking 
to achieve in bargaining, the goal of obtaining uniformity and 
alignment of the Company™s employees with all Frontier em-
ployees™ key terms of employment, was probably the most 
significant motivation for adopting the proposals the Company 
offered in February 29 and to the end of bargaining, of even 
greater weight in the Company™s thinking then its responses to 
the new competitive pressures its
 witnesses described.  As 
noted earlier, while it would be unlawful to impose the benefits 

described in the Bulletin on empl
oyees covered by a collective-
bargaining agreement, and the 
Bulletin precludes it from doing 
so, once an agreement has expired, the Company could seek to 
impose the uniform compen
sation, employee and post-
retirement benefits package contained in the Frontier Bulletin, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60provided it had bargained to im
passe over its demand to intro-duce them, as it is seeking to do in this case. 
Another way of analyzing the Company™s conduct here is to 
look at the themes of
 alignment and responses to the new com-
petition as really forming a singl
e goal or interrelated goals.  In 
adopting the Tel Flex benefits
 program, bonus compensation, staffing principles, 401(k) plan and the like, Frontier itself, 
which had recently doubled in size, through mergers and acqui-
sitions, within 6 mont
hs of the PSC™s adoption of the OMP, had 
selected a benefit program designed for a competitive environ-
ment in which efficiency, seeking competitive advantages in 
the market place, and cost sa
vings resulting from uniformity, 
were hallmarks, and was only s
eeking to integrate its wholly-
owned subsidiary, Rochester Te
lephone Corp., into this new 
system.  To the extent there were costs, deemed either exces-

sive or undetermined, which devi
ated from those contained in 
Frontier™s benefit package, they would not be acceptable under 

Frontier™s competition driven philosophy. 
Under further Union cross-exam
ination, Farberman agreed 
that on March 7 he stated to the union team, that he had (previ-
ously) asked the question whet
her, under no circumstances, under no scenario, would the Union agree to the Company™s 
proposal, specifically pension, 
to freeze the pension, and the 
answer he had received from Ash, Patrician, Flavin, and 

Palmer, was no.  When now asked whether the Union had not 
on April 8 provided a proposal in which it did agree to freeze 
the pension, Farberman replied that he viewed that proposal as 

not a pension freezing.  Implicit
 in Farberman™s answer, is his 
earlier testimony that by providing for a lump sum pay out, or 
an upward adjustment in periodic pay out based on CPI, not 
part of the existing plan, the Un
ion was adding significant costs 
to the existing pension plan that were not comprehended in the 
Company™s final offer, and by providing for a guaranteed 6 
percent or greater contribution to
 the 401(k) plan, to be meas-
ured annually by the benefit value of the current pension plan, 
the Union was seeking to provide employees with the equiva-

lent of the benefits they would have otherwise received but for 
the freezing of the pension plan, well in excess of the costs 
associated with that plan or the 401(k) plan which the Company 
was willing to provide in its final offer. 
Farberman also explained that RTC had petitioned the PSC 
for approval of the Open Market Plan in order to free itself 
from regulation of its out-of-sta
te operations through the crea-
tion of the holding company structure, the establishment of 
Frontier Corp. as that holding company, leaving the way clear 
for Frontier™s growth through mergers and acquisitions.  This 
goal was achieved, but at the cost of the opening up of the local 
Rochester telephone exchange market to competition. 
In that market, to a certain extent, the Company has become 
a wholesale company selling por
tions of its network to other 
companies, thereby avoiding the creation by them of their own 
networks, and assuring that it 
still maintains a certain monopoly 
over telephone exchange network 
in the Rochester area.  Fur-
thermore, once there was implementation of the open market 
plan, there has been a growth 
in the Company™s access lines 
primarily because of higher demand for such secondary ex-
change services as voice mail, 
fax, computer and related ser-
vices. 
Farberman conceded that the Frontier Bulletin was used in 
bargainingŠcontrary to Farberman I find the company pro-
vided it to the union teamŠand that
 it was the best description 
of some of the terms that the Company was talking about and 
the best source of information 
on some of the changes it was 
proposing.  However, Farberman argued it did not contain 

company proposals.  I am unpersua
ded by Farberman™s denial.  
It is evident that a number of significant company proposals, 
among them, the five key issu
es, mirror Bulletin provisions, including Tel Flex managed care,
7 except for dental and vision coverage, disability income bene
fits, fixed base pay and the 
1995 bonus program, the phasing out
 (freezing) of the defined 
benefit pension plan including 
the specific plan amendments 
designed to ease transition, intr
oduction of a single 401(k) plan 
and a baseline company contributi
on of .5 percent as well as a 
matching company contribution up to 3 percent of employee 

contribution. Also contrary to Farberman™s ea
rlier denials, I find that he 
spoke with the Union about the Company™s desire to achieve 
alignment with the Frontier wide
 benefit program.  Finally, 
Farberman did concede that ﬁwe were seeking to commonize 
employees™ compensation and benefits to enable all employees 
to be focused on a common goalﬂ (Tr. 1389).  By ﬁcommon-
ize,ﬂ Farberman meant to have all employees in the same or 
similar Frontier programs 
and policies. (Tr. 1390.) 
During his redirect examination by company counsel, Far-
berman was asked whether he believed there existed the possi-
bility of additional movement on the part of the Union, at the 
point when, after reviewing its April 8 new counterproposal, he told the Union the parties were at impasse.  Farberman re-
sponded that he believed the Union may have had more move-
ment or shuffling of positions, but he also believed firmly be-

cause they had told him this many, many times, that they were 
not going to make movement to embrace the Company™s posi-
tions on the five key issues.  And movement surrounding or on 
the periphery which had already been made or could still occur 
would not have been satisfactory or
 meaningful so long as it did 
not embrace the Company™s five 
key issues.  Not only had the 
Union not said anything between February 29 and April 8 
which led him to believe they were prepared unconditionally to 
accept the Company™s position on any of the five key issues, to 
the contrary, they had told him they would never agree to it.  As 
further indicated by Farberman, there was no statement from 
the Union on April 8 that led him to believe the Union™s coun-
terproposal was simply an inte
rim proposal and another more 
generous proposal was right on its heels. 
Discussion and Analysis 
The complaint alleges that on April 8, 1996, Respondent 
prematurely declared its negotiations with the Union had 
reached an impasse and unilaterally implemented its last bar-
gaining proposal, including changes in the areas of wages, pen-
sion and prepension leave benefits, employee and retiree health 
care for current employees, in violation of its bargaining duty 
under Section 8(a)(1) and (5) of the Act. 
                                                          
 7  One deviation was the Company™
s final offer to permit current 
employees only to retain their 
current health care benefits. 
 ROCHESTER TELEPHONE CORP. 61An employee who would otherwise be held to have violated 
his duty to bargain by institutin
g changes in existing terms and 
conditions of employment when 
negotiations are sought or are 
in progress, NLRB v. Katz, 369 U.S. 736, 741Œ743 (1962), is 
free to introduce such changes when the negotiations reach an 
impasse, provided those changes have been previously offered 
to the union during bargaining.  
Huck Mfg. Co. v. NLRB, 
693 F.2d 1176, 1186 (5th Cir. 1982).  Inasmuch as neither party is 
required to ﬁmake concessions or to yield any position fairly 
maintained ﬁin collective bargaining, 
NLRB v. Blevins Popcorn, 659 F.2d 1173, 1187 (D.C. Cir. 1981), impasse is ﬁa recurring 
feature in the bargaining process,ﬂ 
Charles D. Bonanno Linen Service v. NLRB, 
454 U.S. 404, 412 (1982
).  Witness the appar-
ent fact that the impasse being di
sputed in this case was broken and an agreement reached over a year later.  That later event 
cannot be introduced in the instant proceeding to shed light on 
the nature of the impasse reached on April 8, 1996, or earlier.  
Hayward Dodge, 292 NLRB 434, 470 (1989). 
ﬁWhether a bargaining impasse ex
ists is a matter of judg-
ment.  The bargaining history, the good faith of the parties in 
negotiations, the length of the negotiations, the importance of 
the issue or issues as to which there is a disagreement, the con-
temporaneous understanding of th
e parties as to the state of 
negotiations are all relevant factor
s to be considered in deciding 
whether an impasse in bargaining existed.ﬂ  
Taft Broadcasting 
Co. 163 NLRB 475, 478 (1967), petition for review denied Television Artists AFTRA v. NLRB
, 395 F.2d 622 (D.C. Cir. 
1968).  The Board in Taft defined such an impasse as being 
reached after good-faith negotiations have exhausted the pros-
pects of concluding an agreement.  The reviewing and affirm-
ing court (Leventhal, C.J.) commented that the Board™s finding 
of impasse reflects its conclusion that there was no realistic 
possibility that continuation of discussion at that time would 
have been fruitful, noting further th
at this is a sound standard of 
deadlock, 
AFTRA v. NLRB,
 id. at 628 and fn. 17. 
Preliminarily, each party seeks to impugn the good faith na-
ture of the negotiations engaged in
 by the other.  In its affirma-
tive defense, the Respondent claims
 that in reciting the pattern it wished the Company to adopt, in generally describing that 
pattern, and by referring to its 
wage proposal as being the same 
as NYNEX, the union negotiators a
nd attorney were insisting to 

impasse on a permissive subject of bargaining, thereby sus-
pending the Company™s duty to bargain.  Unlike 
Borg Warner 
Corp., 356 U.S. 342, 351 (1985), Chicago Tribune Co., 304 
NLRB 259, 260 (1991), and 
Electrical Workers Local 135
 (La 
Crosse Electrical
), 271 NLRB 250, 251 (1984), cited in support 
by Respondent in its brief, non
e of the Union™s demands were about permissive bargaining subj
ects.  The multiple references 
included a number made away from the bargaining table by 
nonnegotiators, and even those made
 by negotiators could just 
as easily be viewed as a way of informing the Company that the 

Union wished to maintain traditional advances in benefits in the 
telecommunications industry in general and with RTC in par-
ticular, as the sinister interp
retation Respondent would place on 
the use of those phrases.  Th
e inclusion of the NYNEX wage 
settlement language in the March 7 and April 8 proposals can 
also be reasonably viewed as descriptive of a wage package to 
which a company competitor in a close geographic market 
agreed, thereby reinforcing the demand as being reasonable for 
this employee.  Other than this single instance, the record con-
tains no evidence of any written union proposal referring to or 
relying on particular terms or c
onditions in other units.  To the 
contrary, many of the Union™s ba
rgaining demands, particularly 
in the subject areas which it d
eemed important, were unique to 
the RTC unit, and a number grew out of, or modified past con-
tract terms and addressed real concerns the Union voiced about 
the needs of unit employees. 
For its part, the Government argu
es in its brief that a shifting 
rationale for its insistence in the 
five key areas, first a reliance 
on alignment, but later one ba
sed on economic considerations, 
as part of a predetermined cour
se to impose its new corporate vision, undermined the Company™s bargaining stance and bona 
fide claim of achieving an impasse and evidenced a lack of 
ﬁgood faithﬂ in bargaining.  The evidence fails to support such 

an argument.  Farberman testified and the union witnesses did 
not dispute that at early bargaining sessions the Company 
sought to impress upon the union team the significance of 
changed market conditions in which the Company for the first 
time faced serious competitive pressures on costs, services, and 
earnings.  Later, at times, especially with relation to the Com-
pany™s pension and 401(k) and retiree health care proposals, 
Farberman admitted the Company™s interest in achieving 
alignment with the Frontier employee benefit program set forth 
in the Bulletin.  His unwillingness to be open about this and 
seeming lack of candor on this score during cross-examination 
represents a company attempt to minimize the importance it 
attached to one of its bargaining goals, perhaps because of the 
adverse impact it felt this might
 have on its good faith in reach-
ing impasse.  Yet, the Government does not argue that an insis-tence on achieving alignment or unity with other Frontier enti-
ties on employee benefits is an illegal, or even, a permissive 

bargaining posture (in 
AFTRA v. NLRB,
 supra at 626 the court 
noted, without disapproval, that the Company was seeking 

major changes to bring the contract in line with its contracts in 

other parts of the country), only 
that the Union was unaware of 
a change in goals, particularly at the April 8 session when it 

received no feedback of the Company™s reliance on its rough 
costing out of the Union™s coun
terproposal.  I find that the 
Company™s reliance on both alignment and the new competitive 

environment was consistently ex
hibited throughout the bargain-
ing and, indeed, as I have earlier noted, represented a single, or, 
at least, overlapping and integrated, goals. 
The Union, in its brief, also seeks to impugn the Company™s 
good faith in bargaining at pages 4, 24, 34, and 35 of its brief.  
However, it is clear that the Union™s charge of surface bargain-
ing was dismissed by the Region following an investigation, 
and that dismissal was affirmed after the Union™s attorney sub-
mitted a lengthy letter brief seeking to reverse the Region.  In a 
dismissal letter which I earlier
 quoted, affirmed on appeal, the 
Acting Regional Director found insufficient grounds to con-

clude that the Company had engaged in surface bargaining after 
having had an opportunity to re
view the facts regarding the 
Company™s bargaining stance, including its goal of achieving 
alignment and its fixed positions
 on the five key issues, from  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62which it deviated little, over the final 2 months of bargaining.
8  Thus, any reliance which either the Government or Union seeks 
to place on the Company™s alleged lack of good faith during the 
course of bargaining is rejected. 
I have previously found that
 Farberman™s reliance on com-
ments Flavin made at the Ma
rch 7, 1996 bargaining session was 
misguided and did not support his conclusion that the Union 

was unwilling to enter into and set aside tentative agreements 
on individual bargaining terms pending a final over all agree-
ment on a successor contract.  In
 fact, as I pointed out, a num-
ber of agreements were made at
, and following, that session 
and Farberman acknowledged the Union™s willingness to with-
draw prior positions and thus resolve differences over specific 
terms, with remaining differenc
es over other terms being of a 
minor or technical nature.  However, Farberman™s misreading 
of Flavin™s response to his ques
tion about the willingness of the 
Union to embrace the Company™s 401(k) plan, did not, in my 
judgment, undermine or compromise the Company™s positions 
and its responses during subseque
nt discussions with the Union 
on the pension 401(k) issues and, 
in particular its response to 
the Union™s April 8 counterproposal on these issues. 
In answering questions durin
g his examination about the 
Company™s understanding of and response to the union pension 
and 401(k) counterproposal set fo
rth at paragraph 21, contrary 
to the counsel for the General 
Counsel™s conclusion at page 20 
of his brief, Farberman did not 
admit that the Union™s pension 
and prepension proposals repres
ented movement towards Re-spondent™s position.  As I have earlier noted, after stating that 
the first three sentences of the Union™s option B proposal did bring the parties closer together, Farberman then went on to 
explain in detail how the multiple conditions the Union had placed on its agreement to freeze the pension and eliminate 
prepension leave starting with the fourth sentence, and how the 
subsequent two paragraphs of 
option B relating to the single 
401(k) plan, all added significa
nt costs not comprehended by 
the Company™s final offer and were in fact, seriously regres-
sive. (Tr. 1183Œ1191.)  Aside for these union demands which 
separated the parties significantly
, Farberman here also referred 
to the Union™s Option A which added other costs related to the 
prepension leave, as well as its
 compensation proposal which as 
late as April 8, would have added a substantial wage increase to 
the Company™s far more limited undertaking to provide bo-
nuses geared to profits and productivity, as widening a continu-
ing breach between the parties ju
stifying its declaration of an 
impasse in bargaining. 
From the foregoing, it is evident I have concluded that the 
Company did not engage in either ﬁbad-faithﬂ bargaining or 

bargaining which either failed to take into account changes in 
the Union™s bargaining positions or minimized the effort by the 
Union to seek to arrive at te
ntative agreements on individual 
issues where the changes in the parties™ positions warranted 
                                                          
 8 In accordance with the conclusions of the Acting Regional Director 
and Office of Appeals, I conclude that the Union™s attempt to show that 
the Company™s failure to respond for a period of time to its request for 
information about possible sale of th
e business, is not relevant to the 
issues which led to the impasse and,
 in any event, was subsequently 
rendered moot. 
them.  I have also concluded that for its part the Union did not 
engage in ﬁpatternﬂ bargaining 
seeking to impose terms primar-
ily because they had been agreed to by other employers or in 

other bargaining units. 
Turning to other relevant factors considered in determining 
whether a bargaining impasse occu
rred on April 8, by that date 
the parties had met 50 times.  It is also true that written propos-

als were not exchanged until De
cember 14, 1995.  Thereafter, 
the parties met about 15 times in formal bargaining sessions 
and at least once informally and engaged in an extensive ex-
change of correspondence, incl
uding submission of comprehen-
sive information from the Company to the Union.  As early as 
December 14, the Company was advising the Union of its in-
tent to eliminate the payment of prepension leave, establish a 
standard corporate benefit and re
tirement plan with the Frontier 
Bulletin serving at least as a gu
ide for its contents, eliminate 
tier, meal and mileage paymen
ts, and establish a second-tier 
wage and benefit sche
dule.  Accordingly, 
well before the expi-
ration of the agreement on January 31, 1996, the Union had 
become aware of the Company™s intent to freeze the pension, 
eliminate prepension and general 
wage increases, conform the 
health benefits plan to the Frontier program by introducing Tel 
Flex and limiting company contributions for health insurance, 
particularly for rider coverage
, and utilizing a single 401(k) 
plan with limited company contributions as the sole retirement 

income vehicle for all new employee and as a significant such 
vehicle for all other pension eligible employees. 
The counsel for the General Counsel argues that by virtue of 
these series of company proposal
s, which constituted a drastic change, in direction and, in the Union™s view, a severe reduc-
tion in, benefits injurious to em
ployees, the 40-year history of 
bargaining between the parties mu
st be seriously discounted.  
As the period of sustained barg
aining, spanning the time frame during which comprehensive bargaining proposals were ex-
changed and reviewed, covered only 15 odd sessions out of a 
total of 50, the period of time during which the Union could be 

expected to absorb, become informed about, and respond intel-
ligently to such drastic changes until the Company™s declared 
impasse, was severely limited a
nd consequently, legally unjus-
tified.  The General Counsel further argues that to the extent the 
Company failed to provide time
ly relevant information sought 
by the Union during this time frame, the Union lacked the ca-

pacity to bargain and thus th
e Company™s declaration of im-
passe on April 8 was premature. 
I am not persuaded by these ar
guments.  As I have noted, 
and reiterated, the Union was ve
ry early made acutely and con-
tinuously aware of the changed 
market conditions introduced 
with approval of the OMP, and the competitive forces the 

Company was already facing whic
h it argued, required it to 
limit costs, become more effici
ent and responsive to customer 
needs for increased service and more competitive pricing.  In-
deed, even before the onset of bargaining, the Union had pro-
vided written support for approval of the OMP and so was, or 
should have been, generally awar
e of the consequence of the changed local market conditions.  Surely, upon its receipt early 
in bargaining of copies of the Frontier Bulletin, which spelled 
out the parameters of the new employee benefit plan to which 
the Company intended to conform insofar as it was possible, 
 ROCHESTER TELEPHONE CORP. 63the Union had received first 
hand knowledge of the direction 
the company bargaining would take.  Thus, there was sufficient 
time over the 6-month bargaining
 timeframe, and even within 
the almost 4 months from receipt of the Company™s first set of 
written proposals, for the Union to seek to satisfy employer 
goals.  Surely, by the time the Company issued its final pro-
posal on February 29, 1996, the Union, which had already been 
engaged in a major corporate campaign to seek reversal of the 
Company™s bargaining plan, had sufficient time to modify its 
own proposals to seek major accommodations with the Com-pany™s final offer with respect, in particular, to the benefit 
package.  In this respect, I not
e here my rejection of the Gen-
eral Counsel™s claim that the Un
ion was taken by surprise by 
the Company™s final offer of February 29 and by its rejection of 
the Union™s and Ash™s February 26 demand to continue the 
pension plan, particularly in light of Farberman™s credited de-
scription of his chance encounter with Ash at the February 26 
session. 
I also do not agree with the General Counsel that the Union™s 
information requests forestalled the declaration of impasse.  
The counsel for the General Counsel does not point to any par-
ticular request which the Company did not answer or delayed 
answering which adversely im
pacted upon the Union™s timely 
preparation of counterproposals in the five key areas.  I have 

recounted, in detail, the Comp
any™s positive responses to all 
information requests.  In par
ticular, I have noted McGrath™s facility recollection that the Company did not, by March 20, 
provide the detailed information relating to company subcon-
tracts.  Accordingly,
 the counsel for the General Counsel™s 
reliance on 
Dependable Building Maintenance Co.
, 274 NLRB 216 (1985), which held a declara
tion of impasse to be prema-ture where the Union had insuffic
ient time to review requested 
information relevant to the negotiation, is misplaced. 
As to the subcontracting issue, the Acting Regional Direc-
tor™s dismissal of the union charge in Case 3ŒCAŒ19917 alleg-
ing the failure to abide by terms of the subcontracting agree-
ment in the expired contract as a refusal to bargain, was af-
firmed on appeal by the General 
Counsel, who held that dispute to be one over contract interp
retation.  The Acting Regional 
Director, in addition, found that 
the subcontracting did not have 
an adverse impact upon the bargai
ning unit employees, and this 
finding was not disturbed on appeal. 
It is also evident from the occasions on which Farberman 
was informed by Palmer, Ash, a
nd Patrician, in so many words 
or by the strongest implication that the Union would never 
agree to freeze the pension for eligible employees thereby ex-
cluding future employees from th
e pension plan and relying 
solely on the 401(k) for an inad
equate retirement protection for 
all employees, that the Union was well aware by February 23, 
1996, a month and a half before the Company declared im-
passe, of the parameters of the Company™s pension and 401(k) 
proposals and had reviewed volum
inous information submitted 
by the Company, and had studied in detail the adverse impact 
these proposals would have on em
ployee and retiree benefits. 
While it is true that over the latter course of bargaining from 
early January, to early February 1996 the parties had signed off 
on 22 tentative agreements, and had resolved disputes over 
several other bargaining subjects thereafter without signing off 
on them, major differences remained over the issues which the 
Company, and even the Union viewed as key issues to resolv-
ing their dispute and agreeing to a successor agreement.  I have 
no doubt that the Union also viewed the second-tier wages, sub-
contracting, and overtime, among 
other issues, as significant in 
the continuing dispute.  But the Union, by statements its repre-
sentatives made at the sessions
 from February 26 onward, and 
by the counterproposals it made and sought to justify, clearly 

saw, as did the Company, that unless the five key issues were 
resolved there was no real chance of bridging the gap between 
them. 
The central inquiry thus becomes whether the Union made 
sufficient progress in meeting the Company™s perceived needs 
and goals by the counterproposals it made and by the signals its 
conduct both at, and away from, 
the bargaining table conveyed 
to the company team, particular
ly its spokesperson Farberman, 
as time passed beyond the issuance of the Company™s final 
proposal and as Farberman continued to goad and push the 
Union to recognize the im
passe which was looming. 
My conclusion is that by April 8, 1996, the parties were 
deadlocked on each of the five key issues and that even the 
Union could not have reasonably 
believed that its counterpro-
posals of March 7, and particularly April 8, warranted the 
Company in continuing to bargain at that time.  I accord little 
weight to contrary statements on the record and in correspon-
dence made by Palmer, and conc
lude, just as did the adminis-trative law judge in 
Grand Auto, 320 NLRB 854, 858 (1996), 
that the union negotiator™s understanding that the parties were 
not at impasse, was colored by th
e fact that he simply did not 
want impasse or implementation of 
the final offer. Just as in the 
instant proceeding, the Union™s position in 
Paccar
 was driven, in part, by the political repercussions of agreeing to reduce 
employee rights or benefits.  It
 is thus apparent that the Taft factors I have reviewed and applied support finding an impasse 
on April 8. 
From mid to late February 1996, the Company™s position 
was firm, and it continually informed the Union that it was not 
prepared to move or reexamine its position in the face of con-
tinued union intransigence on wage
s, pension, employee and 
retiree health benefits and prepension leave.  The Union™s delay 
in responding to the Company™s firm positions and, indeed 
warnings that, without serious movement on these issues, it was prepared to unilaterally implemen
t its final offers, can only be 
explained by the Union™s unwilli
ngness to give up a sufficient 
guaranteed minimum retirement income for present and future 

employees, and maintained and improved salary levels, and its 
fear that if it did so, it would not
 be serving the best interests of 
its members, and the CWA would face serious repercussions in 
bargaining nationwide in other units. 
The Union™s response was firm and uniform, expressed on 
the record most directly by McGrath but also by Patrician and 
Palmer, in remarks attributed to them and repeated by Palmer 
that the Union could not afford 
to give up for its members, the 
value of the present pension plan
 and that only guaranteed con-
tributions of a certain fixed level in a savings and investment 
vehicle, however described, w
ould satisfy the perceived needs 
of both the local union members and the international Union.  
These bargaining goals, expressed in abstruse and complicated 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64language in the Union™s April 8 counterproposal was readily 
understand by Farberman as a rejection of the Company™s final 
proposals.  In this respect th
e Union™s contemporaneous corpo-
rate campaign was viewed, not unreasonably by the Company, 
as an effort to compel it to recognize the Union™s and employ-
ees needs as expressed in the proposals its team made at the 
bargaining table.  Under such circumstances, parties to negotia-
tions are not required to ﬁto engage in fruitless marathon dis-cussions at the expense of fra
nk statementﬂ during negotiations, 
NLRB v. American National Insurance Co., 343 U.S. 395, 404 
(1952). When Farberman declared impasse and the Company deter-
mined to implement its last offer, neither at the table nor in his 
letter response to Farberman, did Palmer indicate what subject 
areas the Union was prepared to 
move on and to what extent it 
was prepared to move.  Neither did Palmer explain at the table 
the source of monies which, in
 his testimony, he viewed as 
sufficient to fund the lump sum payout in option A or the guar-

anteed 6-percent contribution to the 410(k) in option B, which 
was disputed by Farberman at tria
l.   The Union thus failed at a 
crucial meeting at a time when impasse was imminent, to pro-

vide the Company with any signal that it was amenable to fur-
ther movement.  I conclude that insofar as it appeared to accept 
the principles of pension freez
ing, prepension leave discontinu-
ance and a single 40l(k) savings 
and investment plan, its accep-
tance was illusory.  I have previously presented Farberman™s 
view of the regressive nature of its offers and I agree with him.  
Upon the facts appearing of record, I conclude that the Com-
pany did make approximate calc
ulations in caucus, and rea-
sonably concluded that the costs generated by the Union™s 
wage, pension and 401(k) proposals 
were prohibitive.  I further 
conclude that the Union was aware that the increased costs 
implicit in its proposals would re
asonably create a serious prob-
lem for the Company.  Based on this conclusion, I reject the 

General Counsel™s argument at page 20 of his brief that Re-
spondent™s failure to identify th
e economic nature of its objec-
tions to the Union™s option A 
and B pension/401(k) proposal 
prevented the Union from showing additional flexibility. 
Just as the Board notes in 
Taft Broadcasting Co., 
supra, in a 
similar conflict, the radical changes the Company wanted in 
certain terms of employment, when viewed by the Union, 
meant serious loss to its member
s.  Both parties took strong positions.  Even the acting regional
 director here has described the Company as engaging in hard bargaining and I would agree.  
In spite of the radical and fairly extreme nature of the Com-
pany™s economic proposals the Board has also stated that it will 
not directly or indirectly comp
el concessions ﬁor otherwise sit in judgment upon the substantive terms of collec
tive-bargaining 
agreements,ﬂ 
Chevron Chemical Co
., 261 NLRB 44, 46 (1982).  
It is also true that the Union maintained what it perceived to be 

a principled position to provide its members a sufficient retire-
ment income and salary while 
employed which would maintain 
their current standard of living in the face of imponderables 
created by the new competitive market, volatility in the price of 
the Company™s stock and Frontier™s Corporation effort to align 
all affiliates.  But, just as the Board noted in 
Taft, on similar 
facts, progress was imperceptible on the critical issues and each 
side, truly were aware they were further apart on some of these 
issues, particularly compensation, pension and the 40l(k) plan, 
than when they had begun negotiations.  In accord:  
Prentice 
Hall, Inc.,
 306 NLRB 31, 37, 40 (1992), on the issue of im-
passe; 
Times Herald Printing Co.
, 223 NLRB 505 and fn. 5 
(1976); Larsdale, Inc.,
 310 NLRB 1317, 1320 (1993); 
Hayward Dodge, 292 NLRB 434, 468Œ470 (1989). 
Inasmuch as the mediator was sought by each of the parties 
for different reasons, the Company in order to convince the 
Union to embrace its key issues, 
and the Union to persuade the 
Company to change its fixed po
sitions on wages, pension and 
the like, and was only introduced into the process after posi-
tions had become hardened on e
ach side and were unlikely to 
be influenced by mediation, I 
am not persuaded that the very 
limited involvement of the Fede
ral mediator, his single pre-
session briefing by the Company 
and his participation at only 
the last abbreviated bargaining 
session, warrants the conclusion 
that his further participation 
in the bargaining process would 
have foreclosed the declaration of impasse at the April 8th ses-
sion, or that further bargaining at this time, even with the me-
diator™s assistance, would not have been futile.  See, e.g., 
Pow-ell Electrical Mfg. Co., 
287 NLRB 969 (1987). 
The counsel for the General Coun
sel places great reliance on 
the analysis and holding in 
Serramonte Oldsmobile, 318 NLRB 
80 (1995), to support its argument that the Board has created a 
very high standard for establishing futility in bargaining.  In 

Serramonte, the Board affirmed the administrative law judge who had concluded that after 
a bargaining impasse had oc-
curred, so long as the Union 
had indicated, however ambigu-
ously and even insincerely, a willingness to take a further look 

at the employer™s flat rate a
nd 401(k) proposals, ﬁnegotiations 
had not reached a point where 
there was no realistic possibly that continued discussion would ha
ve fruitful.ﬂ Id. at 98.  The 
administrative law j
udge concluded that under these circum-
stances, the union lawyer™s comments so characterized, should 
have caused the employer to contemplate what the Union was 
reconsidering and to have tested and probed the announced 

change in position.  The short an
swer to this argument is that 
unlike Serramonte, 
no bargaining impasse had taken place 
when the Union presented its April 8 counterproposal.  Fur-
thermore, neither by its counterproposal nor by any contempo-
raneous statements did Palmer or any one else on the union 
committee, signal any positive 
movement.  As I have earlier 
concluded, by virtue of the multiple conditions which it at-

tached to its proposals, the Union™s claimed adoption of the 
principles of a frozen pension plan, ending of prepension bene-
fits and a single 401(k) plan as 
contemplated by the Company™s 
final offer, was illusory.  If anything, the signal from the Union 

in its presentation, was that it sought parity with the values and 
benefits contained in the curr
ent pension plan and prepension 
leave through the vehicle of the 401(k) plan.  Its proposal was 

clearly regressive 
and was so understood by the Company.  
Thus, Serramonte is also inapposite for this reason.
 There is another reason why I reject 
Serramonte as support-ing the Government™s position.  On
 judicial review before the 
District of Columbia Circuit 
Court of Appeals (opinion by 
Chief Judge Harry Edwards) the Board in 
Serramonte
 was re-versed as to its conclusions with regard to employer Service 
Plaza, and the Court took particular pains to reject the adminis-
 ROCHESTER TELEPHONE CORP. 65trative law judge™s reasoning on the facts of record on the very 
point which the General Counsel 
urges before me.  Thus, the 
court noted the absence of any ﬁsubstantial evidenceﬂ in the 

record to support the conclusion that the impasse (which the 
Board found and the court did not dispute) was subsequently 
broken by the assertion of a union position which was hardly 
free of ambiguity.  The court further noted that the Board itself 
has indicated that a party™s ﬁbar
e assertions of flexibility on 
open issues and its generalized
 promise of new proposals [do 
not clearly establish] any change, much less a substantial 
changeﬂ in that party™s 
negotiating position, citing 
Civic Motor 
Inn, 300 NLRB 774, 776 (1990), for this proposition.  The 
court concluded that there must be substantial evidence in the 
record that establishes changed circumstances sufficient to 
suggest that future bargaining would be fruitful, 
Serramonte Oldsmobile, Inc. v. NLRB, 
86 F.3d 227, 232Œ233 (D.C. Cir. 
1996), reversing 
Serramonte Oldsmobile, 318 NLRB 80 
(1995).  It thus appears that Civic Motor Inn
 more appropriately 
represents the Board™s position as to the nature of the evidence 
necessary to show that an impa
sse once established, has been 
broken and that circumstances 
exist under which an employer 
has an obligation to probe a union™s assertion of a change in 

position.  At the minimum, such a change must surely encom-
pass a new position or specific proposals responsive to the em-
ployer™s bargaining proposals. 
 Such was not the case in 
Ser-
ramonte nor in the instant proceeding. 
As a consequence of the foregoing statement of facts and le-
gal analysis I am persuaded, and conclude that Respondent has 
established by a preponderance of evidence, see 
North Star Steel Co., 
305 NLRB 45 (1991), that the parties were at im-
passe on April 8, 1996, and, a
ccordingly, Respondent was free 
to unilaterally implement its final offer as of that date. 
CONCLUSIONS OF LAW 
l.  The Respondent, Rochester Telephone Corporation, is, 
and has been at all times material, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  The Union, Local 1170 of
 the Communications Workers of America, is, and has been at all times material, a labor or-
ganization within the meaning of Section 2(5) of the Act. 
3.  The General Counsel has not established by a preponder-
ance of the evidence that the Respondent has violated the Act in 
any manner as alleged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER The complaint is dismissed. 
                                                           
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  